Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 1 of 269




         EXHIBIT 115
           PART 2
0123423105                        678797 ÿÿ7
              Case 1:11-cv-00691-LAK-RWL        8ÿ8ÿ72128-4
                                              Document       8ÿÿ77Filed
                                                                          8ÿ611/07/18
                                                                                 8ÿÿÿ7Page
                                                                                               78 2 of 269
                                                 )*+,-ÿ/01,2+3,ÿ434563,5ÿ7*3-3-ÿ3-ÿ+ÿ8+25*-95:ÿ;0;5,2ÿ<0*
                                                 )*1:5+1=>3*-2ÿ?+230,-ÿ*56+230,-
                                                 Z[Pÿ]^_ÿ]`ab



                        OPQRSTUVROQWRXYUT
                                                 @,:3A5,01-ÿ-B;C06-Dÿ65--0,-ÿ3,ÿ89+2E-ÿ-+7*5:
                                                 cQdÿe_ÿ]`ab




                                                 F*23-+,-ÿGA92ÿ/+:5ÿ3,ÿH+,+:+ÿ+44*04*3+230,ÿ0<
                                                 @,:3A5,01-ÿ7*+<2-
                                                 lVhÿam_ÿ]`ab



                          fQTVghÿiRjghkWRj
                                                 I57060,3J3,Aÿ7+,,+C3-Dÿ7+,ÿ65A+63J+230,ÿ-52ÿ@,:3A5,01-
                                                 70;;1,3235-ÿ<*55K
                                                 Z[Pÿae_ÿ]`ab



                  nhhVSOPQOWURÿodÿlQSURÿpQPOgP
                                                 L*+--Bÿ?+**08-ÿ70;;1,32Bÿ*+M+A5:ÿCBÿ;5*71*B
                                                 403-0,3,Aÿ14-ÿGA92ÿ<0*ÿN1-2375
                                                 Z[Pÿu`_ÿ]`ab



                            qWSOQROÿrsVRtgP




 !228"8#$28" 2878%63%&778$82                                                    '2(
0123423105                        678797 ÿÿ7
              Case 1:11-cv-00691-LAK-RWL        8ÿ8ÿ72128-4
                                              Document       8ÿÿ77Filed
                                                                          8ÿ611/07/18
                                                                                 8ÿÿÿ7Page
                                                                                               78 3 of 269
    eÿghiidjk                                                                                   lÿmnÿ|}pd`k

               99ÿ7ÿ$8###

              ohpÿqdjkbr
              7ÿÿ$ÿ9"8ÿÿÿ7ÿÿ[$s79ÿ"7ÿ7ÿ \nÿs8$88ÿ$s8ntÿÿ\s8ÿ"s\9
              8ÿ7ÿ7 89#ÿuÿ8ÿ7ÿ \nÿs8$88ÿ$s8ntÿ"$ÿÿ8ÿ7ÿ7ÿÿm
              7v8ÿ8ÿ$8978ÿ"8ÿ$898ÿÿs98ÿÿÿ$s#ÿuÿ678797tÿ"$ÿ7
              \8tÿ7$s\7\nÿ8ÿ\tÿÿ7ÿm78$ÿ\78ÿ$8ntÿÿÿmÿ$9ÿÿ7 \nÿÿ9$8ÿ
              s8\7m\ÿ$s8ÿ789ÿ$\\$ÿÿs98ÿ778ÿ6787978ÿsm97tÿ678797ÿ"\\ÿm
              9n9ÿ7ÿ7ÿ\$78ÿÿ8ÿ88#ÿ$ÿ7ÿ8$ÿ7ÿ7ÿÿs89ÿÿtÿ"\\
              $78\nÿ89ÿs ÿ8ÿsÿ898sÿ \ÿÿÿ$8nÿÿ$sÿ8ÿ7\#ÿ678797ÿ7ÿÿ"8
              8787\ÿ8tÿ789ÿÿ89ÿÿ$89ÿÿ7ÿ78ÿ\v8ÿÿ7ÿ"7ÿÿ$78ÿ9ÿ
              n8ÿ\#
              wvÿxÿy \nÿxÿ3z"
             m v6       {\ 



  ()*ÿ         (,    -.    /,  0 0 , 1.
  2345ÿ67ÿ08ÿ1,9,3:,ÿ0;,ÿ/<0,.0ÿ=18>ÿ?@AB@C@?B@DE@Fÿ<5Gÿ08ÿ-35ÿ3591,G3H/,ÿ713I,.J
                                                                                  ÿ

    ÿKLM2ÿ*NNOÿM(ÿ()* ÿÿP)(KN2KÿPQMRSN ÿÿTUN2LÿVM2L ÿÿVNWQ2ÿXÿYU)Z)KM)(2
    [7\ÿ99                           ÿ ]^_`abc    _d


~~                              ~                                                        ÿ
(,-.                                  P850,.0.                              WH860ÿS.
Q3=,                                  ()*ÿ35ÿ0;,ÿZ,G3<                      P850<90ÿS.
T88GÿXÿV135                           ()*.ÿW19;3:,                         )61ÿY,87/,
Z6.39                                 TWR                                P<1,,1.
Z8:3,.ÿXÿK                                                                 WG:,103.,ÿ-30;ÿ6.
P6/061,
N:,50.

ÿ()*ÿP8>>6539<0385.ÿM59                            Y13:<9ÿY8/39ÿÿK,1>.ÿ8=ÿ2,1:39,                   63/0ÿ-30;ÿZ,018ÿY6H/3.;,1


 !228"8#$28" 2878%63%&778$82                                                                   '2'
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 4 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Tuesday, February 23, 2016 11:13 PM
To:                              Cliff Eisler; Ben Eisler
Subject:                         schedule -- Texas

Flag Status:                     Flagged



1) Zoe Littlepage and Rainey Booth -- breakfast on Thurs, March 10
(Zoe is a member of the Inner Circle and a kick ass lawyer. I think she is taking time off after getting a huge hit
recently. Zoe was my counsel in the NY case along with Rick.)

2) Craig Smyser -- flexible, I propose a dinner either Tues or Wed
(Craig is a good friend. He is a former award-winning journalist who runs a great litigation boutique and can
probably help us in a bunch of different ways and might even be a candidate for Advisor. Will try to get his
partner Larry Veselka there too. Look at the firm's website: http://www.skv.com/. They are awesome lawyers.
They do mostly defense but some plaintiff's work. Craig represented the Ecuadorians for a time. )

3) Ben Barnes -- can meet in DC next week (Tues, Wed, Thurs) or in NYC the following week. The argument for
meeting sooner rather than later is he can potentially hook us up with people in Houston and Austin as he
knows a lot of people there. Ben is the former Lt Gov of Texas and a real awesome person who flies around on
his own jet. He is a lobbyist and deal maker who knows some very wealthy plaintiff's attorneys and potential
opportunities that might need financing. He also personally knows every important Democratic politician in
the country from Obama on down; he is also tight with the Huntsman family in Utah (John Huntsman ran for
President in 2012). I see him as a potential advisor, investor, stakeholder, marketer, etc. Note that for years he
has helped us on the Ecuador case to beat back Chevron's lobbying efforts in DC that were designed to
undermine the case. Ben's network is without parallel. He is also a blast to hang out with.

Pending: Alex Klein




                                                         1




                                                                                                               CE 003381
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 5 of 269




From:                               Cliff Eisler
Sent:                               Saturday, February 6, 2016 10:22 PM
To:                                 Steven Donziger
Subject:                            Re: Let's Speak Tomorrow


Flag Status:                        Flagged



OK. I'll call you around 10:30.

Speak then,

Cliff


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.coin


 x




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On Feb 6, 2016, at 2:01 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        Look forward to talking -- BUT I can't talk tomorrow between 9 and 10 as I am committed to a
        training class. 830 would work or 1015 or later -- let me know your preference. I am flexible
        other than that hour.




        From: Clifford R. Eisler <cliff.eisler@jpdsllc.com >
        Sent: Saturday, February 6, 2016 8:20 AM
        To: Steven Donziger
        Subject: Let's Speak Tomorrow
                                                               1




                                                                                                               CE 004123
     Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 6 of 269

Great, let's speak tomorrow (Sunday) morning. Say 9:00. I'll call you on your cell.

I hope you had a good trip.



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com

 x




If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@jpdsllc.com, and do not use or
disseminate such information.



On Feb 5, 2016, at 5:40 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        Sat afternoon or anytime Sunday

        Sent from my iPhone

        On Feb 5, 2016, at 5:39 PM, Cliff Eisler <cliff.eisler@atlasfinancialpartners.com>
        wrote:

               Yes. What time works best for you over the weekend?




               Clifford R. Eisler
               Principal
               illAas Financial Partners LLC
               (516) 835-8734
               cliff.eisler@atlasfinancialpartners.com




               If you are not an intended recipient of confidential and privileged
               information in this email, please delete it, notify us immediately
               at postmaster@atlasfinancialpartners.com, and do not use or
               disseminate such information.


                                                 2




                                                                                                 CE 004124
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 7 of 269

         On Fri, Feb 5, 2016 at 5:22 PM, Steven Donziger
         <sdonziger@donzigerandassociates.com> wrote:
          Great. Want to talk briefly tonight or over weekend? Lunch Tues
          or wed is fine. I am back tomorrow.

          Sent from my iPhone

          On Feb 5, 2016, at 10:08 AM, Cliff Eisler
          <cliff.eisler@atlasfinancialpartners.com> wrote:

                 No problem. I know you are busy in Toronto.
                 Good Luck!

                 In the meantime, I have been preparing initial
                 drafts of an LLC Agreement and a PPM offering
                 document. Once you are able to get us your next
                 version of the summary document I have a couple
                 of potential investors I would like to show it to.

                 When do you return and what is your availability
                 next week for lunch?

                 Best,

                 Cliff




                 Clifford R. Eisler
                 Principal
                 Atlas Financial Partners LLC
                 (516) 835-8734
                 cliff.eisler@atlasfinancialpartners.com




                 If you are not an intended recipient of confidential
                 and privileged information in this email, please
                 delete it, notify us immediately at
                 postmaster@atlasfinancialpartners.com, and do
                 not use or disseminate such information.

                 On Fri, Feb 5, 2016 at 9:49 AM, Steven Donziger
                 <sdonziger@donzigerandassociates.com> wrote:

                  Cliff,



                                          3




                                                                            CE 004125
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 8 of 269



                Will get edits over weekend -- up in Canada and
                have not been able to get to it yet.




                Thanks much.




                Steven




                                       4




                                                                          CE 004126
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 9 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Friday, February 19, 2016 3:31 AM
To:                              Cliff Eisler; Ben Eisler
Subject:                         Re: February 24th Meeting

Flag Status:                     Flagged



I'm in orlando for a couple of days, back saturday.

ben barnes cannot meet with us that week in Austin as he will be in DC. he also might be in NYC next week so
if that happens will try to set up something it will be worth it.

will revert shortly or over weekend... also available to talk tomorrow

xx




From: Clifford Eisler
Sent: Thursday, February 18, 2016 6:39 PM
To: Steven Donziger; Benjamin Eisler
Subject: February 24th Meeting
Gentlemen,

Attached is the latest version of the business summary (only a few small edits) and my first pass at an agenda
for the meeting on Wednesday. Please review and let me know your comments.

Cliff



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.




                                                         1




                                                                                                              CE 004677
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 10 of 269




From:                            Cliff Eisler
Sent:                            Friday, February 26, 2016 5:55 PM
To:                              Steven Donziger
Cc:                              Ben Eisler
Subject:                         Re: confirming Denver travel to see John Campbell next week

Flag Status:                      Flagged



Count me in.



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.

On Feb 26, 2016, at 12:47 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

       Cliff,




       We are set with John Campbell in Denver for Thursday afternoon of next week (March 3) to
       meet, followed by a break and then dinner with him and hopefully his wife (who is also a
        plaintiffs lawyer and very impressive in her own right).




       I am going to try to schedule Rick F in Seattle for either the day before or the day after, and
       from that we can make specific travel plans.




       Pls confirm or let me know if you have any objection.




                                                          1




                                                                                                               CE 005565
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 11 of 269

Thanks!




                                    2




                                                                            CE 005566
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 12 of 269




From:                           Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                           Monday, February 29, 2016 4:43 PM
To:                             Cliff Eisler
Subject:                        update on travel

Flag Status:                    Flagged



We are set for Wed late morning and then lunch with Rick in Seattle.

Also, pls hold March 8 for Barnes meeting in NY, time TBD. I was thinking it might be helpful to have David at
that meeting, if possible and not too inconvenient. Barnes will like the credibility of Goldman. Ben as well
should be there as he will benefit greatly from meeting Barnes who is an iconic figure.




                                                       1




                                                                                                           CE 005573
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 13 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Monday, February 29, 2016 4:45 PM
To:                              Cliff Eisler
Subject:                         plane flights

Flag Status:                      Flagged



I will probably try to fly out to Seattle Tues night but I need to run out for a meeting; will get back to you with
specific flights later today. I am going to focus on a 630 pm AA nonstop flight from JFK but it depends on the
upgrade situation. If not great, I might fly another airline. Will coordinate.




                                                          1




                                                                                                               CE 005574
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 14 of 269




From:                            Cliff Eisler
Sent:                            Monday, February 29, 2016 6:05 PM
To:                              Steven Donziger
Subject:                         The best flights I have found are on United


Flag Status:                     Flagged



There is a 6:54 pm flight tomorrow night to Seattle. We can then fly to Denver at 5:43 pm on Wednesday after
our meetings with Rick. And there is a Friday 8:05 am flight back to NY. Let me know if you find anything
better.

Total $1,803.70
1 adult (18-64)           $1,643.72
Taxes and fees $159.98
     Total      $1,803.70




Trip summary

Your account may give you access to travel benefits. Sign in Compare benefits
Economy(flexible)
Economy Plus® Essentials
Economy Plus® Enhanced

Tue, Mar 01, 2016

Departing6:54 pmNew York/Newark, NJ, US (EWR - Liberty)
Arriving10:19 pmSeattle, WA, US (SEA)
Number of stops
Nonstop
New York/Newark, NJ, US (EWR - Liberty)
Seattle, WA, US (SEA)
Duration6h 25m totalShow on-time performance
Flight segments

      •   FLIGHTUA 1696

          Aircraft typeBoeing 737-900

          Wifi onboard




                                                                                                        CE 005575
             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 15 of 269

•   Revise flight

       •   Details
       •   Seats

    Select fare for United Economy (flexible)
    No additional charge
    Select fare for Economy Plus® Essentials
    + $120
    Select fare for Economy Plus® Enhanced
    + $207

    Wed, Mar 02, 2016

    Departing5:43 pmSeattle, WA, US (SEA)
    Arriving9:25 pmDenver, CO, US (DEN)
    Number of stops
    Nonstop
    Seattle, WA, US (SEA)
    Denver, CO, US (DEN)
    Duration2h 42m totalShow on-time performance
    Flight segments

       •   FLIGHTUA 742

           Aircraft typeAirbus A320

           Wifi onboard

•   Revise flight

       •   Details
       •   Seats

    Select fare for United Economy (flexible)
    No additional charge
    Select fare for Economy Plus® Essentials
    + $100
    Select fare for Economy Plus® Enhanced
    + $168

    Fri, Mar 04, 2016

    Departing8:05 amDenver, CO, US (DEN)
    Arriving1:53 pmNew York/Newark, NJ, US (EWR - Liberty)
    Number of stops
    Nonstop
    Denver, CO, US (DEN)
    New York/Newark, NJ, US (EWR - Liberty)
    Duration3h 48m totalShow on-time performance

                                                    2




                                                                                        CE 005576
             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 16 of 269

    Flight segments

       •   FLIGHTUA 1983

           Aircraft typeBoeing 757-200

•   Revise flight

       •   Details
       •   Seats

    Select fare for United Economy (flexible)
    No additional charge
    Select fare for Economy Plus® Essentials
    + $97
    Select fare for Economy Plus® Enhanced
    + $196
    Total$1,803.70

    Clifford R. Eisler
    JurisPrudent Deferral Solutions LLC
    Chief Executive Officer
    516 835-8734
    cliffeisler@jpds11c.com



    If you are not an intended recipient of confidential and privileged information in this email, please delete it,
    notify us immediately at postmaster@jpdsile.com, and do not use or disseminate such information.




                                                              3




                                                                                                                   CE 005577
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 17 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Monday, February 29, 2016 9:28 PM
To:                              Cliff Eisler
Subject:                         Re: The best flights I have found are on United

Flag Status:                     Flagged



just got back. going to futz around with flights but that looks good -- however, i think we can get out of Seattle
earlier --more like 330 or 4, so we can get to denver earlier. i can't imagine we will be with Rick past 2 pm he
has a court hearing the next day, etc. will check on my end.




From: Clifford Eisler
Sent: Monday, February 29, 2016 1:04 PM
To: Steven Donziger
Subject: The best flights I have found are on United
There is a 6:54 pm flight tomorrow night to Seattle. We can then fly to Denver at 5:43 pm on Wednesday after
our meetings with Rick. And there is a Friday 8:05 am flight back to NY. Let me know if you find anything
better.


Total $1,803.70
1 adult (18-64)            $1,643.72
Taxes and fees $159.98
    Total      $1,803.70




Trip summary


Your account may give you access to travel benefits. Sign in I Compare benefits
Economy(flexible)
Economy Plus® Essentials
Economy Plus® Enhanced


Tue, Mar 01, 2016

Departing6:54 pmNew York/Newark, NJ, US (EWR - Liberty)
Arriving10:19 pmSeattle, WA, US (SEA)
                                                        1




                                                                                                             CE 005578
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 18 of 269

Number of stops
Nonstop
New York/Newark, NJ, US (EWR - Liberty)
Seattle, WA, US (SEA)
Duration6h 25m totalShow on-time performance
Flight segments

   •   FLIGHTUA 1696

       Aircraft typeBoeing 737-900

       Wifi onboard

   •   Revise flight

   •   Details
   •   Seats

Select fare for United Economy (flexible)
No additional charge
Select fare for Economy Plus® Essentials
+ $120
Select fare for Economy Plus® Enhanced
+ $207


Wed, Mar 02, 2016

Departing5:43 pmSeattle, WA, US (SEA)
Arriving9:25 pmDenver, CO, US (DEN)
Number of stops
Nonstop
Seattle, WA, US (SEA)
Denver, CO, US (DEN)
Duration2h 42m totalShow on-time performance
Flight segments

   •   FLIGHTUA 742

       Aircraft typeAirbus A320

       Wifi onboard

   •   Revise flight

   •   Details
   •   Seats

Select fare for United Economy (flexible)

                                               2




                                                                                    CE 005579
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 19 of 269

No additional charge
Select fare for Economy Plus° Essentials
+ $100
Select fare for Economy Plus° Enhanced
+ $168


Fri, Mar 04, 2016

Departing8:05 amDenver, CO, US (DEN)
Arriving1:53 pmNew York/Newark, NJ, US (EWR - Liberty)
Number of stops
Nonstop
Denver, CO, US (DEN)
New York/Newark, NJ, US (EWR - Liberty)
Duration3h 48m totalShow on-time performance
Flight segments

   •   FLIGHTUA 1983

       Aircraft typeBoeing 757-200

   •   Revise flight

   •   Details
   •   Seats

Select fare for United Economy (flexible)
No additional charge
Select fare for Economy Plus° Essentials
+ $97
Select fare for Economy Plus° Enhanced
+ $196
Total$1,803.70

Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.




                                                         3




                                                                                                              CE 005580
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 20 of 269




From:                             Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                             Monday, February 29, 2016 10:49 PM
To:                               Cliff Eisler
Subject:                          Re: flight update

Flag Status:                      Flagged



call me for a second if u have a moment -- want to discuss flights




From: Clifford Eisler
Sent: Monday, February 29, 2016 5:27 PM
To: Steven Donziger
Subject: Re: flight update
Have you stayed at the Westin Seattle? They have rooms for $239.

ht-tp://www.starwoodhotels.com/westin/rates/rate.html?property1D+55&language= US&localeCode= US&ES
=S 1055 EN WI BOOKWIDGET SEA WEST NAD&arrivalDate 16-03-01&departureDate 16-03-
02&lengthOfStay=amp;number0fRooms=amp;number0fAdults=amp;numberOfChildrenqa>




Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.

On Mon, Feb 29, 2016 at 5:21 PM, Clifford Eisler <cliff.eisler@jpdsllc.com> wrote:


        I grabbed seat 3A on that flight. Let me know what you find for the next leg.



        Clifford R. Eisler
        JurisPrudent Deferral Solutions LLC
        Chief Executive Officer

                                                         1




                                                                                                              CE 005581
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 21 of 269

516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@jpdsllc.com, and do not use or
disseminate such information.

On Mon, Feb 29, 2016 at 5:00 PM, Steven Donziger <sdonziger@donzigerandassociates.com>
wrote:


       I just booked tomorrow on AA45 from JFK to Seattle leaving at 625, arriving 947

       i got upgraded but there is cheap first class seat available now for about 700 one
       way which you almost never see -- if you snag this we can travel together on that
       leg\

       also some exit row seats in the back for cheaper

       i am now turning to the next leg from seattle to denver

       if u want to travel your itinerary on United that's fine, we get in about the same
       time and we can meet at airport

       also i am checking hotels

       call me later to coordinate




                                                 2




                                                                                                 CE 005582
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 22 of 269




From:                             Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                             Monday, February 29, 2016 11:39 PM
To:                               Cliff Eisler
Subject:                          check this out

Flag Status:                      Flagged




this is about the same price, a 5-minute walk from his office and looks more interesting and tied in to the local
culture. if we are booked in the westin or can't change, fine to stay there. i will find us a place in Denver. still
waiting to hear from rick on time




http://www.alexishotel.com/boutique-Seattle-hotels-downtown/
Seattle Hotels Downtown Alexis Hotel, a Boutique Hotel
www.alexishotel.com
The Alexis hotel in downtown Seattle offers guests boutique luxury, spectacular views and instant access to the
sights and sounds of the region.




                                                          1




                                                                                                                 CE 005583
            Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 23 of 269




From:                              Cliff Eisler
Sent:                              Monday, February 29, 2016 11:41 PM
To:                                Steven Donziger
Subject:                           Re: check this out


Flag Status:                       Flagged



Sorry. We're booked.


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.coln



If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.

On Mon, Feb 29, 2016 at      6:38 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:




        this is about the same price, a 5-minute walk from his office and looks more interesting and tied
        in to the local culture. if we are booked in the westin or can't change, fine to stay there. i will
        find us a place in Denver. still waiting to hear from rick on time




        http://www.alexishotel.com/boutique-Seattle-hotels-downtown/


        Seattle Hotels Downtown Alexis Hotel, a Boutique Hotel
        www.alexishotel.com
           The Alexis hotel in downtown Seattle offers guests boutique luxury, spectacular views and instant access to the
           sights and sounds of the region.




                                                          1




                                                                                                               CE 005584
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 24 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Tuesday, March 1, 2016 2:30 PM
To:                              Cliff Eisler
Subject:                         Re: seattle denver flight

Flag Status:                     Flagged



call cool -- see u there




From: Clifford Eisler
Sent: Tuesday, March 1, 2016 8:01 AM
To: Steven Donziger
Subject: Re: seattle denver flight
I was thinking of trying the subway to the tram. Never done it before but at that hour the traffic is terrible.
Let's meet there.

I look forward to it too!



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsllc.com, and do not use or disseminate such information.

On Tue, Mar 1, 2016 at 7:47 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:


        hope you are feeling better today -- i still can't shake my cold for some reason

        let me know if u want to share a ride to the airport of if u just want to meet there.

        i was thinking of leaving at 4 from my place at 104 and Bway, could leave earlier if u prefer or
        just meet there

        look forward




                                                         1




                                                                                                              CE 005585
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 25 of 269




From: Clifford R. Eisler <cliff.eisler@jpdsllc.com>
Sent: Monday, February 29, 2016 11:27 PM
To: Steven Donziger
Subject: Re: seattle denver flight
Sounds good!



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpdsllc.com




If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@jpdsllc.com, and do not use or
disseminate such information.




On Feb 29, 2016, at 11:12 PM, Steven Donziger <sdonziger@donzigerandassociates.com>
wrote:

       cliff, pls buy a tix from seattle to denver on the delta flight that leaves at 3. i
       talked to rick and he said we can come earlier (10:30 or even 10) which should
       be plenty of time plus his time is limited. he is also bringing a retired judge from
       alaska who is interested and who he knows well. he said we could take a cab
       from the restaurant to the airport

       i am in the first row of coach -- paid 39 extra for the leg room -- it is row 5 -- try
       to get the seat next to me

       will take care of hotel in denver

       tks




                                                  2




                                                                                                 CE 005586
            Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 26 of 269




From:                              Ben Eisler
Sent:                              Tuesday, March 1, 2016 10:43 PM
To:                                Cliff Eisler; Steven Donziger
Subject:                           questions for Rick/John/Ben


Flag Status:                       Flagged



Hi guys,

I know these first meetings will be largely get-to-know-yous and exploring what they want in return for being
part of this, but thought I'd share some questions that might be worth asking. Many of these you may have
already planned to ask or know the answers to, but I still wanted to just suggest that it might be worth getting
their thoughts. Hope this is helpful.

      •   Do you think any of your well-respected lawyer friends might be interested in being part of this as well?
          People we might consider for the AB or another role (specializing in PI or IP)?
      •   Do you know any young lawyers that might be up for coming to work full time on this, reviewing cases?
      •   Do you know any sharp, older lawyers that might be willing to review cases from their retirement
          homes?
      •   Beyond using our network, do you have any other ideas for how to find good cases to invest in? Are
          there court records or lists that might be worth examining?
      •   What in your opinion are the factors we should consider when estimating the value of a case? Which are
          most important? Is there anything written about this that you'd recommend we read?
      •   What do you see as the best firms to approach about offering funding? Great young lawyers because
          they dont have money? Successful firms because they have a ton of big cases? All the above?
      •   Do you -- or do you know anyone -- who might want to invest in our fund?

Ben

Benjamin R. Eisler
JurisPrudent Deferral Solutions LLC
Cell: 516-446-6587
ben.eisler@jpds11c.com

postmaster@jpds11c.com, and do not use or disseminate such information. JurisPrudent Deferral Solutions does
not practice law, accounting, or give tax or investment advice. We encourage you to consult with your own tax,
legal and investment advisors.
 x




                                                             1



                                                                                                             CE 005587
            Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 27 of 269




From:                             Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                             Wednesday, March 2, 2016 1:57 AM
To:                               Ben Eisler; Cliff Eisler
Subject:                          Re: questions for Rick/John/Ben

Flag Status:                      Flagged



Excellent, thank you for this.




From: Benjamin Eisler
Sent: Tuesday, March 1, 2016 5:43 PM
To: Clifford Eisler; Steven Donziger
Subject: questions for Rick/John/Ben
Hi guys,

I know these first meetings will be largely get-to-know-your and exploring what they want in return for being
part of this, but thought I'd share some questions that might be worth asking. Many of these you may have
already planned to ask or know the answers to, but I still wanted to just suggest that it might be worth getting
their thoughts. Hope this is helpful.

      •   Do you think any of your well-respected lawyer friends might be interested in being part of this as
          well? People we might consider for the AB or another role (specializing in PI or IP)?
      •   Do you know any young lawyers that might be up for coming to work full time on this, reviewing cases?
      •   Do you know any sharp, older lawyers that might be willing to review cases from their retirement
          homes?
      •   Beyond using our network, do you have any other ideas for how to find good cases to invest in? Are
          there court records or lists that might be worth examining?
      •   What in your opinion are the factors we should consider when estimating the value of a case? Which
          are most important? Is there anything written about this that you'd recommend we read?
      •   What do you see as the best firms to approach about offering funding? Great young lawyers because
          they dont have money? Successful firms because they have a ton of big cases? All the above?
      •   Do you -- or do you know anyone -- who might want to invest in our fund?

Ben

Benjamin R. Eisler
JurisPrudent Deferral Solutions LLC
Cell: 516-446-6587
ben.eisler@jpdsllc.com

postmaster@jpdsllc.com, and do not use or disseminate such information. JurisPrudent Deferral Solutions
does not practice law, accounting, or give tax or investment advice. We encourage you to consult with your
own tax, legal, and investment advisors.
                                                        1




                                                                                                           CE 005588
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 28 of 269




                                   2




                                                                           CE 005589
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 29 of 269




From:                             David Marshall <david.marshall@jpdsllc.com >
Sent:                             Wednesday, March 2, 2016 10:22 PM
To:                               Cliff Eisler
Subject:                          Re: How are discussions with attorneys going?


Flag Status:                      Flagged



Excellent! Can't wait to hear all about it.

On Wed, Mar 2, 2016 at 5:21 PM, Clifford R. Eisler <cliffeisler@jpdsllc.com> wrote:

        Very well. Interested also in few deferral!


        Clifford R. Eisler
        JurisPrudent Deferral Solutions LLC
        Chief Executive Officer
        516 835-8734
        cliff.eisler@jpds11c.corn



        If you are not an intended recipient of confidential and privileged information in this email,
        please delete it, notify us immediately at postmaster@jpds11c.com, and do not use or disseminate
        such information.


        On Mar 2, 2016, at 1:32 PM, David Marshall <david.marshall@jpds11c.com> wrote:




                                                                                                           CE 005590
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 30 of 269




From:                            Cliff Eisler
Sent:                             Friday, March 4, 2016 4:10 PM
To:                              Steven Donziger
Subject:                         Thoughts


Flag Status:                      Flagged



Hello Steven,

Hope you had a good night and are on schedule to get to the airport. My flight is sitting on the runway delayed.

In terms of your question about how we should change the pitchbook I have a few thoughts:

- we should add an investment decision-making slide
- we should add an investment management slide
- we should modify the critical success factors slide to a roles and responsibilities slide to (i) better reflect the
roles of the Staff, AB and IC in both the investment decision making and investment management processes and
(ii) add the new group of Fund Advisors who will be the roster of experts we pay for written reviews of
potential investments.
- we need to revise the existing 3-year horizon sensitivity matrix of returns to assume a range of multiples from
3-7 rather than 5-9 and then add one for 2-a year horizon as well.

I will make these changes for your review.

What do you think?


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




                                                          1




                                                                                                               CE 005591
             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 31 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Friday, March 4, 2016 6:13 PM
To:                              Cliff Eisler
Subject:                         Re: Thoughts


Flag Status:                     Flagged



That all sounds great

My flight is very delayed waiting on plane

Great trip

Sent from my iPhone

On Mar 4, 2016, at 9:35 AM, Clifford R. Eisler <cliffeisler@jpdsfic.com> wrote:

        Hello Steven,

        Hope you had a good night and are on schedule to get to the airport. My flight is sitting on the
        runway delayed.

        In terms of your question about how we should change the pitchbook I have a few thoughts:

        - we should add an investment decision-making slide
        - we should add an investment management slide
        - we should modify the critical success factors slide to a roles and responsibilities slide to (i)
        better reflect the roles of the Staff, AB and IC in both the investment decision making and
        investment management processes and (ii) add the new group of Fund Advisors who will be the
        roster of experts we pay for written reviews of potential investments.
        - we need to revise the existing 3-year horizon sensitivity matrix of returns to assume a range of
        multiples from 3-7 rather than 5-9 and then add one for 2-a year horizon as well.

        I will make these changes for your review.

        What do you think?


        Clifford R. Eisler
        JurisPrudent Deferral Solutions LLC
        Chief Executive Officer
        516 835-8734
        cliffeisler@jpdsfic.com




                                                                                                             CE 005592
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 32 of 269



If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@jpds11c.com, and do not use or disseminate
such information.




                                               2




                                                                                                   CE 005593
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 33 of 269




From:                            Cliff Eisler
Sent:                             Friday, March 4, 2016 9:04 PM
To:                              Cliff Eisler
Subject:                          Fwd: Trip Update Rick Friedman


Flag Status:                      Flagged




Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.corn



If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpdsilc.com, and do not use or disseminate such information.

         Forwarded message
From: Clifford R. Eisler <cliff eisler@jpds11c.com>
Date: Fri, Mar 4, 2016 at 9:37 AM
Subject: Trip Update
To: Leif Lundberg <leiflundberg@jpds11c.com>, Benjamin Eisler <ben.eisler@jpds11c.com>
Cc: David Marshall <david.marshall@jpds11c.com>, JPDS <jack.coleman@jpds11c.com>


Gentlemen,

Steven and I had good meetings this trip.

Rick Friedman
We met with Rick Friedman and his partner Michael White of Friedman Rubin and White.
http://friedmanrubin.corn
Rick is thinking about whether he wants to be on the Advisory Board of Donford. His main concern appeared to
be not wanting to get involved before investors are lined up because he seems to not want the responsibility /
liability of being the reason they invested.

In the meantime he said he would develop a list of other plaintiffs attorneys that he recommends we meet with
to discuss Donford (and JPDS).

Both Michael and Rick are also interested in our fee deferral product and Ben will follow-up with them next
week.

John Campbell




                                                                                                               CE 005594
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 34 of 269

We also met with John Campbell of Campbell Law and the University of Denver. John excitedly accepted our
offer for him to participate on the AB. He will bring a lot of value as an academic, ethicist, researcher and
practitioner. He is very smart and articulate and knows a lot of plaintiffs attorneys. He will introduce us to his
old boss, who he remains very close with, who is worth —$100mil and might invest in Donford.

John is very knowledgeable able the market data that is available regarding which types of cases are most
successful (eg. personal injury plaintiffs win 23% of the time while product liability claims are successful 60%),
the average size of settlements, not just verdicts, and who are the best attorneys. I told him Ben would follow-up
with him on this.

And John also wants to hear about our fee deferral product. He and his wife run a very successful firm that
focuses on class action suits. http://campbelllawllc.com. Ben will followup.

Regarding Steven, he opened up to me about a lot of stuff. I am more and more convinced he is the genuine
article, someone we should be proud to be doing business with. His contacts will be invaluable both for Donford
and JPDS. And, if he is successful with his case he will become a very large client of JPDS.




Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com



If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




                                                          2




                                                                                                               CE 005595
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 35 of 269




From:                               Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                               Thursday, April 14, 2016 10:27 PM
To:                                 Ben Eisler; Cliff Eisler
Subject:                            Re: Bill Lee

Flag Status:                        Flagged



i am available now if u want to give me a call. hanging out in denver. never has a man traveled such a distance
for one meal.




From: Benjamin Eisler
Sent: Thursday, April 14, 2016 5:05 PM
To: Cliff Eisler; Steven Donziger
Subject: Bill Lee
He's teaching a class at Harvard Law in the winter. Is also one of the top (maybe the top) IP lawyer in the
country. http://hIs.harvard.edu/faculty/directory/10514/Lee/
William F. Lee 1Harvard Law School
hls. harvard. edu
Biography. Bill Lee is a partner at WilmerHale and is one of the country's foremost intellectual property and
commercial litigation attorneys.



May I start reaching out to some of these big deal IP folks? Steven, do you think because you're a harvard law
grad, Lee might be more likely to take a call from you than me?

If any of them are willing to be fund advisors it could be a tremendous help to us.

What do you guys think? Should we do a quick call to discuss the best time/way to reach out?

Benjamin R. Eisler
JurisPrudent Deferral Solutions LLC
Cell: 516-446-6587
ben.eisler@jpdsllc.com

postmaster@jpdsllc.com, and do not use or disseminate such information. JurisPrudent Deferral Solutions
does not practice law, accounting, or give tax or investment advice. We encourage you to consult with your
own tax, legal, and investment advisors.




                                                          1




                                                                                                              CE 006138
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 36 of 269




From:                             Cliff Eisler
Sent:                             Tuesday, April 19, 2016 11:56 AM
To:                               Steven Donziger
Cc:                               Ben Eisler
Subject:                          Re: Sam Sheldon


Flag Status:                      Flagged



Hi Guys,

Need to prepare and travel to Atlanta on Thursday so a call this week is probably better. Today I am tied up
until mid afternoon. Can do a call at 3:00 or later.


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On Apr 19, 2016, at 7:41 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        I'll get back to you shortly... could do call this morning or wed, or   lunch thurs/fri




        in DC at the moment coming back on train this morning could happily talk then -- around 1030
        or 11




                                                          1




                                                                                                               CE 006191
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 37 of 269


From: Benjamin Eisler <ben.eisler@jpdsllc.com>
Sent: Monday, April 18, 2016 2:35 PM
To: Steven Donziger
Cc: Clifford Eisler
Subject: Re: Sam Sheldon
If you guys want to meet (I assume for lunch?) I can swing that -just have a meeting at 2pm
tomorrow and a call 2pm wednesday. Also happy to do a call to strategize.

Benjamin R. Eisler
JurisPrudent Deferral Solutions LLC
Cell: 516-446-6587
ben.eisler@jpdsllc.com

postmaster@jpdsllc.com, and do not use or disseminate such information. JurisPrudent
Deferral Solutions does not practice law, accounting, or give tax or investment advice. We
encourage you to consult with your own tax, legal, and investment advisors.

On Mon, Apr 18, 2016 at 10:43 AM, Steven Donziger <sdonziger@donzigerandassociates.com>
wrote:


       Fabulous. Let's talk before to strategize. Neil still working on the overseas thing.
       Should we meet later in week?

       Sent from my iPhone

       On Apr 18, 2016, at 9:55 AM, Benjamin Eisler <ben.eisler@jpdsllc.com> wrote:

              As former Deputy Chief of the Criminal Fraud Division and head of
              the Health Care Fraud Unit of United States Department of
              Justice, Mr. Sheldon was responsible for overseeing the
              prosecution of health care fraud for the entire United States. His
              achievements include managing the largest one-day arrest in US
              history of 107 people engaged in health care fraud totaling over
              $450 million, and a record total in 2012 of over $1.5 billion in
              health care fraud charged. Mr. Sheldon tried seven health care
              fraud cases during his three-year tenure with the Criminal Fraud
              Division. - See more at:
              http://www.quinnemanuel.com/attorneys/sheldon-sam-
              s#sthash.cawbshC7.dpuf

              Benjamin R. Eisler
              JurisPrudent Deferral Solutions LLC
              Cell: 516-446-6587
              ben.eisler@jpdsllc.com

              postmaster@jpdsllc.com, and do not use or disseminate such
              information. JurisPrudent Deferral Solutions does not practice
                                                 2




                                                                                              CE 006192
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 38 of 269

         law, accounting, or give tax or investment advice. We encourage
         you to consult with your own tax, legal, and investment advisors.

         On Mon, Apr 18, 2016 at 8:51 AM, Benjamin Eisler
         <ben.eisler@jpdsllc.com> wrote:


                Call scheduled for 1pm Thursday. Please call into
                the JPDS conference line 415-630-4002
                Benjamin R. Eisler
                JurisPrudent Deferral Solutions LLC
                Cell: 516-446-6587
                ben.eisler@jpdsllc.com

                postmaster@jpdsllc.com, and do not use or
                disseminate such information. JurisPrudent
                Deferral Solutions does not practice law,
                accounting, or give tax or investment advice. We
                encourage you to consult with your own tax, legal,
                and investment advisors.




                                         3




                                                                             CE 006193
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 39 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Wednesday, April 20, 2016 10:40 PM
To:                              Cliff Eisler
Subject:                         Fw: next steps

Flag Status:                     Flagged



meant to copy you on this -- this is the IP guy in Denver that i had dinner with

want to talk in morning about some specifics?




From: Steven Donziger
Sent: Wednesday, April 20, 2016 6:38 PM
To: Timothy Grochocinski
Cc: Campbell, John (jcampbell@law.du.edu)
Subject: next steps
Tim,

Thanks for the note. The dinner was a blast and we appreciate your willingness to get involved. I think we
would have a great time working together.

I think the next step is to set up a call with me and Cliff Eisler (copied above) who is taking the lead on some of
the financial aspects. John should join too if possible. We are continuing to get commitments from investors;
you guys might be able to help with the process. We can talk details on the phone.

Simply put, we know this a great investment opportunity. Although most of the people we have approached
are non-lawyers in the investment world, we were thinking that contingency fee lawyers who have made
some $$ might be interested in hearing about this from an investment standpoint -- particularly those in the
later stages of their careers who have some capital to deploy and who would be able to appreciate the
opportunity.

Maybe Friday of this week or sometime toward the beginning of next week for a call would work. I don't think
we need more than 20-30 minutes. Let me know your availability or a good date/time; we are generally
flexible.

Look forward to it.

Thanks, Steven




                                                         1




                                                                                                              CE 006211
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 40 of 269

From: Timothy Grochocinski
Sent: Wednesday, April 20, 2016 4:01 PM
To: Steven Donziger
Cc: Campbell, John (jcampbell@law.du.edu)
Subject: Litigation Fund
Steven -
Was great meeting you last week. Thanks for dinner and the sweetbreads.
Let me know your thoughts on moving forward and how I can assist. Looking forward to working with you on
this project.
Tim
Timothy E. Grochocinski I Attorney I P. 708.675.1974
Nelson Bumgardner, P.C. I 15020 Ravinia Place, Suite 29 I Orland Park, IL 60462
tim@nelbum.com I www.nelbum.com
 x


This message and any attached documents contain information from the law firm of Nelson Bumgardner P.C.
that may be confidential and/or privileged. If you are not the intended recipient, you may not read, copy,
distribute, or use this information. If you have received this transmission in error, please notify the sender
immediately by reply e-mail and then delete this message.




                                                       2




                                                                                                           CE 006212
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 41 of 269




From:                              Cliff Eisler
Sent:                              Monday, May 30, 2016 4:14 PM
To:                                Steven Donziger
Subject:                           Re: Meeting with Ben


Flag Status:                       Flagged



Enjoy your     time in the sun!


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com


 x




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On May 30, 2016, at 11:36 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        In Florida will revert shortly

        Sent from my iPhone

        On May 30, 2016, at 9:08 AM, Clifford R. Eisler <cliffeisler@jpds11c.com> wrote:

                  Good morning Steven,

                  Have you been able to book a time with Ben in DC? Maybe the week of June
                  20th? I will arrange to to be there and will also get David Marshall involved.


                  Clifford R. Eisler
                  JurisPrudent Deferral Solutions LLC
                  Chief Executive Officer
                  516 835-8734
                  cliffeisler@jpds11c.com

                                                           1




                                                                                                               CE 006441
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 42 of 269



     x




    If you are not an intended recipient of confidential
    and privileged information in this email, please delete it, notify us immediately
    at postmaster@jpds11c.com, and do not use or disseminate such information.




    On May 25, 2016, at 10:17 AM, Clifford R. Eisler <cliffeisler@jpds11c.com>
    wrote:

           I would like to go to DC for a day the week of June 20th.


           Clifford R. Eisler
           JurisPrudent Deferral Solutions LLC
           Chief Executive Officer
           516 835-8734
           cliffeisler@jpds11c.com


             x




           If you are not an intended recipient of confidential
           and privileged information in this email, please delete it, notify us
           immediately at postmaster@jpds11c.com, and do not use or
           disseminate such information.




           On May 25, 2016, at 9:47 AM, Steven Donziger
           <sdonziger@donzigerandassociates.com> wrote:

                   I talked to Ben yesterday and he said he is going to
                   be in NYC today or tomorrow and might have time
                   to meet and that he will call. When are you
                   back? What dates do you want to go to DC? He is
                   between Austin, DC, New York and
                   elsewhere. Abrazos



                                             2




                                                                                        CE 006442
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 43 of 269

               From: Clifford R. Eisler <cliffeisler@jpdsllc.com>
               Sent: Wednesday, May 25, 2016 5:21:17 AM
               To: Steven Donziger
               Subject: Meeting with Ben

               Steven,

               Have you connect with Ben Barnes? I need to visit a
               client in D.C. And would like to do it during the
               same trip so please let me know when you have
               scheduled Ben.

               Thanks!


               Clifford R. Eisler
               JurisPrudent Deferral Solutions LLC
               Chief Executive Officer
               516 835-8734
               cliffeisler@jpds11c.com


                x




               If you are not an intended recipient of confidential
               and privileged information in this email, please
               delete it, notify us immediately
               at postmaster@jpds11c.com, and do not use or
               disseminate such information.




                                         3




                                                                           CE 006443
            Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 44 of 269




From:                                    Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                                    Monday, June 20, 2016 9:19 PM
To:                                      Cliff Eisler; david.marshall@jpdsllc.com
Subject:                                 Re: Invitation: Meeting and Dinner with Ben Barnes @ Wed Jun 22, 2016 4:30pm -
                                         8:30pm (cliff.eisler@jpdsllc.com)


Flag Status:                             Flagged



We    are scheduled with Ben at 530 at his office, then dinner at 630. Will send address shortly.

From: cliff eisler@jpds11c.com <cliffeisler@jpds11c.com>
Sent: Monday, June 20, 2016 2:54:23 PM
To: david.marshall@jpds11c.com; Steven Donziger
Subject: Invitation: Meeting and Dinner with Ben Barnes @ Wed Jun 22, 2016 4:30pm - 8:30pm
(cliff eisler@jpds11c.com)
When: Wednesday, June 22, 2016 4:30 PM-8:30 PM.
Where: Ben's Office then restaurant

more details »

Meeting and Dinner with Ben Barnes


Meeting to introduce ourselves and Donford Capital


When       Wed Jun 22, 2016 4:30pm — 8:30pm                Eastern Time
Where      Ben's Office then restaurant (mar))
Video call https://plus.doodle.com/hanoouts/
Calendar cliff.eisler©jpdsllc.com
                  • cliff.eisler©jpdsllc.com - organizer
 Who              • david.marshall©jpdsllc.com
                  • sdonziger©donzigerandassociates.com
Going? Yes - Maybe - No more options »
      itauun 11  Google Calendar
You are receiving       cow tcs cin a the account sdonzigeradonzigerandassociates.com because you are an
attendee of this event.
To stop receiving future updates for this event, decline this event. Alternatively you can sign up for a Google
account at https: www google.comicalendar, and control your notification settings for vont- —tire calendar.
Forwarding this invitation could allow any recipient to modify your RSVP response Learn More.




                                                                                                                     CE 006591
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 45 of 269




From:                       Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                       Monday, June 20, 2016 9:20 PM
To:                         Cliff Eisler
Subject:                    dinner at West End Bistro at Ritz Carlton


Flag Status:                Flagged




                                                     1




                                                                                      CE 006592
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 46 of 269




From:                        Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                        Monday, September 26, 2016 1:44 PM
To:                          Cliff Eisler
Subject:                     hi friend


Flag Status:                 Flagged



Going down to Ecuador today. let me know when u can do a Donford meeting with Van Merkensteijn. Thanks




                                                   1




                                                                                                  CE 006960
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 47 of 269




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Thursday, October 13, 2016 11:55 AM
To:                                Cliff Eisler
Subject:                           Re: Monday morning



will switch meeting


see u soon

From: Clifford R. Eisler
Sent: Thursday, October 13, 2016 7:41:43 AM
To: Steven Donziger
Cc: Benjamin Eisler
Subject: Re: Monday morning
Good morning Steven,

Unfortunately Monday is the only day next week that does NOT work. I can do pretty much any other day,
including a breakfast, lunch or dinner meeting.
Is there any way we can move the meeting to when you return from Boston?

Lunch today is on for noon.


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com


 x




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On Oct 13, 2016, at   7:25   AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        My friends,

                                                          1




                                                                                                               CE 006963
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 48 of 269

I was able to schedule a meeting re: Donford with John Van Merkensteijn on Monday morning
of next week around 9 or 10 -- can u make it? He lives somewhat near you at 63rd and
Riverside. Time is flexible depends on your sked. Could probably do earlier as well. I have to
drive up to Boston in the afternoon.

Pls confirm our lunch today at noon. See you there!!

xx

Steven




                                               2




                                                                                                 CE 006964
               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 49 of 269




From:                                               Cliff Eisler
Sent:                                               Tuesday, October 18, 2016 12:41 PM
To:                                                 Steven Donziger
Subject:                                             Re: Connecting you



Will do. I am interested in what he means by co-invest. This may be like Daniel, desiring too much control.



Clifford R. Eisler
 Iiiiri,i'rudt.u( I k rrd Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com

  x


If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at postmaster@jpdallc.com, and do not use or
disseminate such information.


Disclaimer: JurisPrudent Deferral Solutions does not engage in the practice of law or accounting, nor does it give tax or investment advice. Please consult with your own tax, legal
and investment advisers.


On Tue, Oct 18, 2016 at 8:16 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

 Probably so. Give me a call, driving back from Boston later this morning. Making progress. Also, Ian Watson
 is in on Ecuador and appears ready to talk fund. Katie Sullivan has some family funds she can take us to in
 addition to Rod whose family has $1b plus.



 From: Clifford R. Eisler <cliff.eisler@jpdsllc.com >
 Sent: Tuesday, October 18, 2016 6:40:23 AM
 To: Steven Donziger
 Subject: Re: Connecting you


 Very cool! Should we speak with Rod together?


 Clifford R. Eisler
 JurisPrudent Deferral Solutions LLC
 Chief Executive Officer
 516 835-8734
 cliffeisler@jpds11c.com



 If you are not an intended recipient of confidential and privileged information in this email, please delete it,
 notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.

                                                                                          1



                                                                                                                                                                              CE 006971
       Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 50 of 269


On Oct 17, 2016, at 11:43 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

      See below

      Sent from my iPhone

      Begin forwarded message:

             From: "Rod Walkey" <twalkey71@comcast.net>
             Date: October 17, 2016 at 11:01:38 AM EDT
             To: "'Katie Sullivan" <Katie@Streamlinefamilyoffice.com>,
             <sdonziger@donzigerandassociates.com>
             Subject: RE: Connecting you

             Katie:
             Thank you so much for the introduction.



             Steven:
             I am the CIO of a Boston based family office who seeded one of the first
             litigation finance funds in South America (Lex Finance based in Lima, Peru).
             We are closing the first fund Dec. 31 with Peruvian pension plans as the main
             investors.

             We will serve as a conduit for the pension plans to co-invest in global litigation
             finance funds. Would you like to schedule a call with myself and the founder,
             Narghis Torres?
             Kind regards,

             Rod Walkey




             From: Katie Sullivan [mailto:Katie@Streamlinefamilyoffice.com]
             Sent: Monday, October 17, 2016 10:19 AM
             To: sdonziger@donzigerandassociates.com; Rod Walkey
             <twalkey71@comcast. net>
             Subject: Connecting you



             My friends,

             Two separate conversations (one at home and one in the middle of nowhere)
             with very similar thinking and strategies = connecting you to talk legal arbitrage
             at your convenience.



                                                      2




                                                                                                  CE 006972
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 51 of 269

    Rod Walkey — twalkey71@comcast.net

    508-479-4806



     Steven Donziger — sdonziger@donzigerandassociates.com

    917-566-2526



    Hope it's mutually beneficial. Either way, I know you two will get along!



    xKatie



    <image001.png>



     Katie Sullivan


    Streamline Family Office Inc.


    PO Box 823


     Dover MA 02030


     508-785-2399 office


     508-319-3021 fax




    Disclaimer

    The information contained in this communication from the sender is confidential. It is intended
    solely for use by the recipient and others authorized to receive it. If you are not the recipient,
    you are hereby notified that any disclosure, copying, distribution or taking action in relation of
    the contents of this information is strictly prohibited and may be unlawful.

    This email has been scanned for viruses and malware, and may have been automatically
    archived by Mirnecast Ltd, an innovator in Software as a Service (SaaS) for business. Providing
    a safer and more useful place for your human      aerated data. Specializing in; Security,
    archiving and compliance. To find out more Click Here.
                                                     3




                                                                                                         CE 006973
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 52 of 269




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Monday, October 24, 2016 9:04 PM
To:                                Cliff Eisler
Subject:                           Re: Follow-up/Ecuador



we are on for wed at 1230 w JVM at Circo (same place). give a call if u get a moment to discuss; i am on train
from DC to NYC

From: Clifford R. Eisler
Sent: Monday, October 24, 2016 5:01:52 PM
To: Steven Donziger
Subject: Re: Follow-up/Ecuador
I think so.


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.corn




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On Oct 24, 2016, at 4:33 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        can u do lunch that day?

        From: Clifford R. Eisler <cliffeisler@jpds11c.com>
        Sent: Monday, October 24, 2016 10:01:10 AM
        To: Steven Donziger
        Subject: Re: Follow-up/Ecuador
        Wed work for you?


        Clifford R. Eisler
        JurisPrudent Deferral Solutions LLC
        Chief Executive Officer
        516 835-8734
                                                          1




                                                                                                               CE 007001
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 53 of 269

cliff.eisler@jpds11c.corn




If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@jpds11c.com, and do not use or disseminate
such information.




On Oct 24, 2016, at 9:51 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

       Can u meet with John van Merk and I this week about donford? What days?
       Friday out for me

       Xx

       Sent from my iPhone

       On Oct 21, 2016, at 5:09 PM, Clifford R. Eisler <cliffeisler@jpds11c.com> wrote:

               On the subway. Will call you shortly.


               Clifford R. Eisler
               JurisPrudent Deferral Solutions LLC
               Chief Executive Officer
               516 835-8734
               cliff.eisler@jpds11c.corn




               If you are not an intended recipient of confidential and privileged
               information in this email, please delete it, notify us immediately at
               postmaster@jpds11c.com, and do not use or disseminate such
               information.




               On Oct 21, 2016, at 5:06 PM, Steven Donziger
               <sdonziger@donzigerandassociates.com> wrote:



                                                 2




                                                                                                   CE 007002
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 54 of 269

               Not sure ifJVM in for more. He hasn't said
               anything.

               Can u call me for a second? An issue came up with
               Daniel I could use your feedback for 5 minutes.

               Thanks

               From: Clifford R. Eisler <cliff eisler@jpds11c.com>
               Sent: Friday, October 21, 2016 3:55:22 PM
               To: Steven Donziger
               Subject: Re: Follow-up/Ecuador
               This is great. And JVM is doing another $250?


               Clifford R. Eisler
               JurisPrudent Deferral Solutions LLC
               Chief Executive Officer
               516 835-8734
               cliff.eisler@jpds11c.coin




               If you are not an intended recipient of confidential
               and privileged information in this email, please
               delete it, notify us immediately at
               postmaster@jpds11c.com, and do not use or
               disseminate such information.




               On Oct 21, 2016, at 3:27 PM, Steven Donziger
               <sdonziger@donzigerandassociates.cm> wrote:

                        More good news

                        Sent from my iPhone

                        Begin forwarded message:

                              From: Ian Watson
                              <iw@genagro.net>
                              Date: October 21,
                              2016 at 11:50:49 AM
                              EDT
                              To: Steven Donziger
                              <sdonziger@donziger
                                         3




                                                                           CE 007003
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 55 of 269

                           andassociates. com>
                           Cc: Anthony Gordon
                           <ag@genagro.net>,
                           John van
                           Merkensteijn
                           1 hvm@rossteq. com>
                           Subject: Re: Follow-
                           up/Ecuador

                           We are going ahead
                           with an investment of
                           $250,000. Tony will
                           contact John to get the
                           details of the structure
                           he used to provide
                           confidentiality.

                           Thank you Steven for
                           the work you have
                           been doing for
                           decades on behalf of
                           the people of
                           Ecuador.

                           Best wishes

                           Ian

                           Sent from my iPhone

                           On 21 Oct 2016, at
                           13:36, Steven
                           Donziger
                           <sdonziger@donziger
                           andassociates.com>
                           wrote:

                                   Ian,

                                   Thank
                                   you
                                   much
                                   for
                                   your
                                   ongoin
                                   g
                                   interes
                                   t in the
                                   Ecuado
                                   r

                                      4




                                                                           CE 007004
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 56 of 269

                                 opport
                                 unity. I
                                 unders
                                 tand
                                 you
                                 are
                                 talking
                                 today
                                 to Alan
                                 Lenczn
                                 er, our
                                 Canadi
                                 an
                                 counse
                                 I. I
                                 wante
                                 d to
                                 alert
                                 you
                                 that
                                 the
                                 windo
                                 w on a
                                 possibl
                                 e
                                 invest
                                 ment
                                 is
                                 somew
                                 hat
                                 tight
                                 given
                                 that a
                                 larger
                                 deal
                                 we
                                 have
                                 been
                                 workin
                                 g on
                                 for a
                                 long
                                 time
                                 appear
                                 s to be
                                 movin
                                 g
                                 fo rwa r
                                    5




                                                                           CE 007005
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 57 of 269

                                 d, so
                                 please
                                 try to
                                 let me
                                 know
                                 after
                                 the call
                                 or by
                                 the
                                 end of
                                 today
                                 if there
                                 is
                                 interes
                                 t. If so,
                                 let's
                                 discuss
                                 the
                                 logistic
                                 s and if
                                 you
                                 have
                                 any
                                 other
                                 questi
                                 ons
                                 that
                                 need
                                 to be
                                 answer
                                 ed. I
                                 am
                                 copyin
                                 g Josh
                                 Rizack,
                                 who
                                 helps
                                 our
                                 team
                                 in this
                                 area
                                 and
                                 who
                                 handle
                                 s many
                                 of the
                                 docum
                                 ents. I
                                     6




                                                                           CE 007006
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 58 of 269

                                 am
                                 also
                                 copyin
                                 g John
                                 and Bill
                                 just to
                                 keep
                                 us all
                                 on the
                                 same
                                 page.

                                 I am
                                 genera
                                 Ily
                                 availab
                                 le
                                 today
                                 as
                                 neede
                                 d; I can
                                 be
                                 reache
                                 d at
                                 this
                                 email
                                 or at
                                 91756
                                 62526.

                                 Best,
                                 Steven



                           administrator@genagr
                           o. net




                                    7




                                                                           CE 007007
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 59 of 269




From:                             Cliff Eisler
Sent:                             Tuesday, November 1, 2016 12:59 PM
To:                               Steven Donziger
Subject:                          Re: see below



I will try to call you around 9:15.

If I don't get you, the answer to the specific question: would you be willing to not do social justice
stuff unless it the risk-adjusted returns looked great? is....absolutely, that is the plan.

We will not invest in cases that do not meet our investment criteria no matter the social
justice element. We are going to apply a very disciplined approach to investing that will
ensure the high returns.




Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.corn

 x



postmaster@jpds11c.com, and do not use or disseminate such information.
Disclaimer: JurisPrudent Deferral Solutions does not engage in the practice of law or accounting, nor does it
give tax or investment advice. Please consult with your own tax, legal and investment advisers.

On Tue, Nov 1, 2016 at 8:05 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:


        I am available now until 915 can u talk for 5. read the below please. also, might u be around
        for lunch today around 1 pm? i am going to be near you. abrazos




        From: Terrence Y <terrenceyang@gmail.com>
        Sent: Tuesday, November 1, 2016 12:34 AM
        To: Steven Donziger
        Subject: Fwd: For our meeting in SF


        Steve, FYI below. I'm jammed on some things but trust Gracye a lot. She's HLS too, just a lot
        younger.

                                                        1




                                                                                                            CE 007216
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 60 of 269


Just curious, would you be willing to not do social justice stuff unless it the risk-adjusted returns
looked great? That would open up a broader scope of investors IMO.

Terrence I 415.894.9293

Excuse my brevity.

        Forwarded message
From: Gracye Cheng <gracye.cheng@gmail.com>
Date: Mon, Oct 31, 2016 at 4:58 PM
Subject: Re: For our meeting in SF
To: Terrence Y <terrenceyang@gmail.com>
Cc: Gracye <gracye@yangventures.com>



Hi Terrence! Thanks for sending. This looks really interesting to me, and I think the market size
could be huge. Their roster (Donziger in particular) is A-list. I guess a few things to think about:

1) Would social justice cases really differ in profile from the other funds they describe, which
don't focus on social justice?
2) Where is the 50% win rate for? Can you find out what that is based on?
3) For the $40,000,000 -- Looking at similar law firm settlements
(http://www.lieffcabraser.com/about-us/), that looks in line.
4) Is two years long enough to start seeing returns? Cases of the scale they are talking about
($40,000,000) are very large, I would expect them to take longer.
5) Are they suing governments? How would that affect ability to collect?
6) Competition - there might not be other funds in the space, but do other top-notch law firms
already work on a contingency fee for the best/strongest cases, in which case the plaintiffs
would not need them? Or would they work in conjunction with the law firms to front costs in
some cases?




On Mon, Oct 31, 2016 at 9:08 AM, Terrence Y <terrenceyang@gmail.com> wrote:


       Gracye, What do you think of this one?
       A litigation financing hedge fund.

       Terrence I 415.894.9293

        Excuse my brevity.

               Forwarded message
       From: Steven Donziger <sdonziger@donzigerandassociates.com>
       Date: Mon, Oct 31, 2016 at 4:58 AM
       Subject: For our meeting in SF


                                                  2




                                                                                                        CE 007217
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 61 of 269

    To: Terrence Y <terrenceyang@gmail.com>



    Terrance,




    Pls peruse the attached confidential document before our meeting in SF which I
    believe is scheduled for this Thursday at 230. In a nutshell, our team is raising
    funds for a social justice litigation fund. We are working with some of the top
    plaintiffs lawyers in the country; we think this is a potential paradigm-shifter in
    the legal profession with huge revenue potential, as you can see from the
    projections. It is the same financing concept as the Ecuador case against
    Chevron but on a smaller and more diversified scale in terms of the individual
    cases.




    What I was hoping is that you might have some ideas about folks who might be
    interested in participating.




    I am staying on Nob Hill -- let me know if you would prefer to meet for lunch or
    breakfast or otherwise come to me; if not, I will come to your place. I get in Wed
    afternoon and leave Sat.




    Pls confirm.




    Best, Steven




                                             3




                                                                                          CE 007218
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 62 of 269




From:                                Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                                Tuesday, November 1, 2016 10:39 PM
To:                                  Cliff Eisler
Subject:                             Re: Rumble in the Jungle - short release


Flag Status:                         Flagged



I set it up; he's a longtime friend but not that close anymore. we'll see if u can some thru for us with Steyer;
lots of people want to get to Steyer it's not easy


From: Clifford R. Eisler <cliff.eisler@jpdsllc.com >
Sent: Tuesday, November 1, 2016 6:35:46 PM
To: Steven Donziger
Subject: Re: Rumble in the Jungle - short release


Wow, that's huge. Bill T set it up? Should I join you?


Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliff.eisler@jpds11c.coln


 x




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.




On Nov 1, 2016, at 5:01 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        have a   meeting with Tom Steyer's consultant in SF see below




        From: Steven Donziger
        Sent: Tuesday, November 1, 2016 5:00 PM


                                                              1




                                                                                                               CE 007286
  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 63 of 269
To: Sarah Zoucha
Subject: Re: Fwd: Re: Rumble in the Jungle - short release


confirmed Thursday at 4

My cell is 9175662526

thanks

From: Sarah Zoucha <sarah.zoucha@airbnb.com >
Sent: Monday, October 31, 2016 7:26:17 PM
To: Steven Donziger
Subject: Re: Fwd: Re: Rumble in the Jungle - short release


Hi Steven,


Thursday at 4pm would be perfect. Can we confirm you to meet Chris at our offices: 888
Brannan Street?

Best,
Sarah




Sarah Zoucha

Executive Assistant to Chip Conley, Head of Global Hospitality and Strategy
Executive Assistant to Chris Lehane, Head of Global Policy and Public Affairs

888 Brannan Street
San Francisco, CA 94103
sarah.zoucha@airbnb.com

On Mon, Oct 31, 2016 at 4:48 AM, Steven Donziger <sdonziger@donzigerandassociates.com>
wrote:
 Sarah,

 I could do anytime Thursday at 4 or later; or Friday 3:30 or later. Thursday morning or Friday
 morning would work as well. Thanks, Steven

 From: Sarah Zoucha <sarah.zoucha@airbnb.com >
 Sent: Monday, October 31, 2016 1:15:15 AM
 To: Steven Donziger

 Subject: Re: Fwd: Re: Rumble in the Jungle - short release


 Hi Steven,




                                                    2




                                                                                                  CE 007287
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 64 of 269

What times are you available to meet Chris at our offices this week? Address is: 888 Brannan
Street, SF, CA, 94103.

For Chris Wed, Thurs, or Friday after 3:30pm would be best.

Thank you,
Sarah




Sarah Zoucha

Executive Assistant to Chip Conley, Head of Global Hospitality and Strategy
Executive Assistant to Chris Lehane, Head of Global Policy and Public Affairs

888 Brannan Street
San Francisco, CA 94103
sarah.zoucha@airbnb.com

On Sun, Oct 30, 2016 at 7:42 AM, Chris Lehane <chris.lehane@airbnb.com> wrote:
 Z - pls sked Steven as a priority when he is in town.

On Oct 30, 2016 5:56 AM, "Steven Donziger" <sdonziger@donzigerandassociates.com>
wrote:
 Chris

  Need to talk about something super interesting. in SF this coming week from Wed to Sat.

  Bill

 get together?

 xx

  From: Chris Lehane <chris.lehane@airbnb.com >
 Sent: Saturday, October 29, 2016 1:39:42 PM
 To: Bill Guttentag
 Cc: Steven Donziger
 Subject: Re: Fwd: Re: Rumble in the Jungle - short release


  In fatigues - Che Guevara esque

 On Oct 29, 2016 10:18 AM, "Bill Guttentag" <bgutten@stanford.edu> wrote:
  do you have any good pix to send? looking heroic in the jungle or in court?




         Forwarded Message

                                                  3




                                                                                               CE 007288
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 65 of 269

 Subject:Re: Rumble in the Jungle - short release
   Date:Fri, 28 Oct 2016 21:58:14 +0000
  From:Alexis Garcia <AGarcia@wmeentertainment.com>
     To:Bill Guttentag <bgutten@stanford.edu>
    CC:Steven Donziger <sdonziger@donzigerandassociates.com>, christopher Lehane
         <christopherlehane@sbcglobal.net>, Jeff Okin <JOkin@anonymouscontent.com>, David Lee
         <davidl@gmail.com>, Marie Sheehy <MSheehy@wmeentertainment.com>



 Per Marie (now copied), you have any photos you may want to include a this?


 Sent from my iPhone

 Alexis Garcia I WME
 AGarcia@wmeentertainment.com
 310.246.3177




 On Oct 25, 2016, at 1:12 PM, Bill Guttentag <bgutten@stanford.edu> wrote:

        Sounds good.


        On 10/25/16 12:36 PM, Alexis Garcia wrote:

                Hi guys — let me ask Marie if she can do anything with this. Prob will
                need to give it more topspin to be interesting enough for anybody
                as now sounds like an announcement about WME repping or the
                project existing at all.




                Alexis Garcia I WME
                AGarcia@wmeentertainment.com
                310.246.3177




                From: Bill Guttentag <bgutten@stanford.edu>
                Date: Monday, October 24, 2016 at 3:33 PM
                To: Alexis Garcia <AGarcia@wmeentertainment.com>
                Cc: Steven Donziger
                <sdonziger@donzigerandassociates.com>, christopher Lehane
                <christopherlehane@sbcglobal.net>, Jeff Okin
                <JOkin@anonymouscontent.com>, David Lee
                <davidl@gmail.com>
                Subject: Re: Fwd: Re: Rumble in the Jungle - short release


                                                4




                                                                                         CE 007289
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 66 of 269



             Hi Alexis,
             Circling back -- can we get this out over the next couple of
             days? Thanks.
             all best,
             Bill

             On 10/21/16 9:19 AM, Bill Guttentag wrote:

                    Hi Alexis,
                    Good speaking yesterday. Here is the blurb we
                    discussed and we are good with.
                    I am copying Steven, Chris Lehane, Jeff Okin
                    and David Lee.
                    Please let me know any thoughts you might
                    have (or changes) and the best time to get it
                    out.
                    Thanks.
                    all best,
                    Bill




                    Edited blurb


                    The epic David v. Goliath story
                    of the battle of indigenous
                    villagers and their lawyers
                    against Chevron, which
                    resulted in the largest
                    environmental judgment in
                    history, is being repped by
                    WME. Anonymous Content is
                    producing. The development
                    team includes double-Oscar
                    winner and director Bill
                    Guttentag; attorneys Steven
                    Donziger, Aaron Page, and
                                          5




                                                                            CE 007290
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 67 of 269

                  Chris Lehane; Ecuadorian
                  community leaders Carlos
                  Guaman, Alejandro Soto, Luis
                  Yanza and Ermel Chavez on
                  behalf of the Amazon Defense
                  Coalition and affected
                  communities; and Karen
                  Hinton, a longtime consultant
                  to the communities. The film
                  will be executive produced by
                  Chris Lehane, David Lee, Yanza
                  and Donziger. Rights fees and
                  a portion of the film proceeds
                  will benefit the Ecuadorian
                  communities whose land and
                  cultures have been impacted
                  by the environmental disaster.




                                   6




                                                                           CE 007291
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 68 of 269




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Sunday, December 4, 2016 4:00 AM
To:                                John van Merkensteijn; Cliff Eisler
Subject:                           Re: Thanks for lunch!!



lets do lunch thursday

could also talk tuesday but will be in CA

could do 1 or 2 pm, or 530 to 7 on tuesday

or wed

From: John van Merkensteijn <jhvm@rossteq.com >
Sent: Saturday, December 3, 2016 10:45:49 PM
To: Cliff Eisler; Steven Donziger
Subject: Re: Thanks for lunch!!


I agree

I am happy to also talk over the weekend

And happy to do a call at least twice a week

How about Tuesday at 430 or so?

This week I am happy to talk thusrday at 11 or do lunch


                  John H. van Merkensteijn 111
                  Managing Director
                  Rossi Technologies LLC
                  60 Riverside Boulevard
                  Suite 2101
                  New York, NY. 10069
                  Phone (212) 769-4055
jhvm@rossteq.com

From: Cliff Eisler <cliff.eisler@donfordcapital.com >
Date: Saturday, December 3, 2016 at 10:41 PM
To: Steven Donziger <sdonziger@donzigerandassociates.com >
Cc: John van Merkensteijn 60 <jhvm@rossteq.com >
Subject: Re: Thanks for lunch!!


I suggest we try to have a group call every couple of days to talk about our to dos and progress. Maybe lunch
once per week or so but I believe we could benefit from speaking more and it shouldn't be conditional on lunch.

                                                             1




                                                                                                          CE 009477
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 69 of 269



On Sat, Dec 3, 2016 at 10:01 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:
11 am or afternoon, or meet for lunch. better to meet in person if possible


From: Cliff Eisler <cliff.eisler@donfordcapital.com >
Sent: Saturday, December 3, 2016 8:01:44 PM

To: John van Merkensteijn
Cc: Steven Donziger
Subject: Re: Thanks for lunch!!


Can we have a conf call on Wed? What times would work for you guys?




On Dec 3, 2016, at 5:51 PM, John van Merkensteijn <jhvm@rossteq.com> wrote:

        I can dconf call or meet thhursday or Friday

        Preferably 11 or lunch



                           John H. van Merkensteijn 111

                           Managing Director

                           Rossi Technologies LLC

                           60 Riverside Boulevard

                           Suite 2101

                           New York, NY. 10069

                           Phone (212) 769-4055

        jhvm@rossteq.com




        From: Steven Donziger <sdonziger@donzigerandassociates.com>
        Date: Saturday, December 3, 2016 at 10:47 AM
        To: Cliff Eisler <cliff. eisler@donfordcapital.com>, John van Merkensteijn 60
        <jhvm@rossteq.com>
        Subject: Re: Thanks for lunch!!



                                                          2




                                                                                                CE 009478
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 70 of 269

Thanks John for setting it up and agree that was an excellent meeting

I am going to LA tomorrow for an investment conference with Katie will be back Tues
night. This is a conference with very many family offices represented. Our goal is to lay some
groundwork for investment meetings for the fund and to better learn what the zeitgeist
currently is in this world, and how we might fit or market better.

Call as needed but do you guys want too set up a meeting or lunch to catch up on Wed, Thurs,
or Fri of next week. please respond w best date

xx



From: Cliff Eisler <cliff.eisler !,donfordcapital.com>
Sent: Friday, December 2, 2016 9:10:55 PM
To: John van Merkensteijn
Cc: Steven Donziger
Subject: Re: Thanks for lunch!!



Thank you John for arranging the meeting with Stephen. I thought it was very useful and that he
really knows his stuff.




On Dec 2, 2016, at 8:53 PM, John van Merkensteijn lhvm@rossteq.com> wrote:



        TRhanks for the lunch and the time today



        very useful and efficient



        there is an article in todays Bloomberg Bus Week on page34 to 36

        on litigation funding/disclosure and mentioning the chervom/burford financing




                                                   3




                                                                                                  CE 009479
              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 71 of 269

                        John H. van Merkensteijn 111

                        Managing Director

                        Rossi Technologies LLC

                        60 Riverside Boulevard

                        Suite 2101

                        New York, NY. 10069

                        Phone (212) 769-4055

                        jhvm@rossteq.com




Clifford R. Eisler
Managing Partner
Donford Capital LLC
516 835-8734
cliff.eisler@donfordcapital.com




If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at
postmaster s donfordcapital.com, and do not use or disseminate such information. Donford Capital does not practice law,
accounting, or give tax or investment advice. We encourage you to consult with your tax, legal, and investment
advisors.




                                                                        4




                                                                                                                                            CE 009480
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 72 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Sunday, January 8, 2017 2:35 PM
To:                              Cliff Eisler
Subject:                         SRD edits to deck/memo
Attachments:                     Deck.memoSRD.docx; Donford.PitchDeck.SRDeditsJan5 .docx



Cliff,

Some edits and thoughts on the deck are attached.

There are two documents -- a memo that explains thoughts on the various slides, and a document where I
made some specific edits to the slides. These edits from me are on top of the last version sent by Ben which
incorporates some of the changes made following a phone call between Ben, me, JVM, and KS. Look at it
carefully as you were not on that call.

Note that I am not sending this to John or Katie as I think we need to resolve any outstanding questions before
presenting our final version to others for comments. At that time, we can explain that we have thought this
through carefully in an effort to get a final version balancing everybody's comments and needs and that we
agree this is the best way to go for now, even if not perfect. Otherwise, I fear this process of finalizing the deck
and PPM will never end.

However, if you think it best to send these comments to JVM and/or KS now as a way to keep the process
flowing, just let me know. Please share with Ben as you wish.

If necessary, I am thinking we should schedule time to get together to finish this after you return -- perhaps
the 16th or 17th. Or, if you prefer, we can do try to do it by phone while you are away. But let's nail down a
date now, if possible.

I am planning to leave on Wed night of this week for Paris but not 100% sure yet. Let's discuss how best to
pitch this to the Europe guy should I go.

Thanks much!! I look forward to hearing your thoughts.

SRD




                                                         1




                                                                                                              CE 012628
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 73 of 269




 SRD edits/suggestions on deck (Jan 6)

 Generally

 There's some suggestions in this memo that obviously require discussion. Pease
 reflect on them, and then let's talk and finalize when Cliff returns (or sooner if you
 want to talk by phone).

 I changed "dual impact" to "triple bottom line" -- I think it packs a heavier
 marketing wallop and people like things in threes. Let me know how it feels to you

 Generally, in terms of management, I think we need to put more emphasis on
 attorneys, less on finance people, to strike the right balance. There are more ideas
 on how to do that below.

 Please give deference to my grammatical edits (including taking out commas) in the
 exec summary. There are stylistic things that might seem trivial, but they are
 important to me as an experienced editor/thanks.

 If you want to put competition slide back in, that's fine -- probably makes sense

 Slide on life cycle of lawsuit we can modify when Cliff returns, and stick in. Looks
 pretty good as is.

 This deck will be sent around, even if confidential. Are we sure we want to put our
 financial modeling in the deck, as opposed to showing it in meetings or as a stand
 alone? Decks tend to get emailed around.

 I love the modeling but I think we should go over it again; I want to make sure I fully
 understand the details of the modeling, and can talk about it fluently.

 What happens if we take on some smaller investments - like 200k or 500k? How
 might that change the modeling? Same with possible larger investments on the
 other end of the spectrum. We need to be sure in the PPM that we have right to
 deviate from our criteria that forms the basis of the modeling, if we determine it is
 necessary for the good of the fund.

 Most important thing is we finish this and get it looking good, either thru the KS
 people or Katie's friend. I believe it is important this look good from a design
 standpoint for our advisors and potential investors.

 But, does not have to be perfect nor does everyone have to agree on every detail

 Here are some ideas on particular slides - please read this in tandem with my track
 edits on the document itself:




                                                                                           CE 012629
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 74 of 269




 Cover page:

 I agree with change on sub-head; perhaps leave out date, not necessary as we will be
 using this for several months. Would put date on final page so we know which
 version is which.

 on bottom, would replace "Strictly Confidential" with "Overview
 Presentation/Confidential" (see how G-K has it).

 Slide four

 Minor edits in track; perhaps take out the 10m commitment it might be more
 impactful if we say it orally as we will be asked.

 change "dual impact" to "triple bottom line" per the above

 Slide five

 I think we should lead with attorneys and put finance people second

 Slide seven

 Changed title - I think this better captures what we want to say

 We need to source the info or maybe just re-write based on the articles cliff pulled
 together - we need to source the "demand exceeds supply" proposition based on
 these articles

 Slide 8

 Again, I think we need to emphasize attorneys first

 Need to get sign off from all advisors, let's discuss

 Slide 9

 Look at G-K slide on this - has things like "integrity"/"collaboration" etc. more of a
 values/culture thing. Consider doing this?

 Slide 10

 I think we should keep the Ecuador case in, as it is a great example of the concept
 especially if you focus on just the enforcement in Canada. Illustrative only, as new
 title makes clear.

 Slide 12




                                                                                          CE 012630
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 75 of 269




 As much as I like this slide and recognize the ample thought that went into it, I think
 we should think about removing it. Sort of our secret sauce so why disclose?

 Perhaps better to explain in person if asked and then show slide as a stand-alone,
 assuming we want to go with it.

 Also, not sure this is best way to actually do it in practice as it might limit our
 flexibility. We might get a case opportunity that's "hot" and invest within 48 hours if
 there's competition or some sort of time limitation. What happens if that
 investment tanks and an investor finds out we did not follow this process?

 Other funds don't disclose so much detail, and it sounds a little burdensome for a
 first fund that is only going to make a few investments and might have limited staff

 On other hand, with the follow on funds, I could see using it or something close to it.
 It makes us look rigorous. But this process is art as much as science.

 Let's talk about it

 Slide 13

 Not sure what the 4th bullet point means exactly. It if means compliance I think we
 say it elsewhere.

 Slide 15

 Let's discuss management team. We have one lawyer and four non-lawyers. This
 could befuddle sophisticated investors and will be at odds with other litigation
 funds, and likely will be at odds with how we actually do it in practice.

 I might take out Jack and JVM from this slide, and stick in Campbell along with me
 and possibly Rick if I can get his permission

 It doesn't necessarily mean we change anything in practice, but we I think it makes
 sense to change the slide.

 Slide 16

 Again, I think it looks odd having a non-lawyer as head of IC. Better to leave open
 for now perhaps? Thoughts?

 Also, I think it does not hurt to leave open a bunch of these slots depending on how
 it shakes out, who has the most interest in serving, etc. We can tell investors we will
 put our best people there once we staff up with our full advisory team/staff.




                                                                                           CE 012631
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 76 of 269




 Slide 17

 Let's think about this - perhaps we also do org chart for how this will look in the
 future for the fund, when we staff up, as opposed to the holding company.

 Key is cliff and srd will put together proper management team for fund.

 It seems to me investors will much more want to know who is running the fund, not
 who is running the holding company. Thoughts?

 Slide 19

 I would revisit whether we want the LP advisory committee. Potentially going to be
 a lot of work, and none of the other funds as far as I can tell have it.

 Maybe wait to see if investors ask for this degree of involvement before offering it.

 If you feel for a first time fund we need this to get $$ that's fine but my sense is that
 it's not that important to most investors

 Slide 27/bios

 Let's discuss to be sure we have optimal balance b/w lawyers and non-lawyers and
 the right amount of bios, given that we are only a first-time fund raising a relatively
 small amount of money.

 END




                                                                                             CE 012632
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 77 of 269


SLIDE #1 Our comments 12/30/16




Social Justice Fund I, LP

Impact Investing in Litigation Finance

December 2016




                                                                                                         CE 012633
                                 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 78 of 269


SLIDE 2

This confidential presentation (the "Presentation") has been assembled by Donford Capital, LLC ("Donford Capital").

The material provided herein is for informational purposes only. This Presentation does not constitute an offer to sell or a solicitation of an offer to buy interests
in Social Justice Fund I, LP (the "Fund") . Any such offering will be made only in accordance with the terms and conditions set forth in the Fund's Offering
Memorandum. The Fund will not be registered with the U.S. Securities and Exchange Commission as an "investment company", in reliance upon one or more
exceptions from the registration requirements set forth in the U.S. Investment Company Act of 1940, as amended ("Company Act"). As such, the Fund will be
subject to less regulation in the United States than registered investment vehicles, may make speculative investments, may be illiquid and can incur a high
degree of financial or economic leverage and may hold a highly concentrated investment portfolio. These characteristics, among others, mean that an interest in
the Fund may be substantially riskier than an interest in a fund that is registered pursuant to, and operating in compliance with, the Company Act and the rules
and regulations promulgated pursuant thereto.

In addition, interests in the Fund are expected to be offered to U.S. persons solely in reliance upon an exemption from registration under the Securities Act of
1933, as amended, applicable to offers and sales of securities that do not involve a public offering. No public or other market is available or will develop.
Interests in the Fund are expected to be highly illiquid, generally will not be transferable without the consent of the sponsor, and will be subject to securities and
tax laws that will limit transfers.

Donford Capital is not registered as an investment adviser with the Securities and Exchange Commission or the regulatory equivalent in any other jurisdiction.
Prospective investors should perform their own diligence and evaluation of the information contained herein. Each prospective investor should consult its own
attorney, business adviser and tax adviser as to legal, business, tax and other matters concerning the information contained herein.

An investment in the Fund is speculative and involves a high degree of risk. The Fund is not intended to be a complete or standalone investment program. The
Fund's performance may be volatile. The Fund's investments may involve leverage, and this may increase the Fund's volatility. There is no assurance that the
Fund will achieve its investment objectives. The fees and expenses charged in connection with an investment in the Fund may be higher than those charged in
connection with other investments. Investors could lose all or a substantial amount of their investment in the Fund. Only investors who can withstand the loss
of all or a substantial part of their investment should consider investing in the Funds. Because there are restrictions on transferring and redeeming interests in
the Fund, and because there is no secondary market for interests in the Fund and none is expected to develop, investors in the Fund should not require ready
access to their capital and in certain cases, may be required to pay a fee on a redemption of interests.




                                                                                                                                                                 CE 012634
                               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 79 of 269


SLIDE 3

This document contains certain "forward-looking statements" that are based on our assumptions and judgments with respect to, among other things, future
economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are
beyond our control. Because of the significant uncertainties inherent in these assumptions and judgments, you should not place undue reliance on these
forward-looking statements, nor should you regard the inclusion of these statements as our representation that the Fund will achieve any strategy, objectives or
other plans. All forward-looking statements are made as of the date of this document. The opinions expressed herein are current opinions as of the date
appearing in this material only. There is no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof, nor is
there any assurance that the policies, strategies or approaches discussed herein will not change.

Selected information herein is based on or derived from information from independent third-party sources. While the Fund believes that such information is
accurate and that the third-party sources are reliable, the Fund cannot guarantee the accuracy of such information, however, and has not independently verified
the assumptions on which such information is based.

All non-tax related information contained in this Presentation is to be kept strictly confidential and is proprietary to Donford Capital. By receipt of this
Presentation, the recipient agrees to preserve the confidentiality of the contents in this Presentation and not acknowledge or disclose to any third party
confidential information concerning Donford Capital including its business strategies and objectives. Upon receipt of notice from Donford Capital, the recipient
will promptly return all material received in connection with its review (including this Presentation) without retaining any copies or reproductions thereof.

This presentation may not be reproduced in whole or in part, and may not be delivered to any person without the prior written consent of Donford Capital. This
material contains confidential information and is intended only for the individual receiving it. If you are not the intended recipient you should not disseminate,
distribute or copy this material. Please notify us immediately by e-mail if you have received this material by mistake and delete it from your system. All inquiries
or requests for additional information should be submitted or directed to Donford Capital. In furnishing this Presentation, Donford Capital undertakes no
obligation to provide the recipient with access to any additional information.




                                                                                                                                                                CE 012635
                                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 80 of 269


SLIDE 4

Executive Summary

Business: Headquartered in New York City, Social Justice Fund I, LP is a first-time impact fund in the niche litigation finance space. Its goal is to fund legal cases
that both earn significant returns that are uncorrelated to the broader financial markets and have a broad social justice component. The team that will evaluate
cases for investment includes some of the nation's leading trial attorneys who have demonstrated track records of choosing and winning high-value claims. Each
case will receive capital in exchange for a percentage of the recovery or multiple of the investment. The Fund will pursue triple bottom line returns: earning
financial profits, securing compensation for victims of corporate malfeasance and other harms, and increasing access to justice in our society. Donford Capital is
currently seeking $100 million for a seven-year fund with a three-year investment period; the term may be extended for two periods of one-year each.
Management fees are 2% of commitments for the first three years, and 2% of invested capital thereafter. Carry is 20% after a 6% hurdle and GP catch-up.

Opportunity: Management believes the litigation finance space is fragmented and immature with demand for capital exceeding supply. The Fund will be
differentiated by its involvement with some of the nation's leading trial attorneys who will serve as Fund Advisors with the role of referring, evaluating, and
litigating the Fund's cases. Due to the backgrounds of the key principals, management believes the firm is uniquely positioned to gain access to some of the most
promising case opportunities. The Fund will be subject to the highest levels of governance and allow its LPs co-investment rights.

Past performance is not indicative of future returns, which will vary. The Fund and its Manager are newly organized entities with no investment track record. An
investment in the Fund will entail a high degree of risk, including the risk of loss of some or all invested capital.




                                                                                                                                                                  CE 012636
                                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 81 of 269


SLIDE 5

Executive Summary

Highly Experienced Team: Several nationally prominent trial lawyers are advising management and will help originate investment opportunities. Steven
Donziger, called a "warhorse lawyer" by Rolling Stone, won the largest environmental judgment in history against a major oil company. Rick Friedman was
President of a prominent association of trial lawyers. On the financial side, Co-managing partner Cliff Eisler has built three businesses in the finance space and is
the founder of a deferred compensation business for trial attorneys. David Marshall is a former Managing Director at Goldman Sachs where he created and led
the firm's Asset Management's Financial Institution and Structured Products groups.

Proven Track Record of Attorneys: The Fund's network of attorneys and advisors have a proven track of selecting and prosecuting high-value claims. They also
include John Campbell, a recognized trial attorney and law professor who recently settled a case for $262 million.

Strong Industry Dynamics: The litigation industry has demonstrated tremendous growth regardless of how the broader economy has performed. Management
believes litigation is and will remain robust.

Attractive Capital Structure and Cash Flow Characteristics: Donford Capital plans to secure a $20 million line of credit. Capital will not be called until needed to
fund investments. Management believes the Fund can generate compelling returns even if 50% of its investments do not have successful outcomes.

Unique Opportunity for Impact Investors: Given the various political and economic crises afflicting our society, legal cases are often the last line of defense for
victims of wrongdoing. As government regulation continues to weaken in light of political and electoral events, Donford Capital believes it is positioned to take
advantage of societal trends that will produce new opportunities in the litigation finance space.



Past performance is not indicative of future returns, which will vary. Targeted returns are aspirational and there can be no assurance that targeted returns will be
realized. Opinions expressed herein are those of Donford Capital only and are subject to change without notice. An investment in the Fund will entail a high
degree of risk, including the risk of loss of some or all invested capital




                                                                                                                                                                CE 012637
                               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 82 of 269


SLIDE 6

The Compelling Rationale Behind Social Justice Litigation Finance

We are living in a time of extreme crises. Climate change threatens our planet. Income inequality is at the highest levels in U.S. history. As institutions founder,
individuals victimized by misconduct have been left with far too little recourse. Most simply cannot assume the financial burden imposed by the civil justice
system.

We believe these circumstances create an incredible opportunity for investors: to fund legal claims, increase access to our system of justice, earn significant
returns that are uncorrelated to the financial markets, help victims of wrongdoing obtain meaningful compensation, and enhance society's systems of
accountability. The Fund will invest in contingency-fee lawsuits in exchange for a percentage of the recovery or multiple of the investment.




                                                                                                                                                                CE 012638
                                  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 83 of 269


SLIDE 7

Strong Demand, Limited Capital



    ■     Well over $150 billion in judgments and settlements is paid annually as a result of lawsuits in the United States and other English-language jurisdictions.

    ■     Litigation finance has produced significant returns uncorrelated to the broader financial markets, providing investors with a valuable opportunity to
          diversify their portfolios.

              ■   The largest public fund saw litigation investment income rise more than 100% in the 1st half of 2016 to $64.4m with a 117% rise in operating
                  profit. It reported making a record $200m of new investments in the 1st half of 2016.

              ■   The U.S. arm of another fund reported an average 1.55X return of invested capital over an average case length of 24 months.

    ■     Total capital in litigation finance is estimated to be $3 to $4 billion. Much of this capital is in the U.K. and Australia where litigation finance has existed for
          several decades.

Past performance is not indicative of future returns, which will vary. Targeted returns are aspirational and there can be no assurance that targeted returns will be
realized. The Fund and its Manager are newly organized entities with no investment track record.




                                                                                                                                                                       CE 012639
                                  Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 84 of 269


SLIDE 8

The Right Team to Tap the Market

    ■     Donford Capital's team includes some of the most successful and respected trial lawyers in the U.S. and finance experts with decades of experience in
          senior positions at Goldman Sachs and JPMorgan.

    ■     Some of the attorneys include:

              •   John Campbell, one of few law professors to be ranked as one of America's Best Lawyers, having obtained the largest settlement in Missouri in
                  2015 ($262 million) for a class of over 100,000 people

              •   Richard Friedman, recent past President of the Inner Circle of Advocates, an invitation-only group of the 100 most successful trial lawyers in the
                  United States

              •   Steven Donziger, called a "warhorse lawyer" by Rolling Stone who has led one of the world's most successful privately-funded toxic tort
                  litigations (judgment: $9.5 billion) and persisted despite unprecedented attacks by the corporate defendant

              •   Michael Koskoff, who has obtained numerous large jury verdicts and who is also a past President of the Inner Circle

              •   Paul Napoli, who has recovered hundreds of millions of dollars for his clients, led the litigation on behalf of 9/11 First Responders, and helped to
                  convince Congress to pass laws to assist them

Past performance is not indicative of future returns, which will vary. A successful history as a litigator is not indicative of prospective Fund ligation finance returns.
An investment in the Fund will entail a high degree of risk, including the risk of loss of some or all invested capital.




                                                                                                                                                                    CE 012640
                                 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 85 of 269


SLIDE 9

Guiding Principles

    •     Triple bottom line — Return on Investment, compensate victims, and enhance access to justice

    •     Use market forces to right the scales of justice while applying the highest analytical and financial rigor to investment opportunities

    •     Risk-sharing with plaintiffs and counsel who retain "skin in the game" such that they will only achieve full compensation with a successful outcome

    •     Optimize opportunities, contain costs and diversify the portfolio by combining Management's extensive experience and expertise in both litigation and
          finance with a disciplined investment decision-making process governed by strict guidelines as to the size, duration and expected return of each
          investment

    •     Consider opportunities across multiple platforms (state and federal courts, arbitration) covering a variety of subject areas at optimal points in the life
          cycle of a lawsuit




                                                                                                                                                                  CE 012641
                                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 86 of 269


SLIDE 10

Examples of Social Justice Cases — Illustrative Only [

Environment: [Put back the example that was here]

Free Speech: A well-known public mining corporation filed a lawsuit against a small environmental organization after the organization launched a campaign to
stop the company from damaging the environment. The organization had a significant claim against the company for trying to chill its First Amendment rights,
but not sufficient funds to pursue it. With the help of litigation financing, the organization found a competent law firm specializing in the First Amendment and
secured a settlement that stopped the offending behavior and recovered costs and damages.

Consumer Law and Product Liability

Internet Privacy: A leading internet company brazenly violated a privacy statute by reading its customers' emails and targeting them with advertisements based
on the contents of their private communications. By investing capital, the Fund could force a more equitable settlement and the offending activity would cease,
protecting the privacy of millions and setting a powerful and important precedent with regards to internet communications. The case could also generate a
significant return for investors.

Targeted returns are aspirational and there can be no assurance that targeted returns will be realized.




                                                                                                                                                             CE 012642
                                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 87 of 269


SLIDE 11

Examples of Social Justice Cases (cont.)

Pelvic Mesh: Pelvic mesh, used to treat a common condition in women, is the subject of the largest physical injury case in U.S. history (over 100,000 cases filed).
The victims alleged that the manufacturers knew their products were defective but produced them anyway, leaving many of them permanently disabled,
incontinent, and/or in severe pain. Numerous multi-million dollar verdicts have been reached and total settlements are expected to exceed $1 billion. Many of
these cases were funded by investors who helped the women achieve justice.

Predatory Lending: A financial services company was defrauding thousands of elderly homeowners by foreclosing on their modest homes via "notices" that were
never actually delivered. The victims could never contest the foreclosures, leading to defaults. Because of litigation financing, the class action case resulted in a
settlement that stopped the predatory practices and allowed many of the homeowners to recover for fraud and keep their homes. The case also produced a
substantial fee for the financier.

Intellectual Property/Patents

Protecting Inventors: An inventor realized that a large internet company was using his intellectual property to provide a popular service to its customers. With
financing, he was able to obtain a substantial recovery that protects small inventors generally, sends a powerful warning to those disregarding patents. The case
also earned substantial returns for the investor.

Past performance is not indicative of future returns, which will vary.




                                                                                                                                                                 CE 012643
                                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 88 of 269


SLIDE 12 — imported as a graphic, can't edit

Investment Decision-Making Process




 National feeder            Team pre-screens             Written evaluations         Team reviews            Investment
                                                                                     Advisers'
 system delivers            submissions, identifies      and recommendations                                 Committee makes
                                                                                     recommendations
 potential investment       cases that meet the          obtained from                                       final investment
                                                                                     and conducts second
 opportunities              Fund's objectives            Advisers                    screening
                                                                                                             decisions



 Approximata number e..)f cases at dr..?       of each s         the in :3sTment process:

                      200                            I   >'                     50                      25                        5-20


 National network of         Team performs               Advisers provide            Team reviews             Team develops the
 15-20 Fund                  initial review of all       evaluations                 evaluations,             proposed terms of our
 Advisers, some of           submissions for             regarding the               conducts site visits     investment, and
 whom are also               potential investment        elements of each            as necessary, and        submits
 investors, market the       return and social           case including              identifies the most      recommendations to
 Fund and strengthen         justice elements.           merits and                  promising                the Investment
 our national feeder                                     likelihood of               investment               Committee.
                             Cases that meet the
 system.                                                 success, estimate           opportunities.
                             Fund's guidelines                                                                Investment
                                                         of damages, and
 Investment                  are submitted to                                                                 Committee makes
                                                         anticipated duration
 proposals are               multiple Advisers                                                                final investment
                                                         to resolution (for a
 received in a               (legal experts) for                                                              decisions subject to
                                                         fee paid by the
 proprietary template        evaluation.                                                                      negotiating financing
                                                         Fund).
 designed with input                                                                                          terms.
 from Advisers to
 capture critical case
 information.




                                                                                                                                         CE 012644
                               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 89 of 269




SLIDE 13 — imported as a graphic, can't edit

Ongoing Case Management




   Team obtains and reviews required case status reports from plaintiff's
   counsel and conducts follow-up site visits, as required



       Follow-up investments (tranches) only approved by Investment
       Committee if milestones are achieved and case status is determined to
       be positive


        r
             Any renegotiation of financing terms is subject to the investment
             decision-making process




                 Internal control environment will meet industry best practices
                 in terms of safety and security




                                                                                                          CE 012645
                               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 90 of 269


SLIDE 14

Fund Advisers [CONSIDER LOSING THIS SLIDE —DUPLICATES SLIDE 7- maybe Move slide 7 here.]

Our roster of Fund Advisers, who will be available to help evaluate cases and guide the Fund's investment decisions, has many decades of experience
successfully selecting and litigating cases. The roster includes some of the most respected trial attorneys in the United States:

Environmental Toxic Torts

                    ■   Paul Napoli, Napoli Shkolnik; 911 first responders, asbestos, Flint water
                    ■   Howard Nations, Nations Law; BP oil spill, mass tort product liability
                    ■   Steven Donziger, Donziger & Associates; human rights advocate, criminal justice, and environmental toxic torts


Consumer Law/Product Liability

                    ■   Richard Friedman, Friedman Rubin, Recent President of Inner Circle of Advocates; product liability, insurance bad faith, and toxic torts
                    ■   Michael Koskoff, Koskoff, Koskoff & Bieder, Recent President of Inner Circle of Advocates; product liability, civil rights and class actions

                    ■   John Campbell, Campbell Law, Univ. of Denver Law School professor; predatory lending and high interest loans
                    ■   Neil Overholtz, Aylstock, Witkin, Kreis & Overholtz; mass tort product liability
                    ■   Mark Mueller, Mueller Law; women's rights, product liability, environmental toxic torts


Intellectual Property

                    ■   Barry J. Schindler, Greenberg Traurig
                    ■   Tim Grochocinski, Nelson Bumgardner


Whistleblower

                    ■   Marian Wilbanks, Wilbanks & Gouinlock
                    ■   Sam Sheldon, Quinn Emanuel




                                                                                                                                                                 CE 012646
                             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 91 of 269


SLIDE 15

Management Team

                  ■   Clifford Eisler, Co-Managing Partner and Chief Financial Officer
                  ■   Steven Donziger, Esq, Co-Managing Partner
                  ■   David Marshall, Chief Investment Officer
                  ■   John Coleman, FSA, MAAA , Chief Operating Officer
                  ■   John van Merkensteijn, Ill, Strategic Advisor


Responsibilities of Management

                  ■   Markets the Fund
                  ■   Gathers and pre-screens investment submissions, distributes cases to Advisers for evaluation, and negotiates financing terms with
                      plaintiffs
                  ■   Supports Investment Committee by gathering case information and proposing investment recommendations that meet the Fund's
                      criteria
                  ■   Implements investment management operations in accordance with Fund's policies and procedures and industry best practices
                  ■   Responsible for ongoing case management




                                                                                                                                                          CE 012647
                                 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 92 of 269


SLIDE 16

Investment Committee

Current Investment Committee Members (bios attached)

                   ■    David Marshall, Chair
                   ■    John Campbell, Esq
                   ■    Steven Donziger, Esq
                   ■    Clifford Eisler


Investment Committee will consist of 4-8 members and:

                   ■    Makes final investment decisions
                   ■    Will be presented with approximately 10% of the investment opportunities submitted by Fund Advisors
                   ■    Establishes and maintains the Fund's investment guidelines and criteria


The Fund is considering adding others as Fund Advisers and/or Investment Committee Members as follows:

   ■   Additional Plaintiff's Lawyers with desired specializations
   ■   Corporate Defense Lawyer
   ■   Legal Ethics Specialist
   ■   U.K. Plaintiff's Lawyer
   ■   Insurance Industry Lawyer
   ■   Retired Federal Judge




                                                                                                                              CE 012648
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 93 of 269


SLIDE 17 — org chart was imported as graphic, can't edit

Organization Chart

Donford Capital consists of a world-leader in litigation finance and three finance industry veterans each with at least three decades of experience developing,
marketing and managing portfolios. (See biographies for detail)




                                                    Board of Directors




                                                     Clifford Eisler &
                                                     Steven Donziger
                                                     Managing Partners




   Clifford Eisler                  David Marshall                   Steven Donziger                    John Coleman
 Chief 0 inancial Officer        Chief Investment Officer            Chief Legal Officer             Chief Operating Officer




                                                      Benjamin Eisler                        TBD
                                                     nvestment Support                investment Support




                                                                                                                                                             CE 012649
                               Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 94 of 269


SLIDE 18

Legal Structure and Terms


        Donford Capital LLC                                                   Investors
        Management Company
               and                                                              Limited
          General Partner                                                       Partners



                                          Social Justice
                                           Fund I, LP
                                             investment
                                               Vehicle



Key Terms:

    ■    $100 million target size for a 7-year fund with 3-year investment period and two 1-year extensions

    ■    Principals have committed to invest $10 million in the Fund

    ■    The Fund expects to invest in 15-25 cases with average investment of $4-6 million

    ■    Focus on cases with expected payouts of over $50 million

    ■    Management fees of 2% of capital committed for the first 3 years and then 2% of allocated capital until year 7

    ■    Performance allocation of 20% above a 6% hurdle (with GP catch up)

Fund structure and terms are indicative only and subject to final documentation.




                                                                                                                          CE 012650
                             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 95 of 269


SLIDE 19

Compliance and Reporting

Compliance, Governance and Alignment of Interests

   ■   The Fund documentation, including the partnership agreement, contains terms that emphasize the alignment of interests between the Management
       Company and Investors. A component of this will be the establishment of a Limited Partner Advisory Committee (LPAC) to promote transparent
       governance.

Limited Partner Advisory Committee (2-4 largest investors)

                   ■   Speaks for investors in discussions with Management
                   ■   Reviews potential conflicts and valuation methodology
                   ■   With Management, selects auditors, assesses compliance, and approves expense allocations


Reporting and Disclosure

   ■   Capital Call and Distribution notices, and Annual Reporting, will be consistent with industry standards
   ■   Annual Reporting will include:
           ■   Audited financials with valuations and IRRs, expense allocations, distributions and fees all consistent with governing documents
           ■   Specific investment reports containing initial investments and follow-up tranches, key events, valuation methodology and cash burn
           ■   Risks: concentration, leverage, realization, reputation, etc.
           ■   Pending investment commitments
   ■   Quarterly Reporting, while optional and unaudited, will be produced and include all material transaction information including new commitments and
       cash investments, significant valuation adjustments, etc.




                                                                                                                                                      CE 012651
                        Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 96 of 269


SLIDE 20

Modeling Fund Returns




                                                                                                   CE 012652
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 97 of 269


SLIDE 21

Assumptions


Assumptions:
Fund Size (Total Capital Commitments)                                                                                           $   100,000,000
# of Expected Investments                                                                                                             20
Investment: Average Projected Legal Fees/Expenses Financed to Fruition, per case                                                $     6,000,000
Line of Credit                                                                                                                  $    20,000,000
Line of Credit Interest Rate                                                                                                          4%
Number of Investment Tranches                                                                                                          4
Expected Settlement Amount, per case (based upon the experience of the Fund's Advisors)                                         $    50,000,000
Multiple of Investment, if Won                                                                                                        3-7
Duration to Settlement/Judgement Payment                                                                    Run for both 36 and 24 months
Percent of Cases Won                                                                                                                 50-70%
Other Fund Expenses, per annum                                                                                                  $     1,500,000
Management Fee                                                                Annual Fee           2%            On Profit            20%



Targeted returns are aspirational and there can be no assurance that targeted returns will be realized. Please see important endnotes with respect to the
assumptions and models set forth above. Please note that investment holding periods are hypothetical. The duration of matters may very significantly: some
matters may be dismissed or settle quickly, others may involve years of protracted litigation and appeals. Lengthy litigation and the extended durations
accompanying such cases may affect rates of return, even where such litigation results in favorable decisions or settlements.




                                                                                                                                                            CE 012653
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 98 of 269


SLIDE 22

Net Return to Investor Sensitivity, 3-Yr Horizon




                                                   Annualized Return to Investors
                                                     net of all fees and expenses

                                                                  Percentage of Cases Won

                                        50%               55%                60%                65%                70%

                          3            8.8%              13.8%              18 4°/             22.8°              27.0%

                          4            24.2%                .6%             34 6%              39.4%              43.6%
 Ratio of Expected
     Payout to            5            37.1%             42.8%              48.2%              53.3%              58.1%
    Investment
                          6            48.2%             54.2%              59.9%              65.3%              70.4%

                          7            58.1%             64.4%              70.4%              76.0%              81.3%




                                                    Expected Worst Case

                                                    Expected Case, based upon historical competitor performance




Targeted returns are aspirational and there can be no assurance that targeted returns will be realized. Please see important endnotes with respect to the
assumptions and models set forth above.




                                                                                                                                                            CE 012654
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 99 of 269


SLIDE 23

Net Return to Investor Sensitivity, 2-Yr Horizon




                                                   Annualized Return to Investors
                                                     net of all fees and expenses


                                                                 Percentage of Cases Won


                                       50%                55%                60%                65%               70%


                          3            13.7%             20.5%               7 0%              33 2°              39.2%

 Ratio of Expected        4            35.2%             43.1%              50.6%              57.7%              64.6%
     Payout to
    Investment            5            54.2%             62.9%              71.3%              79.3%              87.0%


                          6            71.3%             80.9%              90.0%              98.8%             107.2%




                                                    Expected Worst Case


                                                    Expected Case, based upon historical competitor performance




Targeted returns are aspirational and there can be no assurance that targeted returns will be realized. Please see important endnotes with respect to the
assumptions and models set forth above.




                                                                                                                                                            CE 012655
                           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 100 of 269


SLIDE 24

Biographies of Management Team and Investment Committee Members

Need more bios of attorneys, less of management




                                                                                                       CE 012656
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 101 of 269


SLIDE 25

Cliff Eisler (Managing Partner, Chief Financial Officer, Investment Committee Member)

    ■   Cliff Eisler is Principal and Co-Founder of Atlas Financial Partners (predecessor founded in 1999), a benefit finance company which administers deferred
        compensation programs for trial law firms and corporations (corporate clients include Microsoft, Bank of New York Mellon, and Cisco).
    ■   Over his career he led several innovations in the investment industry, including a stable-value investment product, a total return swap hedge of deferred
        compensation, and the market-leading contingent legal fee deferral program, that have won more than $30 billion of business.
    ■   In the process, Cliff has developed an extensive network of plaintiff attorneys in the U.S.
    ■   A consistent theme in these product innovations is delivering superior investment returns on a risk-adjusted basis.
    ■   Prior to founding Atlas, Mr. Eisler spent 15 years with JPMorgan where he was responsible for risk management and administration of several sales and
        trading businesses and created JPMorgan's insurance business.
    ■   Mr. Eisler began his career at Coopers & Lybrand (now PriceWaterhouseCoopers) in 1979. He is a graduate of the University of Pennsylvania's Wharton
        School with a B.S. in Economics, concentrating in Accounting and Finance, and is a Certified Public Accountant.


Steven Donziger, Esq. (Managing Partner, Chief Legal Officer, Investment Committee Member)

    ■   Steven Donziger is an international environmental and human rights attorney.
    ■   He has led one of the world's largest and controversial privately-funded toxic tort litigations (judgment: $9.5 billion), managing law firms and financiers
        across four continents.
    ■   His pioneering work, including the development of a transnational litigation funding model, has been featured in The New York Times, The New Yorker,
        and on 60 Minutes. Businessweek described Mr. Donziger as a person of "Herculean tenacity", while Rolling Stone called him a "warhorse lawyer" for
        his long-term work raising capital for victims of environmental and human rights abuses. His tenacity and effectiveness have resulted in retaliatory
        counter suits by the defendant: the world's third largest oil company,
    ■   He has worked with and retained some of the leading contingency-fee and litigation firms in the United States and is the former director of the non-
        partisan National Criminal Justice Commission.
    ■   Mr. Donziger graduated from Harvard Law School in 1991 and has lectured on the business of law and human rights at Yale, Harvard, and Duke law
        schools.




                                                                                                                                                               CE 012657
                             Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 102 of 269


SLIDE 26

Richard H. Friedman, Esq. (Legal Expert, Investment Committee Member)

   ■   Rick Friedman is a nationally-recognized plaintiff's attorney and past President of the Inner Circle of Advocates, an invitation-only group of the 100 most
       successful trial lawyers in the United States.
   ■   Mr. Friedman built his reputation representing people and small businesses injured by big corporations and government agencies.
   ■   Four times in his career Mr. Friedman has obtained verdicts that ranked as one of the country's ten largest of that year.
   ■   Among Mr. Friedman's landmark cases are Myrick v. Mastagni, believed to be the first lawsuit in California holding a building owner liable for injuries
       sustained in an earthquake and Robinson v. State Farm, which exposed State Farm's use of phony medical reports to deny claims.
   ■   Mr. Friedman specializes in cases that involve product liability, catastrophic injury, wrongful death, defamation, insurance bad faith, and business and
       toxic torts.
   ■   He appears in state and federal courts around the country.


John Campbell, Esq. (Legal Expert, Investment Committee Member)

   ■   John Campbell is a nationally-recognized trial and appellate lawyer, a law professor at the University of Denver, and co-director and founder of the
       Denver Empirical Justice Institute, which uses data analysis to evaluate the effectiveness of various trial techniques.
   ■   He is one of the few professors to be ranked as one of America's Best Lawyers, having obtained the largest settlement in Missouri in 2015 ($262 million)
       for a class of over 100,000 people.
   ■   Mr. Campbell has also been recognized twice as one of the "Most Influential Appellate Advocates" in Missouri.
   ■   He graduated from Saint Louis University College of Law magna cum laude and is licensed to practice in Missouri, Illinois, and New York, as well as the
       United States Supreme Court, the Eighth Circuit Court of Appeals and various district courts throughout the country.




                                                                                                                                                              CE 012658
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 103 of 269


SLIDE 27

David J. Marshall (Chief Investment Officer)

    ■   David Marshall is Principal of Atlas Financial Partners and a former Managing Director at Goldman Sachs, where he created and led the Goldman Sachs
        Asset Management's Financial Institutions and Structured Products groups.
    ■   Prior to joining Goldman, Mr. Marshall held senior positions at Smith Barney and Price Waterhouse LLP.
    ■   Mr. Marshall began his career designing and implementing deferred compensation programs in 1984.
    ■   Through out his career, Mr. Marshall has developed investment solutions that deliver superior risk-adjusted investment returns.
    ■   He graduated with a BA in Economics and History from Wabash College and an MS in Systems Management from the University of Southern California.


John E. Coleman (Chief Operating Officer)

    ■   Jack Coleman is Principal of Atlas Financial Partners and former Head of the Corporate Markets Group at Sun Life Financial.
    ■   He has designed and implemented many sophisticated state-of-the-art financial products that provide investment and financial security to individuals
        and corporations.
    ■   Mr. Coleman began his career as an actuary in the mid-1980s developing insurance products.
    ■   Mr. Coleman has held many positions where he was responsible for the design, implementation and oversight of the internal control environment for
        managing portfolios of sophisticated financial products.
    ■   He graduated with a BS from the University of Texas at El Paso and an MA in statistics from Indiana University.




                                                                                                                                                         CE 012659
                                 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 104 of 269


SLIDE 28

John H. van Merkensteijn III (Principal)

    ■   John van Merkensteijn has almost 50 years' experience as an investment banker and attorney.
    ■   As an attorney, he was a founder and partner of Evans & van Merkensteijn and was of Counsel to and a partner of Coudert Brothers (New York) and a
        founding partner of Gottesman Evans & van Merkensteijn (London).
    ■   As an investment banker and a principal, Mr. van Merkensteijn has been involved in numerous acquisitions and dispositions of companies with a variety
        of assets. He was a founder and Director of I-Behavior, Inc., a direct marketing database firm which was sold for $400 million dollars.
    ■   Mr. van Merkensteijn graduated from Yale University in 1965 with a B.A. and the University of Pennsylvania Law School in 1968 with an LLB.


Benjamin R. Eisler (Principal)

    ■   Ben Eisler is Managing Director of JurisPrudent Deferral Solutions, which provides the nation's leading deferred compensation program for trial
        attorneys.
    ■   He has worked closely with lawyers for seven years as an investigative journalist at 60 Minutes, CBS This Morning, and other news programs. His reports
        have led to a range of positive reforms and he is the recipient of Emmy, National Headliner, American Legion Fourth Estate, and Associated Press
        awards.
    ■   Mr. Eisler will conduct investigations of the facts surrounding potential and current investments of the Fund and shape its marketing and communication
        strategies.
    ■   He graduated with a BA in Music and Economics from Harvard University in 2008 and expects an MBA from Columbia Business School in 2018.




                                                                                                                                                           CE 012660
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 105 of 269


SLIDE 29 — imported as graphic, can't edit

Contacts




                           Donford Capital ..:1:.                                         Donford Capital _

    Clifford R. Eisler                                             Steven R. Donziger
    Managing Partner                                               Managing Partner
    Donford Capital, LLC                                           Donford Capital, LLC
    25 Central Park West, 7P, New York, NY 10023                   25 Central Park West, 7P, New York, NY 10023
    Direct Tel: (516) 835-8734                                     Direct Tel: (917) 566-2526
    e-mail: cliff.eisler@donfordcapital.com                        e-mail: steven.donziger@donfordcapital.com




                           Donford Capital

    John H. van Merkensteijn Ill
    Principal


                                                                                          DC
                                                                                                      Donford
    Donford Capital, LLC
    25 Central Park West, 7P, New York, NY 10023                                                       Capital
    Direct Tel: (212) 769-4055
                                                                                      Leveling the Playing Field
    e-mail: jhvm@donfordcapital.com




                                                                                                                   CE 012661
                              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 106 of 269


SLIDE 30

Endnotes

Targeted, model or hypothetical returns have been prepared by Donford Capital on the basis of estimates and assumptions about performance believed to be
reasonable; however, actual results and events and the timing thereof may differ materially from the assumptions underlying such targeted returns and,
accordingly, there can be no assurance that estimated or targeted returns will be achieved. Targeted returns express management's view regarding the overall
returns that the Fund may be expected to achieve during its term generally based on the Fund's investment strategies, limitations and other characteristics
together with the indicated assumptions. Past performance is not indicative of future returns, which will vary. Actual investment pace, current income and other
returns received on portfolio investments, investment hold periods, cost of leverage, recovery rates with respect to underlying portfolio investments and other
factors may differ significantly from the assumptions and estimates utilized to calculate the targeted returns shown and such differences could cause significant
differences in the actual gross and net returns of the Fund. The Fund's return targets and associated return models are hypothetical and are neither guarantees
nor predictions or projections of future performance. Targeted returns for individual investments may be either greater or less than the Fund's overall targeted
returns in the aggregate. A broad range of risk factors could cause the Fund to fail to meet its investment objectives or target returns.




                                                                                                                                                              CE 012662
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 107 of 269




From:                             Cliff Eisler
Sent:                             Friday, January 13, 2017 8:05 PM
To:                               Steven Donziger
Subject:                          Re: Daniel



That's great.


Clifford R. Eisler
Managing Partner
Donford Capital LLC
516 835-8734
cliff.eisler@donfordcapital.com

If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately atpostmaster@donfordcapital.com, and do not use or disseminate
such information. Donford Capital does not practice law, accounting, or give tax or investment advice. We
encourage you to consult with your tax, legal, and investment advisors.


On Jan 13, 2017, at 3:01 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        good meeting on both fronts




        still very much alive




                                                          1




                                                                                                               CE 012790
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 108 of 269




From:                             Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                             Wednesday, March 1, 2017 10:29 PM
To:                               Cliff Eisler
Cc:                               John VanMerkensteijn; Ben Eisler
Subject:                          Fw: meet next Tuesday?



it's a process but we are moving forward. see below.




From: Campbell, John
Sent: Wednesday, March 1, 2017 4:46 PM
To: Steven Donziger
Subject: RE: meet next Tuesday?
Steven,
Slides look good. I didn't review everything in detail, as I know they are still being refined. But this has really
come along well and looks good. Clearly thought out and explained well.
The references to me look good.
As for Tuesday — I teach in the afternoon and evening so it isn't ideal. But, Wednesday is very good. Any
chance you can come in Tuesday pm and stay part of Wednesday?

JC
From: Steven Donziger [mailto:sdonziger@donzigerandassociates.com]
Sent: Wednesday, March 1, 2017 2:10 PM
To: Campbell, John
Subject: meet next Tuesday?
John,
I might be able to meet you on March 7. I am traveling and I could possibly get to Denver that day without too
much hassle.
The other thing I wanted to tell you is that I see any role for Tim G in the fund, including working alongside us.
I have not shown him the deck yet. I wanted to get your feedbck first or make any modifications necessary.
Let me know if you have had a chance to review the deck and whether it would make sense to meet next
week.
Abrazos, Steven




                                                          1




                                                                                                                CE 014492
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 109 of 269




From:                               John van Merkensteijn <jhvm@rossteq.com >
Sent:                               Wednesday, April 12, 2017 12:10 PM
To:                                 Alan Harter
Subject:                            Re: Our meeting on Friday..:



Alan

I am so sorry to miss you and I hope everything is OK for you

Of course let's have a conference call when you can schedule some time

Steven Donziger may be able to travel soon and be in London- later this month and perhaps you could meet him then

Best

Jhvm

John H. van Merkensteijn Ill
Managing Director
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769-4055
jhvm@rossteq.com

> On Apr 12, 2017, at 5:01 AM, Alan Harter <aharter@pactoluspwm.com > wrote:

> John:


> I sincerely apologize as I need to cancel our Friday meeting. An
> urgent matter has come up that requires me to return to London this evening.

> Let's try to get a conference call scheduled in next 2 weeks as I will not be back in NYC until mid May.

> Again, I apologize for last minute notice.

> Regards,


> Alan Harter

> Alan M. Harter
> CEO & Founder
> Pactolus Private Wealth Management




                                                             1




                                                                                                               CE 015138
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 110 of 269




From:                          Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                          Monday, May 1, 2017 2:34 AM
To:                            John Van Merk; Cliff Eisler
Subject:                       Updated investor documents
Attachments:                   INVEST.LongSummary.May2017.docx; INVESTShortSummaryMay2017.docx



John and Cliff,


Attached are updated investor documents reflecting recent developments in Canada and the U.S. Please use
these versions if you send to anybody who might be interested in investing.


Tomorrow, a series of amicus briefs from environmental and human rights organizations are being filed in
support of our side before the U.S. Supreme Court. I will send them around when filed along with a press
release.


On Tuesday, I am traveling for a week trying to generate interest in the propositions. Maybe we can touch
base tomorrow.


I hope you guys are well.


Best, Steven




                                                      1




                                                                                                           CE 015250
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 111 of 269


                                 CONFIDENTIAL MEMORANDUM
                                          May 2017


     1.      INVESTMENT OPPORTUNITY

     This is an opportunity to support a landmark case for justice for the thousands of people in
     Ecuador who have suffered as a result of the Chevron Corporation's deliberate actions in
     contaminating the Ecuadoran rainforest.

     As detailed below, the Claimants hold an enforceable judgment from Ecuador's highest court in
     an amount in excess of $9,500,000,000 against Chevron (the "Judgment"). Because of
     statutory interest, that judgment has grown to roughly $12,000,000,000 in Canada. Further
     funds are currently being sought by the Claimants to, among other things, finance an
     international enforcement strategy in Canada to ensure that Chevron meets its legal obligations
     under the Judgment. In exchange for providing funding in support of the Claim, Investors will
     receive the right to an agreed upon share of the proceeds received by the Claimants in respect of
     the Claim Further details are available for qualifying investors.

     The Claimants have put together a world-class team to manage the enforcement of the
     Judgment. In Canada, they are represented by Alan Lenczner of Lenczner Slaght in Toronto. In
     Brasil, they are represented by Sergio Bermudes Advogados en Rio de Janiero. Other best of
     breed law firms and service-providers will be engaged in other jurisdictions, as appropriate.
     International enforcement is necessary because Chevron, in anticipation of losing the Ecuador
     case, stripped its remaining assets from the country during the proceeding and now refuses to
     pay the judgment.

     Copies of significant court decisions and media coverage can be accessed via the links at
     the end of this document. Chevron's relevant court filings can be found at
     www.Chevron.com or via the contact below.

     2.      BACKGROUND

     From 1964 to 1992, Chevron' built and operated more than 350 well sites and oil production
     facilities in an approximately 1,500 square mile concession area in Ecuador's rainforest. This
     concession area is home to five indigenous groups and approximately 80 farmer communities.
     Throughout the course of its operations in Ecuador, Chevron committed multiple acts of
     environmental contamination that left a legacy of environmental contamination and
     degradation from which the local population continues to suffer today. The amount of oil and
     contaminated water discharged into the Amazonian rainforest by Chevron is several orders of
     magnitude greater than the BP Deepwater Horizon spill. Moreover, the trial court found that
     Chevron's contamination was intentional, not accidental, and resulted from, among other
     things, Chevron's grossly substandard practices carried out over decades of its drilling
     operations in Ecuador. The litigation was held in Ecuador at Chevron's request after the
     company agreed to accept jurisdiction there and to abide by any judgment, subject only to
     enforcement defenses available under New York state law.

     The Ecuadorian trial court and the appellate court (in its affirmation such Judgment) found that,
     during its operations of this concession, Chevron deliberately:

     o    dumped many billion of gallons of production water (containing BTEX, TPH and
          polycyclic hydrocarbons) directly into the Ecuadoran rainforest floor and the
          nearby rivers and streams used by residents for drinking and bathing;

     1 Texaco Petroleum Company was a wholly-owned subsidiary of Texaco, Inc. at all times during its
     operations in Ecuador until Chevron and Texaco, Inc. merged in 2001.




                                                                                                         CE 015251
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 112 of 269


     o    gouged more than 900 unlined open waste pits out of the jungle floor — pits that to
          this day continue to leach toxic waste into soils, groundwater and streams;

     o    burned hundreds of millions of cubic feet of gas and waste oil into the atmosphere,
          poisoning the air and creating "black rain" that inundated the area during tropical
          thunderstorms; and

     o    violated then-current U.S. industry standards, Ecuadoran environmental law,
          Chevron's own contract with the Ecuadoran government (which prohibited
          Chevron from using production methods that contaminated the environment) and
          international law.

     Even Chevron's own internal audits of the environmental impacts found extensive
     contamination at Chevron's oil production facilities. The Ecuadorian trial court also took note
     of evidence that cancer rates in the concession area where Chevron operated are significantly
     higher than the norm, according to independent health evaluations. Several indigenous groups
     have seen their cultures decimated, largely because of Chevron's intentional contamination.

     3.      JUDGMENT AGAINST CHEVRON IN ECUADOR

     On February 14, 2011, the Lago Agrio trial court entered the Judgment against Chevron, which
     was subsequently affirmed by the Sucumbios intermediate appellate court on January 3, 2012.
     The Judgment and affirmation collectively awarded the following amounts to or for the benefit
     of the Claimants:

     •    USD $8,646,000,000.00 in basic damages (the "Remediation Award");

     •    an additional USD $8,646,000,000.00 in punitive damages (the "Punitive Damages
          Award"); and

          an additional amount equal to ten percent (10%) of the Remediation Award (the "10%
          Award")

     On January 3, 2012, the intermediate appellate court issued its order affirming the Judgment in
     its entirety. On November 13, 2013, Ecuador's National Court of Justice unanimously affirmed
     the liability portion of the judgment, but removed the punitive damages award. Chevron has
     one further and limited appeal pending before Ecuador's Constitutional Court that does not stop
     the enforceability of the Judgment now, since Chevron failed to request for and post a bond —
     the only way that such enforceability could have been suspended.

     4.      ENFORCEMENT OF ECUADOR JUDGMENT IN CANADA

     On May 30, 2012, the Ecuadorian claimants filed an action to seize Chevron's assets in Canada
     (estimated to be worth roughly $15 billion) to satisfy the entirety of the Ecuador judgment.
     Chevron tried to block the action, largely by claiming the Ecuadorians could not establish
     jurisdiction given that Chevron's assets in Canada were held by a wholly-owned subsidiary. On
     December 17, 2013, the Ontario Court of Appeal unanimously rejected Chevron's arguments
     and ruled in a 3-0 decision that the villagers could proceed with their enforcement action.
     Chevron appealed to Canada's Supreme Court. On September 4, 2015, Canada's Supreme
     Court ruled unanimously in favor of the Ecuadorians in a 7-0 decision. In all, the Ecuadorians
     have swept each of the ten appellate judges in Canada to rule on the jurisdictional aspects of the
     case; the same holds for all eight Ecuadorian appellate judges to rule on the merits of the case.
     The villagers now have an 18-0 record in Ecuador and Canada among appellate judges.

     Armed with the unanimous Supreme Court ruling on jurisdiction, the Ecuadorians forced



                                                                                                     2




                                                                                                          CE 015252
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 113 of 269

     Chevron in October 2015 to file a written defense in the trial court in the Ontario Superior Court
     of Justice in Toronto. The villagers subsequently filed a motion to strike Chevron's defenses to
     the enforcement action on the grounds they were already litigated and resolved in the
     company's preferred forum of Ecuador, where the underlying trial was held. Chevron filed a
     motion again raising its largely repetitive jurisdictional arguments. A four-day hearing on the
     motions took place the week of September 12, 2016. At the hearing, the trial judge expressly
     told Chevron's lawyers that he would not be bound by the "findings" of Judge Kaplan in
     Chevron's retaliatory U.S. RICO case (Chevron's evidence has largely collapsed, as explained
     below). The Canada trial court ruled on the motions on January 20 and sharply curtailed
     Chevron's defenses to enforcement but also granted Chevron's motion to eliminate its
     Canadian subsidiary from the action. The Ecuadorians are appealing aspects of this decision to
     the Ontario Court of Appeals, with argument scheduled for October 10, 2017. An asset
     enforcement trial against Chevron (and possibly its subsidiary) in Canada is likely to take place
     in 2018.

     If there is no settlement and the villagers prevail in their action in Canada, Chevron will have a
     right to appeal the decision the Ontario Court of Appeal and ultimately to Canada's Supreme
     Court. Interest on the Ecuadorian judgment in Canada is running at 3% per annum, or
     approximately $275 million annually. With the statutory interest, the total amount of the
     judgment in Canada is roughly $12 billion.

     5.   RELATED LITIGATION — U.S.

     On February 1, 2011, Chevron filed a civil action in the SDNY against the Claimants, certain of
     Ecuadoran and U.S. counsel, and other advisors to the Claimants. In its complaint, Chevron
     alleged, among other things, that the defendants named in this civil action violated the
     Racketeer Influenced and Corrupt Organizations Act (RICO), by committing what Chevron
     tried to characterize as "fraud" and "extortion" (e. g. "fraudulently" pursuing claims the
     defendants "knew" to be meritless and "extorting" Chevron though public pressure into paying
     a settlement). Count 9 of Chevron's RICO complaint requested a declaratory judgment that any
     judgment from the Ecuadorian trial court be rendered unenforceable because of inherent fraud
     in the Ecuadorian judicial system. In February 2011, Judge Kaplan of the Southern District of
     New York, without any supporting precedent, granted Chevron's request for a preliminary
     injunction (the "Preliminary Injunction") that purported to bar enforcement of the Judgment
     anywhere in the world. Information later emerged that Judge Kaplan held undisclosed
     investments in Chevron while making this and other rulings in the case.

     The defendants appealed and on September 19, 2011 — the first day after oral argument -- the
     Second Circuit issued a summary order vacating the Preliminary Injunction in its entirety. On
     January 26, 2012, the Second Circuit issued its written opinion dismissing the Preliminary
     Injunction and the claim for declaratory relief under Count 9 in its entirety on grounds that a
     court's power to determine the enforceability of a foreign judgment could only be exercised
     when a plaintiff-creditor had sought enforcement under its recognition laws and not as an
     affirmative lever to bar recognition actions in its courts and, much less, around the world.
     Notably, the Second Circuit ruling stated that the "[Claimants] hold a judgment from an
     Ecuadorian court. They may seek to enforce that judgment in any country in the world where
     Chevron has assets." In addition, it should be noted that the Ecuadorian appellate court
     specifically confirmed that it had considered and rejected all of Chevron's claims regarding
     fraud by the Claimants.

     After the Preliminary Injunction was reversed on appeal, Judge Kaplan allowed Chevron to
     continue to pursue its civil claims against U.S. attorney Steven Donziger, Ecuadorian attorney
     Pablo Fajardo, and all 47 of the named plaintiffs in the underlying environmental action.
     During a bench trial in late 2013, Judge Kaplan openly disparaged the Ecuadorians and their
     counsel, denied the villagers and their counsel a jury, and refused to consider any of the
     voluminous evidence of environmental contamination relied on by Ecuador's courts to find



                                                                                                     3




                                                                                                          CE 015253
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 114 of 269

     Chevron liable. He also allowed Chevron to pay $2 million to a fact witness who claimed,
     without any credible corroborating evidence and after 53 days of coaching by Chevron's
     lawyers, that certain of the defendants offered a bribe to the Ecuador trial judge in exchange for
     ghostwriting a favorable judgment. (The allegations already had been rejected by Ecuador's
     Supreme Court.) On March 4, 2014, Judge Kaplan found the defendants liable for the RICO
     violations and imposed an order prohibiting them from enforcing their judgment in the United
     States or collecting it anywhere in the world. That decision was affirmed in August 2016 by the
     same court that previously had reversed Judge Kaplan's preliminary injunction ruling; the
     three judge panel did not independently review Judge Kaplan's findings and instead accepted
     them as true for purposes of the appeal. Neither the Kaplan decision nor the appellate decision
     affirming it has a dispositive impact on any enforcement action in Canada or other jurisdictions,
     as affirmed by the actions of the appellate courts (including Canada's Supreme Court). The
     Kaplan decision is being appealed to the U.S. Supreme Court. The petition for that appeal was
     filed on March 27, 2017. Several amicus briefs in support of the affected communities and their
     counsel were filed on May 1, 2017. A decision on whether the U.S. Supreme Court will grant
     review is expected between June and October, 2017.

     Subsequent to the Kaplan decision, and while the first-level appeal was pending, Chevron
     suffered two significant setbacks that we believe have caused the factual predicate of its claims
     to collapse. First, Chevron's main witness in the Kaplan case (Alberto Guerra), to whom the
     company had paid $2 million, recanted key portions of his testimony related to the bribery
     allegation and admitted he had lied on the stand. Second, a computer forensic analysis ordered
     by a separate international arbitration panel hearing a dispute between Chevron and Ecuador's
     government (described below) concluded that the trial court judgment had in fact been authored
     by the trial judge, and had not been ghostwritten by the plantiffs as Chevron had alleged and
     Judge Kaplan had concluded. In fact, this forensic analysis found that the trial judge opened and
     saved a draft Word document on his office computer that became the judgment at least 400
     times. These developments were brought to the attention of the appellate court hearing the
     appeal of Judge Kaplan's decision, but the court ignored them.

     The U.S. Supreme Court also dealt a blow to Chevron's prospects when it ruled in June 2016 to
     severely restrict the application of the RICO law. This is another factor that we believe has a
     negative impact on Chevron's prospects in this aspect of the litigation. (See here for
     background on this court decision.)

     6.      RELATED LITIGATION — INTERNATIONAL ARBITRATION

     In September 2009, Chevron sued the Republic of Ecuador ("ROE") under Ecuador's Bilateral
     Investment Treaty (BIT) with the United States, which permits private, commercial arbitration
     between investors and host country governments. Chevron's claims revolve primarily around a
     series of settlement and release agreements with Ecuador, which Chevron argues relieve it from
     liability for environmental impact arising out of its activities in Ecuador, including liability for
     any judgment rendered in the Lago Agrio case. Alternatively, Chevron asserts that the releases
     require the ROE to indemnify it for any sums collected against Chevron in any Lago Agrio
     judgment.

     During the BIT proceedings, the arbitration panel has issued "interim orders" and "interim
     awards" purporting to order the ROE to use all measures necessary to enjoin all enforcement of
     any judgment against Chevron in the Lago Agrio case. The ROE has argued that Ecuadoran
     constitutional separation of powers principles prevent the executive branch of government from
     interfering in any way with the judicial process, in particular on behalf of any particular litigant,
     and that, accordingly, the ROE has very few measures "at its disposal." Accordingly, the ROE
     has taken the position that it has complied with the interim orders and award, while
     simultaneously arguing that such ruling are inappropriate, unnecessary and beyond the scope of
     the BIT arbitrators' power and, as such, should be vacated.

     In addition, the Ecuadorian appellate court has ruled on more than one occoasion that neither it


                                                                                                        4




                                                                                                             CE 015254
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 115 of 269

     nor any Ecuadoran court can give effect to any act by the BIT tribunal or by any international
     tribunal that would have the effect of undermining fundamental human rights guaranteed by
     Ecuador's Constitution and by international law. Ecuador's courts also have noted that the
     Lago Agrio case involved citizens exercising their fundamental rights to judicial access and
     protection, and that any pro-investment principle of commercial rights could not trump those
     rights and was inapplicable in the context of this case.

     The Claimants agree with the ROE and more broadly assert that the BIT proceedings
     themselves have no application to their claims against Chevron and that any orders emanating
     from the BIT proceedings will have no binding effect on Claimants or their right to
     enforcement of the Judgment in or outside Ecuador. The Claimants are not allowed under the
     BIT system to participate in the state-investor private arbitration, and the ROE is not a party to
     the Lago Agrio litigation. A decision in that action is pending.


     KEY LEGAL DECISIONS, LEGAL BRIEFS

     Ecuador Supreme Court decision affirming judgment against Chevron:
     http://chevrontoxico. com/assets/docs/2013-11-12-supreme -court-ecuador-decision-english.p d
     f

     Canada Supreme Court decision affirming right to enforcement:
     http://chevrontoxico.com/assets/docs/2015-09-04-chevron-v-yaiguaje-canada-decision.pdf

     Ontario Court of Appeal decision affirming right to enforcement:
     http://stevendonziger. com/wp-content/uploads/2013/12/Ontario-appeals-reversal-121713.pclf

     Motion by Villagers to Strike Chevron Defenses in Canada:
     http://chevrontoxico.com/assets/docs/2016-01-20-factum-of-the-respondents-plaintiffs.pdf

     Arbitration proceeding — key legal brief of Ecuador government:
     http://chevrontoxico.com/assets/docs/2015-03-17-roe-3rd-supp-rejoinder.pdf

     Appeal of Judge Kaplan's Decision in RICO Case by Counsel:
     http://guptawessler.com/wp-content/uploads/2012/05/CA2-brief-corrections-RC4.pclf

     Appeal of RICO decision by Ecuadorian villagers:
     http://guptawessler. com/wp-content/uploads/2014/01/LAP-Briefpdf


     KEY MEDIA ON LITIGATION

     Further general background, videos and materials related to the case can be found at
     www.chevrontoxico.com and in numerous media articles, including:

     60 Minutes segment, 2009:
     http://www.metacafe. com/watch/11468768/amazon-crude-on-60-minutes

     Vanity Fair: http://www.vanityfair.com/news/2007/05/texaco200705

     Video of Chevron defrauding Ecuador court:
     http://amazonwatch.org/news/2015/0408-the-chevron-tapes

     New York Times on Canada enforcement action:
     http://www.nytimes. com/2015/09/05/business/international/court-says-chevron-can-be-pursue
     d-in-canada-over-ecuadorean-damage. html



                                                                                                     5




                                                                                                          CE 015255
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 116 of 269


     Chevron Faces Major Difficulties in Canada:
     http://www. csrwire. com/press releases/38268-Chevron-Facing-Maj or-New-Difficulties-In-E
     cuador-Pollution-Case-After-Losing-Before-Canada-Supreme-Court

     Chevron Faces Potential "Litigation Catastrophe" in 2016:
     http://www. csrwire. com/press releases/38590-In-2016-Chevron-Faces -Potential-Litigation-C
     atastrophe-Over-Ecuador-Pollution-Liability

     Profile of Alan Lenczner, Canadian counsel:
     hap://business financialpost. com/legal-post/meet-alan-lenczner-the-man-fighting-for-ecuador
     an-villagers -in-their-canadian-case-against-chevron

     ##

     INQUIRIES:

     Steven Donziger, Esq.
     sdonziger@donzigerandassociates. coat
     +1-917-566-2526




                                                                                                6




                                                                                                    CE 015256
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 117 of 269



                                INVESTMENT OPPORTUNITY
                                        May 2017

 This is an opportunity to support a landmark case for justice for the thousands of indigenous and
 farmer peoples in Ecuador who have suffered as a result of the Chevron Corporation's deliberate
 actions in contaminating the Ecuadorian rainforest.

 The Claimants hold an enforceable judgment from Ecuador's highest court in an amount in
 excess of $9,500,000,000 against Chevron (the "Judgment"). Because of statutory interest, that
 judgment has grown to roughly $12,000,000,000. Further funds are currently being sought by the
 Claimants to, among other things, continue to finance an international enforcement strategy in
 Canada to ensure that Chevron meets its legal obligations under the Judgment. In exchange for
 providing funding in support of the Claim, Investors will receive the right to an agreed upon share
 of the proceeds received by the Claimants in respect of the Claim. Further details are available for
 qualifying investors.

 The Claimants have put together a world-class team to manage the enforcement of the Judgment.
 In Canada, they are represented by Alan Lenczner of Lenczner Slaght in Toronto, considered one
 of the leading litigation law firms in Canada. Other best of breed law firms and service-providers
 are engaged in other jurisdictions, such as Brazil. International enforcement is necessary because
 Chevron, in anticipation of losing the Ecuador case, stripped its remaining assets from the country
 during the proceeding and now refuses to pay the judgment.

 Canada's Supreme Court in 2015 ruled unanimously in favor of the claimants in rejecting
 Chevron's jurisdictional challenges to the enforcement action. An enforcement trial to determine
 whether the villagers can seize Chevron's substantial assets in Canada (worth an estimated $15
 billion to $20 billion) to force the company to pay for the judgment is expected to begin in
 Toronto in 2018.

 In an age of global warming and crisis over climate change, this is an opportunity for qualified
 investors to both "do good" and "do well" and help save the lives and traditions of thousands of
 indigenous people while protecting the rainforest.

 Interested and qualified investors should contact:

 Contact:

 Steven Donziger, Esq.
 sdonziger ! i donzigerandassociates.com
 +1-917-566-2526




                                                                                                        CE 015257
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 118 of 269




From:                                         Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                                         Tuesday, May 30, 2017 4:50 PM
To:                                           Cliff Eisler
Subject:                                       Re: UPDATED Donford Deck for Fortress



Yes


Sent from my iPhone

On May 30, 2017, at 12:00 PM, Cliff Eisler <cliffeisler@donfordcapital.com> wrote:

        Silver Moon at 3:30?



        Clifford R. Eisler
        Managing Partner
        Donford Capital LLC
        516 835-8734
        cliff.eisleWadonfordcapital.com



        If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at
        postmaster@donfordcapital.com, and do not use or disseminate such information. Donford Capital does not practice law, accounting, o g ye tax or
        investment advice. We encourage you to consult with your tax, legal, and investment advisors.




        On Tue, May 30, 2017 at 11:42 AM, Steven Donziger <sdonziger@donzigerandassociates.com>
        wrote:

           great diner at 100 and bway. or meet at silver moon they have nice tables outside



           From: Cliff Eisler <cliff.eisler@donfordcapital.com >
           Sent: Tuesday, May 30, 2017 11:31:48 AM
           To: Steven Donziger
           Subject: Re: UPDATED Donford Deck for Fortress
           Either way, need to drive up to Ben's to drop some things off at his apartment. Wanted to stop
           by Silver Moon bakery too!


           Clifford R. Eisler
           Managing Partner
           Donford Capital LLC
           516 835-8734
           cliff.eisler@donfordcapital.com

           If you are not an intended recipient of confidential and privileged information in this email,
           please delete it, notify us immediately atpostmaster@donfordcapital.com, and do not use or

                                                                                  1



                                                                                                                                                          CE 015355
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 119 of 269

disseminate such information. Donford Capital does not practice law, accounting, or give tax or
investment advice. We encourage you to consult with your tax, legal, and investment advisors.


On May 30, 2017, at 8:10 AM, Steven Donziger <sdonziger@donzigerandassociates.com>
wrote:

       I can come to u will be in area

       Sent from my iPhone

       On May 30, 2017, at 7:46 AM, Cliff Eisler <cliff eisler@donfordcapital.com>
       wrote:

              I can do 3:30.

              Is there a coffee shop near you?


              Clifford R. Eisler
              Managing Partner
              Donford Capital LLC
              516 835-8734
              cliff.eisler@donfordcapital.com

              If you are not an intended recipient of confidential and privileged
              information in this email, please delete it, notify us immediately
              atpostmaster@donfordcapital.com, and do not use or disseminate
              such information. Donford Capital does not practice law,
              accounting, or give tax or investment advice. We encourage you
              to consult with your tax, legal, and investment advisors.


              On May 30, 2017, at 7:01 AM, Steven Donziger
              <sdonziger@donzigerandassociates.com> wrote:

                      Getting back today. Meet tomorrow? I can't do
                      lunch as I have a longstanding appointment with
                      my aunt. Can u do 3 or 330? I could do earlier. Not
                      1230 to 230. Abrazos

                      Sent from my iPhone



                               On May 29, 2017, at 5:53 PM, Cliff
                               Eisler
                               <cliff. eisler@donfordcapital. com>
                               wrote:


                               Steven,
                                                 2




                                                                                                  CE 015356
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 120 of 269


                      Pls see the attached. I have noted
                      John Campbell as Co-Managing
                      Director and Co-Head of the Legal
                      Team (with JVM).


                      Please review and let me know John
                      Campbell's direct phone number for
                      slide 29.


                      Cliff



                      Clifford R. Eisler
                      Managing Partner
                      Donford Capital LLC
                      516 835-8734
                      cliff eisler@donfordcapital. com<ma
                      ilto : cliff. eisler@donfordcapital.com



                      If you are not an intended recipient
                      of confidential and privileged
                      information in this email, please
                      delete it, notify us immediately at
                      postmaster@donfordcapital. com<m
                      ailto:postmaster@donfordcapital.co
                      m>, and do not use or disseminate
                      such information. Donford Capital
                      does not practice law, accounting,
                      or give tax or investment advice.
                      We encourage you to consult with
                      your tax, legal, and investment
                      advisors.




                                        3




                                                                            CE 015357
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 121 of 269




From:                           Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                           Monday, July 24, 2017 1:40 PM
To:                             Cliff Eisler
Subject:                        draft email



Hey there:

Weekend was great. I am going to Toronto this afternoon and will be meeting with those lawyers on the
cases up there, as well as dealing with Ecuador stuff. Back tomorrow night then off again on Wed night
for a few days to deal with the Europe-based finance guy. I am around so let's try to talk after you read
this. Hope you are well. Abrazos, SRD


Here is the draft email -- if appropriate, I think we should add a personal touch to each one depending on
the person being contacted:



Dear NAME OF PERSON,
We write to share some exciting news.
The innovative plaintiff's-side litigation finance fund we organized now has sufficient commitments to
begin considering investment opportunities. This fund represents a major new opportunity for plaintiff's
lawyers to take advantage of low-cost third-party financing from investors who are committed to social
justice outcomes that matter to our profession and to society writ large. We have flexible criteria, seek
genuine partnerships with lawyers and law firms, and are capable of providing all types of support for
litigation and client needs at any stage of the litigation cycle. Unlike other commercial litigation funds, we
are 100% focused on plaintiff's-side litigation and we define success through social justice outcomes
rather than just monetary recovery.
If you have opportunities where you would like to partner with us, please let us know. Even if you don't
have immediate opportunities, we would like to set up a short phone call with you to explain how the
fund works and what our criteria are.
Thank you much for your support.
Best,
Steven and Cliff




                                                       1




                                                                                                         CE 015711
              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 122 of 269




From:                                               Cliff Eisler
Sent:                                               Thursday, August 3, 2017 5:36 PM
To:                                                 Steven Donziger
Subject:                                            Re: FYI



OK. Travel safely.




Clifford R. Eisler
Managing Partner
Donford Capital LLC
516 835-8734
cliff.eisler@donfordcapnal.com


If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at postmasteWadonfordcapital.com, and do not
use or disseminate such information. Donford Capital does not practice law, accounting, or give tax or investment advice. We encourage you to consult with your tax, legal, and
investment advisors.




On Thu, Aug 3, 2017 at 1:15 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

 I lost my phone, returning tomorrow




 good meeting i'll fill u win when i get back.




                                                                                          I




                                                                                                                                                                             CE 016004
              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 123 of 269




From:                                               Cliff Eisler
Sent:                                               Tuesday, August 22, 2017 6:42 PM
To:                                                 Steven Donziger
Subject:                                            Re: hey there



Just tried calling you. Nothing urgent.

I will be out of town this weekend starting Thursday. Maybe next week?



Clifford R. Eisler
Managing Partner
Donford Capital LLC
516 835-8734
cliff.eisler@donfordcapital.com


If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at postmasteWadonfordcapital.com, and do not
use or disseminate such information. Donford Capital does not practice law, accounting, or give tax or investment advice. We encourage you to consult with your tax, legal, and
investment advisors.




On Tue, Aug 22, 2017 at 10:17 AM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

 Not sure you get my email yesterday it bounced back. Things are well. In St Louis with Matthew visiting my
 sister. Saw eclipse yesterday it was cool. I'm back tomorrow. Want to get together Thursday for lunch or to
 catch up? I am also available today by phone. Hope u are well.




                                                                                                                                                                             CE 016016
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 124 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Thursday, September 7, 2017 2:13 AM
To:                              Cliff Eisler
Subject:                          Re: Friday -- need to re-sked



sounds good i am around tomorrow

From: Clifford R Eisler
Sent: Wednesday, September 6, 2017 9:33:52 PM
To: Steven Donziger
Subject: Re: Friday -- need to re-sked
No problem. I just want to make sure you are well. Let's get on the phone for 15 mins to get caught up.



Clifford R. Eisler
JurisPrudent Deferral Solutions LLC
Chief Executive Officer
516 835-8734
cliffeisler@jpds11c.com


 x




If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@jpds11c.com, and do not use or disseminate such information.

On Sep 6, 2017, at 9:18 PM, Steven Donziger <sdonziger@donzigerandassociates.com> wrote:

        My friend Ben Barnes has summoned me to Dallas for Friday to meet a major lawyer who might
        jump in to our initiatives -- Ecuador and Donford.

        I have a torrid schedule this month but I could meet over the weekend or Monday morning, or
        Friday of next week.




                                                           1




                                                                                                               CE 016073
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 125 of 269




From:                         Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                         Tuesday, September 12, 2017 6:07 AM
To:                           Cliff Eisler
Subject:                      request



send the best and latest deck with me not downplayed. have new interest




                                                    1




                                                                                       CE 016331
              Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 126 of 269




From:                                               Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                                               Tuesday, September 12, 2017 2:28 PM
To:                                                 Cliff Eisler
Subject:                                            Re: 5 year Financial Plan
Attachments:                                        CanadaDelegation.InfoMemo.docx



lets try to talk this afternoon

take a look at the attached -- this is a real pivot point in canada. ian said he would put in 25k to fund the trip
on the condition someone else put up the other 25k. we are offering a 10% premium to last round. let me
know if you are interested. could use the help. have not asked anybody else other than JVM who said he
couldn't

abrazos

From: Cliff Eisler <cliff.eisler@donfordcapital.com>
Sent: Tuesday, September 12, 2017 9:40:06 AM
To: John van Merkensteijn; Steven Donziger
Subject: Re: 5 year Financial Plan


Donford Capital email is working.




Clifford R. Eisler
Managing Partner
Donford Capital LLC
516 835-8734
cliff.eisler@donfordcapital.com



If you are not an intended recipient of confidential and privileged information in this email, please delete it, notify us immediately at postmasteWadonfordcapital.com, and do not
use or disseminate such information. Donford Capital does not practice law, accounting, or give tax or investment advice. We encourage you to consult with your tax, legal, and
investment advisors.




On Tue, Sep 12, 2017 at 7:40 AM, Clifford R Eisler <cliff eisler@atlasfinancialpartners.com> wrote:

 Yes, we are having problems with the Donford email addresses again. Having someone look into this.

 And yes, it's been too long! I am tied up this week but we should get together next week.

 Glad to hear Sync Think is doing well!

 As for SV BOLI, we are in discussions with several potential partners and hopefully will get to the finish line
 with one. The economics are compelling: gather $10-30 billion of high fee asset management AUM in return
 for providing us with financial backing that has an expected loss of $0, and max loss of $30 million and will
 earn a 20% return on the required capital. Most of the folks we are speaking with would PAY much more than


                                                                                         1



                                                                                                                                                                             CE 016379
        Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 127 of 269

$30 mil for this business and in our proposal they invest the required capital at 20%. Once we settle on a
partner we will know whether there is a role for Crown Global.

Best,

Cliff


Clifford R. Eisler
Principal
Atlas Financial Partners LLC
(516) 835-8734
cliff eisler@atlasfinancialpartners. corn




On Sep 11, 2017, at 8:10 PM, John van Merkensteijn <jhvm@rossteq.com> wrote:

        Cliff

        I sent you the below emails and attachments at Donford but they were rejected

        I am using your old addresses here and I assume these work

        Best




        John H. van Merkensteijn 111
        Managing Director
        Rossi Technologies LLC
        60 Riverside Boulevard
        Suite 2101
        New York, NY. 10069
        Phone (212) 769-4055
        jhvm@rossteq.corn


        From: John van Merkensteijn <jhvm@rossteq.com>
        Date: Monday, September 11, 2017 at 7:44 PM
        To: "Clifford R. Eisler" <cliff eisler@donfordcapital.com>
        Subject: FW: 5 year Financial Plan

        Cliff ----

        Lets catch up when Steven comes back from Ecuador later this week
        I have not seen you for way too long

                                                       2




                                                                                                             CE 016380
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 128 of 269

I plan to have a lunch with Perry Wednesday—anything I need to tell him?

Below is a small update note on Sync Think and a copyof the revised Deck which tells our story
much better

The addition of the marketing and sales and customer satisfaction people is making a profound
difference

We are also starting to circulate the subscription docs for the series Al and hope to close
between 2.5 and 4 million in the next few weeks

Many thanks for your support

Best



John H. van Merkensteijn 111
Managing Director
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769-4055
jhvm@rossteq.com


From: Ernest Santin <emsantin@syncthink.com>
Date: Monday, September 11, 2017 at 6:07 PM
To: Brian Crombie <brianhcrombie@gmail.com>
Cc: Eugene Melnyk <eugene.m@melnicorp.com>
Subject: 5 year Financial Plan

Brian-
Good afternoon. I hope you were able to get out of harms way before Irma hit the Caribbean.
Per our discussion, attached please find our investor presentation slide deck (with a few updates
from the plan I discussed with you and Eugene last week) and a copy of our 5 year financial
plan. On the new news front, the Golden State Warriors have signed on for an EYESYNC
device, Coby Fleener has committed to become a "Celebrity Advisor", ESPN plans to air their
concussion special (which features SyncThink) at the end of September, and the PAC-12
contract has been approved (still waiting for the signed agreement). I look forward to speaking
with you again soon.
Ernie
CEO, SyncThink Inc.
54 Canal St. Suite 200
Boston, MA 02114
emsantin@syncthink.com
978.621.4142
<fall 2017 syncthink investorpresentation dist.pdf
<SyncThink 5 year plan 2017-2021 5-26-17.xlsx>
                                                3




                                                                                                    CE 016381
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 129 of 269




                                    4




                                                                            CE 016382
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 130 of 269



 Private and Confidential/Do Not Distribute

       Ecuador Trip - Preliminary Itinerary and Key Information
                                       5 September 2017


 Delegation /North America

 Honored Guests /Leaders: Former National Chief of the Assembly of First Nations, Phil
 Fontaine; Grand Chief Wilton Littlechild; Grand Chief Edward John

 Participants: Attorney John Phillips; Attorney Peter Grant (TBD); Greenpeace Founder and
 Environmental Leader Rex Wyler; Supporters Ian Watson and Victoria Watson; Artist Lisa
 Gibbons; Others TBD

 Delegation Hosts/Ecuador

 Luis Yanza (FDA, or Amazon Defense Coalition), Juan Aulestia (FDA), Others TBD

 Host: Role of the FDA

 The Frente de Defensa de la Amazonia (FDA, or known also as the Amazon Defense
 Coalition) is the host of the trip. This organization has led the campaign to hold Chevron
 accountable since its founding by Luis Yanza and others in the early 1990s. The
 organization is the beneficiary of the legal judgment against Chevron that is being enforced
 in Canada. Two members of the FDA (Yanza and Pablo Fajardo) are recipients of the
 prestigious Goldman Environmental Prize. The FDA represents both indigenous and farmer
 communities who live in the area affected by the Texaco-Chevron oil contamination, which
 is approximately 1,500 square miles and includes roughly 80 communities.

 Contact Information

 Steven Donziger: sdonziger@donzigerandassociates.com/917-566-2526

 Please note that Laura Miller is helping to organize the trip.                  Her email is
 lbmiller104@gmail.com. You might be hearing from Laura directly.

 Key Dates

 Sunday, Sept. 24 - Arrive Mariscal Sucre International Airport in Quito, Ecuador. Transfer to
 Hotel Quito. Try to arrive in time for dinner. Feel free to arrive Saturday to you can adjust to
 the altitude and get some rest as activity during the trip might be intense.

 Monday, Sept. 25 - Early departure via air to Lago Agrio, Ecuador. Visit affected sites and
 communities in areas with oil and environmental impacts. Meet with representatives of the
 FDA, the community-based coalition that has led the campaign against Chevron for two
 decades. Return early evening to Quito.

 Tuesday, Sept. 26 - Meetings in Quito with government officials; Confederacion de
 Nacionalidades de Ecuador (CONAIE), Ecuador's largest indigenous organization that was




                                                                                                    CE 016383
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 131 of 269



 founded in 1986; leaders of civil society. Possible press event. Reception with key
 supporters and Ecuadorian leaders in evening to be followed by private dinner.

 Wednesday, Sept. 27 - Depart Mariscal Sucre.

 Note: As said, feel free to arrive Saturday; you can also stay a day or two longer if you
 wish. There is plenty to do in Quito if you have additional time. Let us know and we will
 extend the hotel reservation and help you plan some interesting activities.

 Plane reservations

 We have found that it is easier if each member of the delegation books his or her own flight
 to Ecuador. We have budgeted $1,000 for round-trip airfare and transfers to and from
 airports on both ends. If you need special dispensation with regard to airfare or any other
 expense we have not anticipated, please contact Steven. You can either purchase your own
 ticket and receive reimbursement, or send the reservation to Steven who will arrange for
 purchase. In any event, please send all flight information so we can keep track of arrival
 times.

 There are no nonstop flights from North America to Quito other than one from New York
 City on TAME, Ecuador's national airline which we do not recommend. If you want to pass
 through the U.S., the easiest direct routes generally are through Miami (American Airlines),
 Houston (United), and Atlanta (Delta). Copa (Panama) and Avianca (Columbia) also have
 flights that connect through Bogota and Panama City.

 Visas and Passport information

 You need a passport to enter Ecuador. Visas generally are not needed for travelers arriving
 from Canada, the United States, and the United Kingdom.

 Please send your passport information (name, nation, and passport number) so we can
 purchase airline tickets for the flights within Ecuador.

 Immunizations

 Please check with your doctor. Generally, not needed for a one-day trip to the rainforest.

 Clothes

 Quito sits at roughly 9,000 feet. Temperatures can become cool at night so bring a jacket or
 sweater. There is a lovely heated pool at the Hotel Quito so bring a bathing suit if you like to
 swim. The weather is usually comfortable during the day.

 In the rainforest, bring light clothes, a hat, suntan lotion, and insect repellant. Hiking boots
 or running shoes will suffice. Travel will be in comfortable vehicles. We will not be hiking or
 walking long distances.




                                                                                                    CE 016384
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 132 of 269



 Transfers from Airport to Hotel Quito

 Because people are arriving at different times, please take a taxi from the airport to the
 hotel. There is a taxi line outside baggage claim. Fare to the Hotel Quito is approximately
 $30 and the ride takes between 30 minutes and one hour, depending on traffic.

 Hotel

 The Hotel Quito is an Art Deco-style building constructed in the 1960s that sits on a high
 ridge overlooking the city. The views are spectacular. The rooms are modest and
 comfortable.

 Meals

 All meals will be provided. Breakfast each morning will be in the Hotel Quito at the buffet.

 Time

 Note that Quito is one hour behind EST (New York and Toronto) and two hours ahead of
 PST (Vancouver).

 Briefing Book/Background

 A briefing book with a detailed itinerary, contact info, biographies, key information, and
 articles will be provided to each participant prior to departure. Luis Yanza and Steven
 Donziger will provide a briefing upon arrival and various briefings will take place
 throughout the trip.

 Biographies

 Please send a biography or any relevant background information that you wish to be
 included in the briefing book.

 Background Reading/Media

 Further general background, videos and materials related to the case can be found at
 www.chevrontoxico.com and in numerous media articles, including:

 Chevron Says These People Don't Matter — Huffington Post

 A legal brief that contains a comprehensive history of the case on pp. 5-67.

 60 Minutes segment, 2009:
 http://www.metacafe.com/watch/11468768/amazon-crude-on-60-minutes

 Vanity Fair: http://www.vanityfair.com/news/2007/05/texaco200705

 New York Times on Canada enforcement action:
 http://www.nytimes.com/2015/09/05/business/international/court-says-chevron-can-be-




                                                                                                CE 016385
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 133 of 269




 pursued-in-canada-over-ecuadorean-damage. html

 Chevron Faces Major Difficulties in Canada:
 http://www. csrwire. com/press releases/38268-Chevron-Facing-Major-New-Difficulties-
 In-Ecuador-Pollution-Case-After-Losing-Before-C anada- Supreme-Court

 ##

 INQUIRIES:

 Steven Donziger, Esq.
 sdonziger@donzigerandassociates. com
 +1-917-566-2526




                                                                                        CE 016386
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 134 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Sunday, October 1, 2017 10:39 PM
To:                              Cliff Eisler; Cliff Eisler
Subject:                         Fw: Ecuador follow-up/important



Let me know if u have any interest in coming to this possible event in Toronto and/or coming to the Roger
concert in Ottawa. This is all really good stuff. Miss u brother. Looking forward to lunch.

xx




From: Steven Donziger
Sent: Sunday, October 1, 2017 6:34 PM
To: Ifontaine; edjohn@fns.bc.ca; 'Willie Littlechild'
Cc: Dean Fontaine; John Phillips; Peter Grant; Ibmiller104@gmail.com; aaron@forumnobis.org; Penny Jacko; Val
Teichroeb; Rex Weyler
Subject: Ecuador follow-up/important


CONFIDENTIAL -- DO NOT DISTRIBUTE


Phil, Ed, Dean, and Willie and others:

I wanted to give you a quick update on events following the Ecuador trip.

First, thank you again for coming. It was a breakthrough moment for the affected indigenous communities in
Ecuador and I hope for international collaboration around indigenous rights and environmental protection. It
also was a pleasure meeting and getting to know one another on a personal level and having Dean Fontaine
on the trip was an added treat. Grand Chief Littlechild, even though you were not able to make it this time,
I hope you can help us going forward and be part of this critically important effort.

To quickly deal with a housekeeping issue, please send me and Laura Miller (copied here) any final invoices
and receipts with instructions on how to reimburse you.

The most immediate post-trip issue is whether either or all of you can make it to Toronto for the court hearing
on Oct. 10 and a dinner the night before. Rogers Waters, the noted rocker from Pink Floyd and a
personal friend as well as a supporter of the campaign to hold Chevron accountable, wants to meet you guys
at the dinner and participate in whatever press event we want to do on the morning of Oct. 10 in Toronto,
assuming we want to move in that direction. He also made noises about taking us to his concert in Ottawa on
Oct. 11 (it is an amazing show) but I need to know who is in and who is not to make proper plans. It is possible
Roger will fly us to Ottawa on his plane on Oct. 11 to see the concert that night but the details need to be
worked out with his team once we determine if folks are coming and how many.

The other key development is that noted Canadian Attorney Peter Grant is very likely to enter the Canada
enforcement action against Chevron this week on behalf of the indigenous communities of Ecuador. He will be
                                                         1




                                                                                                               CE 016407
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 135 of 269

backed by John Phillips who might enter his appearance at a future date, but in any event will continue to
offer his extremely valuable advice and support. We are still working out the details, but this potentially is a
huge and very positive development that will allow us to better align our legal strategy with our public
campaign and to be more effective in court.

Each of you also should know that Chevron succeeded recently in imposing a $1 million security for costs
order on the indigenous communities of Ecuador as a tactical maneuver to block the enforcement action. If
allowed to stand, this unjust order might seriously obstruct the indigenous groups unless the amount can be
posted OR Peter and our other counsel (Alan Lenczner) can get it overturned. In my view, we MUST focus on
this issue in the near term as it is likely to be front and center at the court hearing on Oct. 10 and is a vivid
example of the nefarious way a corporate polluter continues to try to evade justice. It is also a great
opportunity for us to reframe the issue in our favor so that Canadian judges understand this type of
"costs" order disrespects the rights of indigenous groups and is unacceptable in the modern world.

I also am copying Rex Weyler of Greenpeace as he also is invited to participate in whatever we decide to do in
Toronto. I believe Rex could bring most of the environmental community in Toronto into court in support of
the Ecuadorians; I am hoping we can pack the court with supporters and that indigenous representatives in
Ontario will be part of the courtroom proceeding.

I recognize that this might be a lot of work and travel on top of the rather grueling trip to Ecuador so let me
know if this is too much, too soon. No offense will be taken if you can't come as there are many opportunities
going forward. But I think it could be awesome to follow up quickly so as to quickly try to change the
courtroom dynamic in our favor.

If each of you could respond by email as to whether you think you can come, that would be great and I will
have my assistant (or John's) set up a conference call for Monday to try to nail this down. I also need to get
back to Roger about the dinner and concert opportunity. John, please circulate a number and a time for late in
the day Monday. I promise I will try to limit the call to 15 minutes although we can make it longer if needed.

I always am available at this email or at 917-566-2526 if you want to talk. I look forward to hearing back, and
thanks again for your help thus far.

In solidarity,

Steven




                                                         2




                                                                                                              CE 016408
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 136 of 269




From:                         Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                         Monday, October 2, 2017 5:57 PM
To:                           Steven Donziger
Subject:                      Confidential Investor Update -- Ecuador



CONFIDENTIAL -- PLEASE DO NOT DISTRIBUTE OR SHARE INFORMATION

Investors,

I write to provide an update on some important and positive events in the Ecuador litigation against
Chevron. If you have questions about anything in this note, please contact me directly and we can
talk further.

First, we just completed a breakthrough trip to visit the affected communities in the Amazon that
brought together national indigenous leaders from Canada and Ecuador to form an alliance against
Chevron to hold the company accountable for its pollution. This is exactly the kind of public display of
activism that can make a huge difference in court outcomes. Among those who came to Ecuador are
Phil Fontaine, the thrice-elected leader of the Assembly of First Nations in Canada. The AFN is a
national confederation of 640 indigenous nationalities in that country and its leadership has huge
influence with the national and provincial governments.

Also joining us was Grand Chief Ed John, a lawyer and legendary indigenous leader from British
Columbia who was one of authors of the United Nations Declaration of the Rights of Indigenous
Peoples. These individuals and their allies were instrumental in settling a $6 billion litigation in that
country over abuses of indigenous children in the residential schools program. They operate at the
highest levels of Canadian society. They have invited the Ecuadorian indigenous leaders to attend
the AFN national conference in Ottawa in mid-December which, again, will be a huge boost and likely
will result in additional pressure being applied to Chevron from hundreds of indigenous groups in
Canada.

We also had the honor of including on the trip Rex Weyler, a co-founder of Greenpeace in 1971 and
one of the most respected environmental activists in the world. Rex, who lives on Cortes Island off the
coast of British Columbia, is the author of several books and he recently wrote a fabulous article on
the case that was seen by millions of people via the Greenpeace International website. Via Rex, we
are working with Greenpeace International (which has millions of supporters) to make the campaign
against Chevron a top global priority for that organization. Again, this could make a huge difference in
court outcomes. One of the things these supporters are considering is a call for a global consumer
boycott of Chevron until the company recognizes its debt to the people of Ecuador.

As positive as these developments are, one obstacle has emerged. Chevron's latest tactical
maneuver is to seek a $1 million costs order to be posted as a bond by the affected communities.
This is Chevron's latest attempt to block or at least delay the enforcement action in Canada.
Chevron's theory is that should our side lose in Canada, Chevron would be able to get reimbursed for
its legal costs and that the case should not be allowed to proceed further until the bond is posted.



                                                    1




                                                                                                    CE 016780
        Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 137 of 269

In response to the emergence of this issue, and to better align our in-court and public strategies with
the indigenous groups, we are in the process of enlisting a new Canadian lawyer (Peter Grant) to
work with our current lawyer (Alan Lenczner) to litigate the case at the appellate level in Toronto and
beyond. Obviously, it would be very unjust for the enforcement case in Canada to be blocked or
delayed given that Chevron has huge wealth and the Ecuadorians are impoverished and Chevron
actually caused their impoverishment via its poisoning of their lands. Mr. Grant, who is from
Vancouver, is the leading aboriginal rights lawyer in Canada and his involvement alongside Alan
would be a huge boost to the effort. I will keep you posted if this actually happens.

Finally, I cannot lie -- we need more funds to take advantage of these incredible opportunities. The
communities need enough support such that all of these amazing individuals we have recruited in
Canada can do the work they need to do, such that the communities can get the clean-up they
deserve, and such that all funders can be justly rewarded for the risk they have taken. Most of the
Canadian supporters are working for equity but we absolutely need funds to move them around
Canada, to hold press conferences, to travel as needed, and to continue to support our lawyers (who
also work for equity or reduced rates) such that this legal and public campaign can continue until we
reach our goals. Anybody who comes in now will be able to do so at a significant discount compared
to the last round.

I respectfully request that each of you respond to this email and give me a time that we can talk in the
near-term so I can explain our budget and some other funding initiatives that are in the works. Even if
you are not in a position to respond with more financial support at this point, I would still like the
opportunity to speak one-on-one and thank you for the support you have given and explain details of
where this is heading.

I also want to emphasize that this update is not intended to include every relevant detail. Again, if you
want additional information or primary court documents or have questions, please contact me and I
will give you all the time that you need.

I look forward to speaking soon and thanks again for the continued support.

Best, Steven




                                                    2




                                                                                                    CE 016781
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 138 of 269




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Wednesday, February 21, 2018 6:01 PM
To:                                Cliff Eisler
Subject:                           Fwd: Motion Opposition
Attachments:                       image001.png; ATT00001.htm; image002.png; ATT00002.htm; image003.png;
                                   ATT00003.htm; Opposition to Motion.pdf; ATT00004.htm



Attached is what I filed on the Bar issue. Positive developments.

Are in town next week? Would luv to see you.

It's wide open

In Europe this week in fundraising tour

Ideas

Xx

Sent from my iPhone

Begin forwarded message:

        From: Jacquelyn Mouquin <jrnou uhrt@ ppealltech.com>
        Date: February 16, 2018 at 10:16:17 PM GMT+1
        To: Steven Donziger <sdonziger@donzigerandassociates.com>
        Subject: Motion Opposition

        Hello Steven,

        Attached is the PDF of just the opposition to the motion.

        Best,
        Jacki




                                                            1




                                                                                                           CE 016867
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 139 of 269




                                                            CITI-0001573
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 140 of 269




                                                            CITI-0001575
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 141 of 269




                                                            CITI-0001576
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 142 of 269




                                                            CITI-0001577
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 143 of 269




                                                            CITI-0001578
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 144 of 269




                                                            CITI-0001579
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 145 of 269




                                                            CITI-0001580
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 146 of 269




                                                            CITI-0001576
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 147 of 269




                                                            CITI-0001577
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 148 of 269




                                                            CITI-0001576
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 149 of 269




                                                            CITI-0001582
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 150 of 269




                                                            CITI-0001583
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 151 of 269




                                                            CITI-0001584
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 152 of 269




                                                            CITI-0001587
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 153 of 269




                                                            CITI-0001588
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 154 of 269




                                                            CITI-0001589
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 155 of 269




                                                            CITI-0001590
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 156 of 269




                                                            CITI-0001591
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 157 of 269




                                                            CITI-0001592
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 158 of 269




                                                            CITI-0001593
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 159 of 269




                                                            CITI-0001588
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 160 of 269




                                                            CITI-0001589
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 161 of 269




                                                            CITI-0001590
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 162 of 269




                                                            CITI-0001591
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 163 of 269




                                                            CITI-0001592
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 164 of 269




                                                            CITI-0001590
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 165 of 269




                                                            CITI-0001594
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 166 of 269




                                                            CITI-0001595
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 167 of 269




                                                            CITI-0001596
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 168 of 269




                                                            CITI-0001597
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 169 of 269




                                                            CITI-0001598
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 170 of 269




                                                            CITI-0001599
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 171 of 269




                                                            CITI-0001600
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 172 of 269




                                                            CITI-0001601
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 173 of 269




                                                            CITI-0001598
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 174 of 269




                                                            CITI-0001605
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 175 of 269




                                                            CITI-0001607
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 176 of 269




                                                            CITI-0001608
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 177 of 269




                                                            CITI-0001609
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 178 of 269




                                                            CITI-0001610
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 179 of 269




                                                            CITI-0001611
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 180 of 269




                                                            CITI-0001612
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 181 of 269




                                                            CITI-0001608
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 182 of 269




                                                            CITI-0001628
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 183 of 269




                                                            CITI-0001629
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 184 of 269




                                                            CITI-0001630
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 185 of 269




                                                            CITI-0001636
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 186 of 269




                                                            CITI-0001637
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 187 of 269




                                                            CITI-0001638
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 188 of 269




                                                            CITI-0001639
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 189 of 269




                                                            CITI-0001640
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 190 of 269




                                                            CITI-0001641
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 191 of 269




                                                            CITI-0001642
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 192 of 269




                                                            CITI-0001643
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 193 of 269




                                                            CITI-0001644
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 194 of 269




                                                            CITI-0001637
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 195 of 269




                                                            CITI-0001638
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 196 of 269




                                                            CITI-0001641
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 197 of 269




                                                            CITI-0001643
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 198 of 269




                                                            CITI-0001645
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 199 of 269




                                                            CITI-0001646
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 200 of 269




                                                            CITI-0001647
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 201 of 269




                                                            CITI-0001648
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 202 of 269




                                                            CITI-0001649
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 203 of 269




                                                            CITI-0001650
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 204 of 269




                                                            CITI-0001651
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 205 of 269




                                                            CITI-0001652
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 206 of 269




                                                            CITI-0001653
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 207 of 269




                                                            CITI-0001646
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 208 of 269




                                                            CITI-0001647
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 209 of 269




                                                            CITI-0001648
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 210 of 269




                                                            CITI-0001649
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 211 of 269




                                                            CITI-0001650
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 212 of 269




                                                            CITI-0001651
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 213 of 269




                                                            CITI-0001652
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 214 of 269




                                                            CITI-0001654
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 215 of 269




                                                            CITI-0001655
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 216 of 269




                                                            CITI-0001656
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 217 of 269




                                                            CITI-0001657
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 218 of 269




                                                            CITI-0001658
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 219 of 269




                                                            CITI-0001659
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 220 of 269




                                                            CITI-0001660
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 221 of 269




                                                            CITI-0001661
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 222 of 269




                                                            CITI-0001662
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 223 of 269




                                                            CITI-0001663
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 224 of 269




                                                            CITI-0001664
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 225 of 269




A true and correct copy of a of Facebook
MP4 video, available at
https://www.facebook.com/
lisa.gibbons.169/
videos/1370003246428117/?
lst=100003745197768%
3A100002553656892%3A1539877127.
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 226 of 269




10/26/2018             CONPEDI – ROUND TABLE – 9th International Meeting of | Facebook


CONPEDI
October 1 at 8:00 AM

ROUND TABLE – 9TH INTERNATIONAL MEETING OF CONPEDI [Brazilian National
Council for Research and Post-Graduation in Law]
QUITO ECUADOR

On October 17th on opening night, the thematic round table, “The Indigenous Peoples Against
Extractivism and the Reach of Latin-American Neo Constitutionalism,” will take place.

       Moderator: Catherine Walsh – UASB (Ecuador)

        Panel members: Relmu Nanku (Argentina)
Silvina Ramirez – University of Palermo (Argentina)
Domingo Peas – Historic Leader of the Achuar of the Ecuadorian Amazon
Phil Fontaine – Assembly of First Nations of Canada
Steven Donziger – Lawyer of the Chevron case

       Time: 6:00 – 8:00 pm

In the same event we’ll have the launch of the Project “Intercultural Transnational Operators for
the Construction of Peace and the Protection of Nature.”

Questions will be answered by emailing: secretaria@conpedi.org


                                                        9th International Meeting of CONPEDI
                                                                               Quito – Ecuador
                                                                           October 17-19, 2018

               ROUND TABLE: The Indigenous Peoples Against Extractivism and the
               Reach of Latin-American Neo Constitutionalism




CERT. ULG VER
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 227 of 269
0123423105                      6789 ÿÿ ÿ
             Case 1:11-cv-00691-LAK-RWL      78 ÿÿÿ
                                           Document    86787ÿ
                                                      2128-4   8 86
                                                              Filed    78ÿ7Page
                                                                    11/07/18   ÿÿ228
                                                                                         of 269
                                                                                        &)*ÿ4ÿ9'             9""$4(
                           e<ZNÿP^                                                                                                            d@ZÿqN
                                                                                                                  47ÿW'0

                                 KXp9Q;q                                                                R>LE?>Fÿ9EZ>D
                                 74ÿ0ÿÿ5#11ÿÿ6ÿ
                            ÿ 78 ÿÿÿ86787ÿ8 8678ÿ7ÿ6789                                            99:;<=><?@ÿBÿC>D?=EF@ÿ>ÿ;@G?@=EH
                           rI7ÿrI 7                                                                           6**7ÿ3ÿI')54")1
                           8ÿ()ÿ0-ÿ(ÿWW4ÿ'4sÿ'ÿ')ÿ(ÿ4W4ÿÿ&"ÿ4('(
                           &s)tÿu7"ÿ!5"ÿ)'(v7'"ÿ%4'ÿÿw4)5)"&ÿÿÿ*'ÿ(ÿ85                   9G=EÿJ>@=<EÿF@ÿ;<=><?@
                           6'")W)'*)"&ÿ)'&4)'u                                                    6**7ÿ3ÿI')54")1
                              (4(4#ÿ64)'ÿ[*"ÿÿInÿjxW(4k
                              9*"4'"#*&Wÿy'Wÿj47')'kÿ
                           )*5)'ÿ&v4zÿÿI')54")((ÿ(ÿ9*4&ÿj47')'kÿ                                  KLMN<OEÿPQRSÿ;<=><?@D
                            &)'7ÿ9"ÿÿv(4ÿ{)"|4)ÿW4ÿ(ÿ&z}')ÿxW4)'ÿ                           $14ÿ3ÿ$ÿ)4&
                           9)*ÿ')'ÿÿ""&*)ÿ("ÿ94)&)4"ÿ8o~"ÿ(ÿ6'(sÿ
                           5'ÿ'z)74ÿÿ(57(ÿ(ÿ"ÿ654'
                              {4s4)#ÿ05#11"ÿ"ÿ31#11"                                                        :G<LT>=U>ÿV<ENO@
                                                                                                                 9W*)ÿ)7W4
                              8ÿ&"&ÿ5'ÿ4&"ÿÿ*'o&'ÿ(ÿ94ÿu7!4(4"
                           4'"')')"ÿ'4W*W4)"ÿ!4ÿÿ'"4Woÿ(ÿ!zÿÿÿ!4oÿ(
                           8W4zu                                                                             XÿYN?EZ@N<D?E
                            5)("ÿ"4ÿ"'("ÿ45"ÿ(ÿ&)*#ÿ"44)'!()47                         8$"ÿ3ÿ()ÿ[")

                                                                                                                 R>\<D?EÿK<>N?M]<OEÿCGL?<F<DO<^L<NEH
                                                                                                                  (W)'*ÿ"4ÿ6'4

                                                                                                                 C>Gÿ9=@]>DD@=ÿF>ÿ_<D?`=<E
                                                                                                                 6W"

                                                                                                                 YDD@O<Eab@ÿV=ED<L><=EÿF>ÿ9>DcG<H
                                                                                                                  (W)'*ÿ"4ÿ6'4

                                                                                                                 d>N<@ÿe?=>OfgX]<O<EL
                                                                                                                 W424

                                                                                                                 :EhOTEi_
                                                                                                                 8$"ÿ3ÿ()ÿ[")

                                                                                                         '7*)"ÿjIkÿ6ÿ"!l*ÿ6ÿ
                                                                                                        94W7Wm"ÿjn4")*kÿ6ÿ4'o)"ÿj4'kÿ6ÿ
                                                                                                         W"
                                                                                                        94)51ÿ6ÿ4&"ÿ6ÿ(54)")'7ÿ6ÿ(ÿ6)" ÿ6
                                                                                                        6)"ÿ6ÿ4
                                                                                                        ÿ8ÿ3105
                                                                                                    ÿ




 !"#22$$$%&2'!()%))*2!"23+1++,,1+0,-++42.1//0133,15+0.0201!2,34                                                            020
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 229 of 269




                                                      GKrevlin_0000024
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 230 of 269




                                                      GKrevlin_0000228
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 231 of 269




                                                      GKrevlin_0000263
0123423105   Case 1:11-cv-00691-LAK-RWL 6789 7  92128-4
                                                         779Filed
                                                                    7 711/07/18
                                                                           7  Page 232 of 269
                                              
                                         Document

                                            _`a_
                                                bc`def
                                           fdgeh_d`fidj
                                           jd`lc`hmg
                                          c`k_
                                          nomggc`bcfpqr
                                                                      
              !"#$%&$'()*(+,+)(-&.!//,.0&$'1.
                        23456764268
          4 643
         3 34 537
        64 734 64
         2 64 6
  DCB?                                                                      DC64

  EFGHIJKGLGJHGMNOOPQG                                                !"#$%&$'()*(+,+)(-

  RFGHIJRGSRIKRFG                                                   DC676

  FNQRILNHTUPNJVWXY
2277731052
                                                                            &.!//Z$!1'$/"'.'1[
                                                                            .!\Z'$.1]#]1^
                                                                                                       0200
  ÿ!"#$%&'ÿÿ#'$)%&'*#'+,-ÿ
0123423105   Case 1:11-cv-00691-LAK-RWL 6789 7 ÿ 92128-4
                                                ÿ
                                         Document      7ÿÿ79Filed    bcdÿfghhijÿklghfmnhÿ
                                                                  7 711/07/18
                                                                         ÿ7  Page 233 of 269
                                                                           opqÿrmhssqÿmrÿfbjÿbtu
  ÿ.,/#ÿÿ+&ÿÿ.&'/)0#%ÿÿ+"#ÿ                      ÿ
                                                                           <vDw
  ÿ.%)+).,-ÿÿ%&-#ÿÿ&1ÿÿ230).),-ÿ                                           xZTyzÿX{T[ÿTx^{DwTZw{vWÿ
  ÿ%#*#0)#/ÿÿ1&%ÿÿ$)&-,+)&'/ÿ
                                                                           [xZ[y{WxIÿl|flripÿbqÿ
                                                                           }cb~
  ÿ&1ÿÿ+"#ÿÿ%)4"+/ÿÿ&1ÿ                                                    Tx^yZTÿTx^{DwTZw{vWIÿ
                                                                           l|flripÿ}qÿ}cb~ÿflÿ
  ÿ)'0)4#'&3/ÿÿ,'0ÿÿ&+"#%ÿ                                                 hlikripÿbcqÿ}cb~

  ÿ,5#.+#0ÿÿ6#&6-#/ÿÿ,'0ÿ                                                  <vTRvTZwxRTvSxDD{vW
                                                                           ZyZ<Z[xN{<Iÿuuuccÿ
  ÿ+"#ÿÿ-#,0)'4ÿÿ/7/+#*).ÿ                                                 |moÿimpj ÿrnpoÿcccÿ
                                                                           |moÿpigjmp
  ÿ&8/+,.-#/ÿÿ+&ÿÿ+"#ÿ                                                     Tx^yZTÿTx^{DwTZWwIÿ
                                                                           ccÿ|moÿimpj ÿrnpoÿ
  ÿ%#,-)9,+)&'ÿÿ&1ÿÿ%#*#0)#/ÿ                                              duccÿ|moÿpigjmp

  ÿ)'ÿÿ6,%+).3-,%ÿÿ.,/#/:ÿÿ8&+"ÿ                                           Dw[xWwIÿbccccÿ|moÿ
                                                                           impj ÿrnpoÿbucccÿ|moÿ
  ÿ)'ÿÿ!,',0,ÿÿ,'0ÿÿ8#7&'0;                                                pigjmp
                                                                           ÿÿÿÿÿÿ
                                                                           ÿÿÿÿ
                                                                           ¡ÿÿÿÿ¢ÿ
  <=>?@A@>B@ÿDE@@AF>Gÿ<=HHFEE@@IÿJKELM@@>ÿNKL=>@OPÿ                        ÿ£ÿÿ¡¤ÿÿ
  DLKA=>ÿNKQBL@APÿRLFMÿS=>EKF>@PÿT=U@AEÿVKHFME=>Pÿ                         ÿ¥ÿ¦§ÿÿ
  WFG@MÿXK>Y@QPÿZKA=>ÿNKAAÿRKG@PÿNFBL@MM@ÿ[K\FQPÿTK]\FAÿ                     ¨§©§¢¤ÿ
  ^FMPÿR@>>Oÿ_KBY=`                                                        ª«¨§©§¢¤
  ÿ                                                                        ¬ÿÿ­ÿ®¡ÿÿ
                                                                           §¥©¢¥¤ÿ
                                                                           ª«§¥©¢¥¤
                                                                           ¬ÿÿ ¥¤
                                                                           Tx^{DwTZw{vWÿ{W<y[xDIÿ
                                                                           XTxZJSZDwPÿyW<VPÿ
                                                                           NvTW{W^ÿZW[ÿ
                                                                           ZSwxTWvvWÿXTxZJÿ
                                                                           TxSTxDVNxWwDPÿRTxNZ[xÿ
                                                                           TxDxT¯Zw{vWDÿSvTÿ[{Wxÿ
                                                                           ZTvW[ÿvWÿWv¯xNXxTÿ
2277731052                                                °±wV`                         3200
0123423105   Case 1:11-cv-00691-LAK-RWL 6789 7 ÿ 92128-4
                                                ÿ
                                         Document      7ÿÿ79Filed    ÿ
                                                                  7 711/07/18
                                                                         ÿ7  Page 234 of 269

                                                 ÿ                         ÿ

                                #$%&'($#ÿ*+,
                  -.((/'011,,,234*556$*(#$26416+*5$#$*6$7
                   &*8&%$*+9'7'+:9(&+*'7(+7$*;&#+*<$*(4:7
                                 6.4::$*%$'=




                                        >?@A?BC
  84DÿEÿ
2277731052                                                                          200
0123!"
    423#1$%&ÿ(ÿ)"$$%&ÿ
         05 Case       "ÿ*+,-.&/01ÿ2+3+&.04
                                          89ÿ
                                        67Document
                                            7 ÿ 92128-4
                                                      7ÿÿ79Filed
                                                                 7 711/07/18
                                                                        ÿ7 
                                          ÿ
                  1:11-cv-00691-LAK-RWL                                             Page 235 of 269

      6789:;ÿ=>?@:ABCD:EÿFGHIJKÿMNOPIQÿRSTOHS
                                           ÿ ÿRSNUOPÿSPHÿVJWXÿYJOWZ
           6[IG\OXIÿ]I^^S_Iÿ̀JOXÿ]U\aSIGÿbSJNKÿcU\IÿdJOeO^NÿfgPHU_IPOW^ÿFP_S_IXIPNhKÿiPUeIJ^UNQÿO`ÿ
               jSG_SJQ
           6]I^^S_Iÿ̀JOXÿk^^IXlGQÿO`ÿmUJ^NÿRSNUOP^ÿn:op>qCrÿstp:BÿuCAr:q:ÿ=>pvAC;ÿÿÿfwxjhÿÿ
    )"$$%&ÿ(ÿ)"yz%&ÿ"ÿ{0|3.}~-|/.0
           6YOSG^ÿSPHÿlI\NUeI^
                   Cvtr::qÿuCt>q:8Eÿ=tprÿ>qvCpq:Eÿ p;ÿuCDC;
    )"yz%&ÿ(ÿy$"$$%&"ÿ+0/01ÿ+40.|+ÿ}}3+
           6MINNUP_ÿNaIÿxONNOXÿUPIÿUPÿNaIÿkPNaJOZO\IPI
                   Cp@ÿ7  9p
    y$"$$%&ÿ(ÿyy"$$%&"ÿ+ÿ%|ÿ.3%3}"ÿ/-|.3/+ÿ.3ÿ{0}/1+0.~ÿ+.,+ÿ/1|ÿ/0ÿ%|/.0%,ÿ%0}ÿ
    {0|+30%|/.0%,ÿ.3%ÿÿ
           6snÿACq@ÿstp:Bÿ@ÿ>tq
           6waIÿdSNaÿNOÿSPÿgPHU_IPOW^ÿU_aN^¡ I^ZI\NUP_ÿ¢WJU^ZJWHIP\IÿUPÿNaIÿgPNIJ¡kXIJU\SPÿMQ^NIX
                    Cqÿ r:;vpC
           6waIÿgPHUSPÿI^UHIPNUSGÿM\aOOGÿMINNGIXIPNÿk_JIIXIPN£ÿF¤I\NUeIÿW^IÿO`ÿgPHU_IPOW^ÿdJUP\UZGI^
                   Cvtr::qÿuCt>q:8
           6MW\\I^^ÿUPÿHOXI^NU\ÿGUNU_SNUOPÿJI_SJHUP_ÿUPHU_IPOW^ÿJU_aN^¥
                   ¦prrÿCrrCot:A
    yy"$$%&ÿ(ÿyy"yz&ÿ"ÿ§+%,|ÿ̈3+%©
    yy"yz%&ÿ(ÿyª"yz&ÿ"ÿ2%,,+01+ÿ%-/01ÿ«-~%}.3/%0ÿ+.,+ÿ.ÿ«-~%}.3ÿ%|+3ÿ|+ÿ,%31+|ÿ
    +0¬/3.0&+0|%,ÿ-%|%|3.+ÿ/0ÿ|+ÿ.3,}ÿ
           6snÿ p;ÿuCDC;
           6mUeIÿOJÿ^U­ÿ^WJeUeOJ^ÿNSGTÿSlOWNÿNaIUJÿJIGSNUOP^aUZÿNOÿJI^OWJ\IÿHIeIGOZXIPNÿUPÿNaIUJÿ
               kXS®OPUSPÿNIJJUNOJUI^KÿNaIUJÿI­ZIJUIP\I^ÿ̄UNaÿNaIÿJI^OWJ\IÿHIeIGOZXIPNÿNaSNÿaS^ÿNSTIPÿ
               ZGS\IKÿaO¯ÿNaIQÿ̄OJTIHÿ̄UNaÿRY°^ÿSPHÿONaIJÿGO\SGÿJU_aN^ÿ_JOWZ^ÿOeIJÿXSPQÿQISJ^ÿO`ÿ
               ^NJW__GIKÿ̄aSNÿUN°^ÿGUTIÿNOÿ_JO¯ÿWZÿUPÿSÿ\OXXWPUNQÿ^NJW__GUP_ÿ̀OJÿUN^ÿGÙIKÿ̄aSNÿJIZSJSNUOP^ÿ
               NaIQÿPIIHÿNOÿJIZSUJÿNaIÿaSJX^ÿHOPIÿNOÿNaIXKÿNaIUJÿ̀SXUGUI^KÿNaIUJÿ\OXXWPUNUI^KÿNaIUJÿ
               IPeUJOPXIPNKÿNaIUJÿaISGNaKÿNaIUJÿI\OPOXUI^ÿSPHÿNaIUJÿGUeI^¥ÿwaIJIÿ\OWGHÿSG^OÿlIÿ̄OJT^aOZ^ÿ
               NaJOW_aOWNÿNaIÿ\OP`IJIP\IÿNOÿaISJÿSPHÿJI\OJHÿ^WJeUeOJ^°ÿ^NOJUI^ÿNaJOW_aÿ^TQZI¥
y
    ª
      22"
         y7z
            ÿ
              (ÿ
                7y
                 "$$&"
                     73105ÿ
                           ±~0-
                              2 ÿ̈3+%©ÿ                                                                    200
0123!
    4"
     2##$%ÿ 'ÿ!"(#$%"
      3105 Case       ÿ)ÿ*+,-./01ÿ23$./4.56 8."
                                             9ÿ78.ÿ
                                               7 ÿ84
                                          67Document 1 97:/
                                                           ÿ-ÿ
                                                      92128-4  ÿ:;
                                                                 7ÿ
                                                                    99
                                                                     8.ÿ
                                                                       7 <=>?ÿ@ABÿ
                                                                                 7 D4
                                                                          711/07/18 94
                                                                                         E+94:5236 of 269
                                                 ÿ
                 1:11-cv-00691-LAK-RWL                                Filed               Page

      FGHIJKLMHKNÿPQRSTUVÿWUVVXY                  ÿ
      FZ[U\UYÿIXY]^_US

  !"(#$%ÿ̀ÿa"(#$%"ÿcÿe:/$:/+9.ÿf9/+9.E4.1ÿ:;ÿgh19/i694:5
  ÿÿPjLkKNÿZQRlYÿmTlnUS
      Fopqrpqstuÿwxxpyzts{|}|t~cÿqpÿuquÿ uquÿszÿuq~ uquÿtpÿp uquÿszÿÿÿÿ
            ZQ^YÿkR^
      F uÿuÿopqrpqstuÿ}s~{ppcÿsqut|zÿ|xt|ÿszÿtu|qÿs~uqÿ|tÿsqs|zÿwÿ
       }sy|tÿszÿry{}|xÿupz|st|pz
            KRQUTÿIU^Y_
  a"(#$%ÿ̀ÿ("##$%"ÿ.-5:9."ÿ%$.4%.591ÿ9:ÿ)684.45Eÿ54E.5:i1ÿ254/:5%.59+Dÿi1946.ÿ45ÿ98.ÿ
  e:i/9ÿf-19.%
  GHIJKLMHKNÿGRS[QRÿjRTTÿm^YTR
      Fpÿxpyqtÿus}ÿ|tÿuztquzx uÿrpuq
             |}ÿpzts|zu
            M L¡
            ¢}uzzÿ|yqpz
       ("##$%ÿ̀ÿ("!£$%"ÿ¤.+D98ÿ¥/.+¦
  ("!£$%ÿ'ÿ§"(#$%"ÿ¥i4D45Eÿ©.,ÿª.D+94:5184$1ÿ98/:iE8ÿ98.ÿi1.ÿ:;ÿ54E.5:i1ÿ«/4564$D.1ÿ+5ÿ
  «/:6.11.1"ÿ78.ÿª.14.594+Dÿf68::Dÿ23+%$D.
      FPjLkKNÿ¬UUÿmSRYXUlS
      F||t|zÿtuÿ­szuÿp®ÿuq||{}uÿ|ucÿ uÿ|rpqtszxuÿp®ÿqytÿop||pzÿ®pqÿ
       ­uxpzx|}|st|pz
            ¯^TTÿ¬^[[TUQ^T
      F­u°{y|}|zÿ±z|uzpyÿs|}|uÿw®tuqÿ­u|uzt|s}ÿx pp}
            PXSRÿ²XR_UlS
      F­uxpzx|}|st|pzÿpq|uzuÿszÿus}|z
            PQ^U³ÿX´´ÿµXVU¶Q
  §"(#$%ÿ̀ÿ£"§£$%ÿ"ÿ78.ÿ«:D4946+Dÿ+5ÿg$./+94:5+Dÿ·4%.514:51ÿ:;ÿª.$+/+94:51
2277731052                                                                                 200
0123ÿ
    4ÿ
     ÿ23ÿÿ1!"#$
              %&ÿ'()1:11-cv-00691-LAK-RWL
           05 Case  *+,-ÿ"+./             67Document
                                            89 7 ÿ 92128-4
                                                         7ÿÿ79Filed
                                                                    7 711/07/18
                                                                           ÿ7 
                                       ÿ
                                                                                       Page 237 of 269

      012345657589ÿ;5<ÿ=5335>ÿ?@ÿAB8C82>2B3
                                        ÿ ÿ;5<ÿDEF3E>Gÿ5;ÿHBG3E3I3E5BC7ÿJKIG2LÿM42ÿN5<342<Bÿ
        H<27CB6ÿAO@2<E2BF2
           P Q+/.()(+ÿRSTUV
      0ÿ1CEB3CEBEB8ÿW57E6C<E39ÿEBÿX<CGG<553GÿY<8CBEZC3E5BGÿ
           P [\Tÿ')!\S./]ÿ
      012345657589ÿ^<5K72>Gÿ_E34ÿ342ÿ1EGGEB8ÿCB6ÿ1I<62<26ÿHB6E82B5IGÿ̀ 5>2BÿHBaIE<9Lÿb2GG5BGÿ
        72C<B26
           P '+.(-VTÿQ\(/.+c
  defghiÿkÿllegghiÿeÿnopqorspÿtuqvwvqvxy
      0z5IB3<9ÿCB6ÿ̀ 2G32<Bÿ=C<K2FI2ÿCB6ÿzI73I<C7ÿNE843
  YBÿWC3I<6C9ÿBE843ÿN5{2>K2<ÿ|}34~ÿJÿF5IB3<9ÿCB6ÿ_2G32<Bÿ{2BI2ÿEBÿ=CBÿ_E77ÿK2ÿ342ÿ75FC3E5Bÿ;5<ÿCÿ
  452ÿ65_Bÿ_2G32<BÿKC<K2aI2ÿF5>@7232ÿ_E34ÿ4C9ÿKC72G~ÿF5IB3<9ÿ>IGEFÿCB6ÿ7EB2ÿ6CBFEB8ÿ
  M<CBG@5<3C3E5Bÿ@<5{E626
      01EBEÿE7>ÿ;2G3E{C7ÿÿ<E6C9ÿN5{2>K2<ÿ34
  M42ÿ>EBEÿ7>ÿ;2G3E{C7ÿ_E77ÿ@<2G2B3ÿCÿG272F3E5Bÿ5;ÿ65FI>2B3C<E2Gÿ5Bÿ342ÿF5B;2<2BF2ÿ342>2GÿM42ÿ
  7>Gÿ_E77ÿK2ÿG45_BÿC3ÿ342ÿ5@2BEB8ÿ<2F2@3E5Bÿ5Bÿ<E6C9ÿN5{2>K2<ÿ34ÿCB6ÿ_E77ÿK2ÿ45G326ÿE7>Gÿ
  _E77ÿC7G5ÿK2ÿG45_BÿC;32<ÿ342ÿF5B;2<2BF2ÿG2GGE5BGÿCB6ÿ6EBB2<Gÿ
  <CF3I<26ÿbCB6ÿÿzC72Kÿ=24Bÿ5G3ÿ433@L___;<CF3I<267CB6F5>ÿ
  433@L___;<CF3I<267CB6F5>ÿ
  z<I62ÿÿ433@GLF42{<5B35OEF5F5>F<I62ÿÿ433@GLF42{<5B35OEF5F5>F<I62ÿ!


  ÿ
    eggsiÿkÿlleggsieÿÿsvÿqxÿxyysxÿqÿqxÿxhpxÿroÿtrqvyqvuÿhrxyyv
          0' %#%ÿ!
                 P J<E34Cÿ{CBÿ2<¡LÿM42ÿ<572ÿ5;ÿ342ÿC<3GÿEBÿF<2C3EB8ÿ@IK7EFÿC_C<2B2GGÿCK5I3ÿ342ÿ
                    EB32<<27C3E5BG4E@ÿK23_22Bÿ342ÿIG2ÿ5;ÿBC3I<C7ÿ<2G5I<F2Gÿ4I>CBÿ<E843G~ÿ_5>2B¢Gÿ<E843G~ÿ
                    EB6E82B5IGÿG27;6232<>EBC3E5BÿCB6ÿ342ÿ@7CB23¢Gÿ7E;2ÿGI@@5<3ÿG9G32>
                 P %\£,.ÿ¤+/,.c&ÿ?G2ÿ5;ÿ^5@ÿzI73I<2ÿCB6ÿ1IGEFÿ35ÿHB;5<>ÿ342ÿ1CGG2G
                 P !+-,¥ÿ,*Tÿ&ÿ?G2ÿ5;ÿHB6E82B5IGÿF2B32<26ÿ65FI>2B3C<E2G
l
    l
      22e
         ggÿ
         7sikÿ
               77ll3e
                       1l
                        0¦
                         5s
                           iÿ
                            2e
                              ÿ§xspqÿ̈rxs                                                              4200
0123!
    4!
     23"
       1!0#
          5$%ÿ
             'ÿ!("1:11-cv-00691-LAK-RWL
                  )#$%"ÿÿ+,%$-ÿ./01234ÿ5-6/807-8,3
                                            9 7 ÿ ÿ
                                         67Document ./ 012
                                                         7ÿ3
                                                      92128-4 ÿ$-6ÿ
                                                              ÿ7   79,3
                                                                        7/
                                                                 9Filed   ÿ-73
                                                                             3
                                                                                  7"
                                                                                   ÿ:$;/Page
                                                                                         -0ÿ217ÿ
                                                                                               %73of3$07ÿ28ÿ
                                                ÿ
            Case                                                            11/07/18          238   269
    <8=>8=$2/8-3ÿ
                                                ÿ
          ?@ABCDEÿGHIJKÿ@JLLIMN
          ?OPQÿSTUVWXYZ[QÿV\ÿ]Q^YX_VZ`P_UÿaQXbQQZÿac`_ZQ``ÿYZdÿecTYZÿ]_fPX`
                 g hLiKÿjNHHJk
          ?eQYW_Zfÿ\WVTÿXPQÿlYU_XY^ÿmYWnQX`oÿlY^^_ZfÿlVWUVWYXQÿpV^^cXQW`ÿXVÿq[[VcZXÿ\WVTÿXPQÿSZ`_dQ
                 g rIsMKÿGILLiKKitt
          ?uvw]SpÿYZdÿXPQÿac`_ZQ``ÿlVTTcZ_XxoÿyPYXÿPY`ÿlPYZfQdz
                 g GJtILÿ{|M}~NM
          ?eQYW_Zfÿ\WVTÿXPQÿmc^X_ZYX_VZY^`oÿOPQÿlPYZf_ZfÿlVWUVWYXQÿqUUWVY[PÿXVÿ]Q`VcW[Qÿ
              wQQ^VUTQZX
                 g BNHikÿjJt}JHiK~Jt
    !(")#$%ÿ'ÿ!">%"ÿ,-1ÿ9=7$;
    !">%'ÿ"!#>%"ÿ7=$>>/-0ÿ5-27=7323"ÿ9,/6/-0ÿ9=/6073ÿ97277-ÿ-/=8-%7-2$ÿ3ÿ$-6ÿ
    5-6/07-8,3ÿ<8%%,-/2/73
          ?@ABCDEÿCHItÿBLsiIJ@
          ?P_\X_ZfÿXPQÿ^VY^ÿlVZ`QWYZ[xÿXWc[XcWQÿXVÿYÿmVWQÿcUUVWX_Qÿ]V^Qÿ\VWÿSZd_fQZVc`ÿWVcU`
                 g iKKkÿGHMK
          ?mYn_ZfÿlVZZQ[X_VZ`ÿQXbQQZÿZ_WVZTQZXY^ÿv`
                 g AJKKJ~ÿBti
          ?w_WQ[Xÿq[X_VZoÿXWYXQf_Q`ÿYZdÿc[[Q``Q`ÿb_XPÿv`
                 g DiÿikLiH
    "!#>%ÿ'ÿ">%"ÿÿ+7$21ÿ9=7$;
    ">%ÿ'ÿ#">%"ÿ:,=-/-0ÿ28ÿ5-6/07-8,3ÿ$"ÿ<8-7//-0ÿ+$=%3ÿ$-6ÿ.7>$=$2/8-3ÿ:1=8,01ÿ
    5-6/07-8,3ÿ70$ÿ:=$6/2/8-3
          ?@ABCDEÿDMiHÿAJsILMK
          ?qÿbVWn`PVUÿ\VWÿXQY[P_ZfÿSZd_fQZVc`ÿQfY^ÿpW_Z[_U^Q`
                 g JLÿJMLiMK
          ?lWQQÿWQ`UVZ`Q`ÿXVÿPYWT`ÿXVÿ^YZd` bYXQW
                 g ¡JH}kÿ¢IKiH|
          ?QW_QbÿV\ÿXPQÿSZd_fQZVc`ÿYbÿ]Q`QYW[PÿuZ_X£̀ÿmQXPVdV^VfxÿYZdÿ_X`ÿqUU^_[YX_VZÿ_Zÿ
227pW
               7Y
                [
                 X
                  7_
                   [Q
                     31052                                                                        200
0123423105      !"##$%&ÿ(#%)
             Case 1:11-cv-00691-LAK-RWL 6789 7 ÿ 92128-4
                                                ÿ
                                         Document      7ÿÿ79Filed
                                                                  7 711/07/18
                                                                         ÿ7  Page 239 of 269

                                                 ÿ
  *+,-./0ÿÿ33+--./+ÿ456789ÿ:6;7<7;7=>ÿ
      ?@ABBCDÿFGHIÿJAKLM
  NBÿOPBQHIRÿJSTCUVCDÿWWRÿXBYMCHQÿSZÿHÿVHB[PCMRÿGCÿHDCÿSDKHBA\ABKÿHÿ]QABBCDÿHGHI^ÿCTCBABKÿHMÿHÿ
  THDACMIÿSZÿ_HB`aYÿVCYMÿDCYMHPDHBMYbÿ@CcCKHMCYÿGAccÿLHTCÿBCMGSDdABKÿHBQÿeSBTCDYHMASBÿSffSDMPBAMACYÿ
  MLDSPKLÿHÿTHDACMIÿSZÿMLCUCQÿMHVcCYÿLSYMCQÿVIÿCgfCDMYÿHMMCBQABKÿMLCÿeSBZCDCBeCbÿ@CcCKHMCYÿGAccÿ
  YAKBÿPfÿZSDÿHÿfHDMAePcHDÿQABBCDÿMHVcCÿeSBTCDYHMASBÿMLCUCÿGLCBÿMLCIÿDCKAYMCDÿHBQÿGAccÿVCÿHYYAKBCQÿ
  MSÿHBÿHffDSfDAHMCÿKDSPfbÿhLCÿLSYMYÿGAccÿcCHQÿABZSDUHcÿeSBTCDYHMASBYÿSTCDÿQABBCDbÿ@CcCKHMCYÿGSPcQÿ
  VCÿCBeSPDHKCQÿMSÿYAKBÿPfÿZSDÿMHVcCYÿGLCDCÿMSfAeYÿSZÿMLCADÿfHDMAePcHDÿABMCDCYMÿGAccÿVCÿQAYePYYCQbÿ
  hLCÿQABBCDYÿGAccÿfDSTAQCÿCgeCccCBMÿBCMGSDdABKÿSffSDMPBAMACYRÿfDSUSMCÿeSBYeASPYBCYYÿDHAYABKRÿHBQÿ
  HeLACTCÿUSDCÿABiQCfMLÿQAYePYYASBÿSBÿMLCÿeSBZCDCBeCÿMLCUCYbÿÿ
  kSBePDDCBMÿQABBCDÿQAYePYYASBYÿHMÿcSeHcÿDCYMHPDHBMYÿSBl
      ?mXkNÿHBQÿOnFooÿYPAMYlÿpAKLMABKÿVHed
      ?qDSGABKÿMLCÿXBQAKCBSPYÿkSHcAMASBÿVCMGCCBÿrePHQSDÿHBQÿkHBHQH
      ?OLHfABKÿHÿUSQCcÿZSDÿOCMMcABKÿMLCÿFKPABQHÿkcHAU
      ?XBMCDYCeMASBYÿVCMGCCBÿrBTADSBUCBMHcÿHBQÿXBQAKCBSPYÿmAKLMYÿkHYCY
      ?XBQAKCBSPYÿOMDHMCKA\ABKÿZSDÿOSeAHcÿsPYMAeC
      ?JqNaYÿHBQÿkrNaYÿtÿpABQABKÿkSUUSBÿqDSPBQ
      ?uBQCDYMHBQABKÿXBQAKCBSPYÿnCKHcÿhDHQAMASBY
      ?FDMÿHBQÿXBQAKCBSPYÿmCYAYMHBeC
      ?FVSDAKABHcÿvSUCBÿHBQÿ@AYfPMCÿmCYScPMASB
      ?kSDfSDHMCÿmCYfSBYAVAcAMIÿABÿMLCÿwWYMÿkCBMPDI
      ?XBMCDBHMASBHcA\HMASBÿSZÿ@SUCYMAeÿnHG
      ?@ADCeMÿFeMASB
  oHDMAeAfHMABKÿmCYMHPDHBMYl
  kLPedaYÿOMCHdLSPYCÿiÿGGGbeLPedYYMCHdLSPYCbeHÿxLMMflyyGGGbeLPedYYMCHdLSPYCbeHyzÿ
  hLCÿ{HfcCÿnCHZÿiÿGGGbVHB`UHfcCcCHZbeSUÿxLMMflyyGGGbVHB`UHfcCcCHZbeSUyz
  hLCÿ_AYSBÿiÿÿGGGbMLCVAYSBbeHÿxLMMflyyGGGbMLCVAYSBbeHyz
  oHDdÿ@AYMAccCDIÿmCYMHPDHBMÿ|ÿ_HDÿiÿGGGbfHDdQAYMAccCDIbeSUÿxLMMflyyGGGbfHDdQAYMAccCDIbeSUyz
  hLCÿ_HcdHBÿiÿGGGbVHB`VHcdHBbeHÿxLMMflyyGGGbVHB`VHcdHBbeHyz
2277731052                                                                          5200
0123!"
    4231#0$
          5%&&'ÿ
               )*#$'+",$%ÿ-ÿ/$$0#12233345"*+6',$
                                               89 4
                                                  77'628"
                                             67Document      7,9
                                                              ÿ-
                                                                 ÿ#
                                                     ÿ 92128-4  0+
                                                                   79*
                                                                        ,:#
                                                                         7 72;* ,*,:2
                                                                                      7 7"#$
                                                                                 11/07/18
                                                                                  ÿ         %&&'+*#240
                                                                                                     $'+"of,$%2ÿ
                                                    ÿ
              Case 1:11-cv-00691-LAK-RWL                                Filed                 Page           269
  </$$0#12233345"*+6',$47'628",9-#0+*,:#2;*,*,:27"#$%&&'+*#$'+",$%2=ÿ
                                            ÿ
  >+"0%#ÿ?*,%ÿ@"+ÿ-ÿ/$$0#12233345"*+6',$47'628",9-#0+*,:#2;*,*,:2:+"0%#3*,%8"+2ÿ
  </$$0#12233345"*+6',$47'628",9-#0+*,:#2;*,*,:2:+"0%#3*,%8"+2=
  A"&$&*Bÿ@",9ÿ-ÿ/$$01223334#"&$&*B47'628",92ÿ</$$01223334#"&$&*B47'628",92=ÿ
  C/%ÿD%+6*&&*',ÿ)''6ÿ-ÿ/$$0#1223334E%+6*&&*',+''647'6ÿ</$$0#1223334E%+6*&&*',+''647'62=ÿ
  F+*6+'#%ÿG*,*,:ÿ)''6ÿ-ÿ/$$01223334+*6+'7B+%#'+$47'620+*6+'#%4/$6&ÿ
  </$$01223334+*6+'7B+%#'+$47'620+*6+'#%4/$6&=


  HIJÿL
    MNOOPQÿSÿTONUVÿPQNÿXYZÿ[P\]Z^_\ÿX``a\bÿcdPQefefgÿ]YZÿh`aZÿPfiÿj^`Qe\Zÿ̀kÿcde\]efgÿlPmÿ
    noZp]efgÿqfiegZf`r\ÿhegY]\ÿPfiÿqf]Z^Z\]\
          stuvwxyÿ{|}}~|ÿ }
          s!",ÿ*#$*,:ÿ,$%+,"$*',"&ÿ+8*$+"$*',ÿ",;ÿ;:6%,$ÿ,5'+7%6%,$ÿ%7/",*#6#ÿA%+E%ÿ
             ,;*:%,'#ÿF%'0&%#
                 v }ÿ ÿ |
          s,5'+7%6%,$ÿ'5ÿ'+%*:,ÿ;:6%,$#ÿ*,ÿ!",";"-ÿA8#*;*"+ÿ*"8*&*$2,$%+0+*#%ÿ*"8*&*$
                  ÿ~}|
          sG)Fÿ%:*#&"$*',ÿ",;ÿ/'3ÿ*$ÿ#/'&;ÿ8%ÿ00&*%;ÿ$'ÿ,E*+',6%,$ÿ6",ÿ)*:/$#ÿ,$%+%#$#ÿ
             '5ÿ,;*:%,'#ÿ0%'0&%#ÿ",;ÿC+";%ÿC+%"$*%#
                 ~|ÿ } |
          s¡~¢~}ÿ}~}£|}¤ÿv|£|}¤ÿ¥||ÿ¤ ¤ÿ}¢|ÿ¤|ÿ~}¥~¦|ÿÿ¤|ÿ§¨xw
                 © }ÿ ¥|
    TONUVPQÿSÿTTNOOPQNÿªZPa]Yÿ«^ZP¬
    TTNOOPQÿSÿTTNUVPQNÿhP­­`^]Zr^_\ÿhZ­`^]
          sx~¥ ¢ÿ̈|~}
    TTNUVPQÿSÿTNOO­QNÿ®^P­ÿ̄­ÿ̀kÿ]YZÿ°`fkZ^ZfpZ
          sA$"$%6%,$ÿ'5ÿ!'66*$6%,$ÿ>'*,:ÿ'+3"+;
          s'+6"$*',ÿ'5ÿ"ÿ>&'8"&ÿ'E%6%,$ÿ$'ÿ*:/$ÿ>&'8"&ÿ!'++0$*',
          s#$"8&*#/ÿ"ÿ?%8#*$%ÿ$'ÿ!+%"$%ÿ"ÿ%$3'+Bÿ5'+ÿ,;*:%,'#ÿ",;ÿ',-,;*:%,'#ÿ±'$/ÿ>+'0# 200
2277731052
0123423105!
          ÿÿÿCase
             ÿÿÿÿ$%&'%'&ÿ()*)+,'-ÿ.'/ÿ0%1')2 82
                                              9%
                                               '&
                                           67Document
                                                7 ÿ 92128-4
                                                          7ÿÿ79Filed
                                                                     7 711/07/18
                                                                            ÿ7 
                                              ÿ
                    1:11-cv-00691-LAK-RWL                                               Page 241 of 269

         ,ÿÿÿ3456ÿ89:;<5:=>ÿ?9:@=A=:B=ÿ?9C?4<5Aÿ
         ,ÿÿÿD<;46==:ÿE<49:=F>ÿ?9:@=A=:B=ÿ?9C?4<5A

  GHIJKÿMNOPJKJOQJÿRQHSTSHSJUVÿ
       W,21)*ÿX%2YZ.-
  [*./\.1)ÿ21\/)'12ÿ]%ZZÿ^)ÿ%'_%1)/ÿ1,ÿY*)2)'1ÿ1`)%*ÿ*)2).*a`ÿ,'ÿ*)Z)_.'1ÿ1,Y%a2ÿ%'ÿY,21)*ÿ/%2YZ.-2bÿ
  c`)2)ÿY,21)*2ÿa,\Z/ÿ^)ÿ/%2YZ.-)/ÿ1`*,\&`,\1ÿ1`)ÿa,'d)*)'a)bÿ$)Z)a1%,'ÿ,dÿY,21)*2ÿ],\Z/ÿ^)ÿ^-ÿ.ÿ
  Y))*ÿ*)_%)]ÿa,++%11))bÿ
       e*1ÿX%2YZ.-
  c`)ÿ.*1ÿ2`,]ÿ]%ZZÿ%'aZ\/)ÿY%)a)2ÿ^-ÿ)21.^Z%2`)/ÿ.'/ÿ)+)*&%'&ÿ%'/%&)',\2ÿ.*1%212ÿ1,ÿ/)+,'21*.1)ÿ
  `,]ÿf'/%&)',\2ÿe*1ÿa`.ZZ)'&)2ÿa,Z,'%.ZÿZ.]b




          ghijklgmljnoÿjkÿonqÿnrho
                          s=ÿ49t=ÿF9uÿv566ÿw95:ÿuxÿ@9Aÿ;45xÿyA9u:z{A=<|5:yÿB9:@=A=:B=

                               }~~}ÿ~}~
                  ~}~~}~~
                  ~~}~
                                ~~



2277731052                                                                               01200
0123423105                    !"#$#%ÿ'(ÿ)*+,$#-.,
             Case 1:11-cv-00691-LAK-RWL 67
                                               ÿ/#ÿ0122.344"""5-*+,$#-.,/#5/!67
                                          89 7 ÿ 92128-4
                                         Document      7ÿÿ79Filed
                                                                  7 711/07/18
                                                                         ÿ7  Page 242 of 269

                                                 ÿ




2277731052                                                                          00200
         Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 243 of 269




                                             CLEW TCCET

                                             ----       MANOS PREMIER

                                             Tdlillal; 01811si       Mchitt: ---911ò1t3112
                                             Period:          114    Trateactioa:      000000B

                                                       AMERICAN EXPRESS
                                                               (A000000025010001i


                                             Card:xxxxxxxxxxx7005
                                             Cord sequence
                                                                                       .
                                             DON2IOER/STEVEN R




                                             Date:

                                              luth. code: 802340
                                              AMEX ACQUIRER


                                              Total:                        626,00 EUR
                                              Riad -mode :    Chip



                                                                      DBYE    TGAOOU




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                       MKS-0000254
PROTECTED BY FED R. EVID. 502(d)
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 244 of 269




                                                                    MANOS PREMIER HOTEL
       OCCUPANT(S)                                                                BRUXELLES
       Donziger Steven




       OCCUPATION du 01.10.2015 au 02.10.2015
       FACTURE N° 15/84021                            DATE : 02.10.2015 REFERENCE : R000166107

                                                                                                                                                                       V.A.T
                 Service Description / Description des services                    Quantity / Quantité    Unit Price I Prix Unitaire              Total


     Chambre 48 - Donziger Steven (01/10)                                             1.00                       267.00 C                         267.00 C            6 Wo
     Breakfast                                                                        2.00                        20.00 C                          40.00 C            6 Wo
     Chambre 59 - Rizack Joshua (01/10)                                               1.00                       267.00 C                         267.00 C            6 Wo
     Breakfast                                                                        2.00                        20.00 C                          40.00 C            6 oh
     Laundry                                                                          1.00                         .12.00 C                        12.00 C            6 Wo




                                                                        Service & V.A.T. Included TOTAL                                          626.00 C
                                                                         Service & T.V.A. Compris
    American Express: 626.00 E                                                                                                           TVA 21%               0.00 C

                                                            Don't forget ! @o6.7                                                        TVA 6%
                                                                                                                                        TVA 12 %
                                                                                                                                                              35.43 E
                                                                                                                                                               0.00 C
                                                     Ne pas oublier ...
                                                             al deflection of Brussels Genuine 3faspitafity

                                 Chaussée de Charleroi, 100 /106 Is B -1060 Bruxelles =I Tel. +32.2.537.96.82 . Fax: +32.2.539.36.55
                                                E -mail : stay@manospremier.com Website : www.manoshotel.com
                                                ING 310- 0007399 -16 IN IBAN : BE72 3100 0073 9916 SWIFT : BBRUBEBB
                                            FORTIS 210 - 0204810 -95       IBAN :13E76 210020481095 SWIFT : GEBABEBB
                                                               RPM: 394.088 I TVA : BE 0415.588.184

    Conditions générales de vente au verso                        Algemene verkoopsvoorwaarden op de keerzijde               General conditions of salé, see at the back

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                                                 MKS -0000255
PROTECTED BY FED R. EVID. 502(d)
            Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 245 of 269




        f                                                 MANOS PREMIER HOTEL
       !

                                                                        BRUXELLES




                Conditions Générales de Vente
                Art.1- En l'absence de clauses particulières expressément formulées par une convention écrite, les présents usages
                professionnels et conditions générales sont seules applicables.
                Ces conditions stipulées sur ou annexées aux lettres, offres, factures ou figurant sur tout autre document imprimé, seront
                réputées écrites et acceptées intégralement par ceux qui les reçoivent sans protestation.
                Art.2- Toute facture non payée à l'échéance sera majorée d'office d'un intérêt calculé au taux de 1% par mois écoulé ou
                commencé, sans autre signification, ni mise en demeure.
                Art. 3- A titre de clause pénale et sans préjudice à l'application de l'article 2 relatif aux intérêts de retard, le montant de
                toute facture non payée à l'échéance sera majoré de 15% avec minimum de 50 sans mise en demeure.
                Art.4- Toute facture non contestée par lettre recommandée endéans les 8 jours de sa réception, est considérée comme
                définitivement acceptée.
                Art.5- Toute facture est payable à Bruxelles au grand comptant.
                Art.6- Toute contestation relève de la compétence exclusive des Tribunaux de Bruxelles et le litige est du ressort d'un juge
                de Paix d'un des sept premiers Cantons de Bruxelles, saisi au choix de MANOS.
                Art.7- Le droit belge est seul d'application.

                Algemene Verkoopsvoorwaarden
                Art.1- Bij afwezigheid van bijzondere clausules die uitdrukkelijk in een schriftelijke overeenkomst zijn vermeld, zijn enkel
                onderhavige beroepsgebruiken en algemene voorwaarden van toepassing.
                Deze voorwaarden dievermeld zijn op of gevoegd zijn bij breven, offertes, facturen of elk ander gedrukt document, worden
                geacht schriftelijk to zijn en volledig aanvaard door degene die ze ontvangen zonder to protesteren.
                Art.2- Elke factuur die op de vervaldag niet betaald is, wordt van rechtswege vermeerderd met een intrest van I% per
                verstreken of begonnen maand, en dit zonder enige andere kennisgeving of ingebrekestelling.
                Art.3- Als schadebeding en zonder afbreuk to doen aan de toepassing van artikel 2 betreffende de verwijlintresten, wordt
                het bedrag van elke op vervaldag onbetaalde factuur verhoogd met 15 %, met een minimum van 50E, en dit zonder enige
                ingebrekestelling.
                Art.4- Elke factuur die niet binnen de 8 dagen na ontvangst per aangetekende brieft wordt betwist, wordt geacht definitief
                aanvaard to zijn.
                Art.5- Elke factuur is contant betaalbaar to Brussel.
                Art.6- Elke betwisting valt onder de exclusieve bevoegdheid van de Rechtbanken to Brussel, en als een Vrederechter voor
                het geschil bevoegd is, onder één van de zeven eerste Kanton to Brussel, naar keuze van MANOS.
                Art.7- Enkel het Belgisch recht is van toepassing.

                General Conditions of Sale
                Art.1- These general conditions and common trade practices shall apply exclusively unless expressly varied by particular
                clauses agreed in writing.
                These conditions stipulated on or attached to letters, others, invoices or appearing on any other printed document shall be
                deemed written and accepted in full by any person who has received them and has not objected to them.
                Art.2- Interest shall automatically accrue on any invoice remaining unpaid when due, calculated at the rate of 1% per whole
                month or part of a month, without further indication of formal notice to perform.
                Art.3- Notwithstanding the provisions of clause 2 concerning default interest, a surcharge of 15 %, and in any event a
                minimum of 50E, shall be charged by way of contractual penalty on the amount of any invoice remaining unpaid
                when due without formal notice to perform.
                Art. 4- Any invoice not challenged by registered letter within 8 days of receipt shall be deemed to have been firmly
                accepted.
                Art.5- All invoices are payable prompt cash in Brussels.
                Art.6- The courts and tribunals of Brussels shall have sole jurisdiction over all disputes, and if any dispute falls within the
                jurisdiction of a District Judge of any of the seven principal judicial districts of Brussels, MANOS shall choose to which it
                shall be referred.
                Art.7- Belgian law shall apply to the exclusion of all others.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                                                        MKS -0000256
PROTECTED BY FED R. EVID. 502(d)
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 246 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Sunday, August 27, 2017 8:02 PM
To:                              'John van Merkensteijn'
Subject:                         Ecuador budget
Attachments:                     Budget Travel.pdf


Categories:                      KF2



John,


Please keep the attached confidential. Need your feedback. Let me know if we can connect tonight, by phone
or in person. I am leaving early in the morning. Thanks.


Best, Steven




From: Joshua Rizack
Sent: Saturday, August 26, 2017 11:47 AM
To: Steven Donziger
Subject: Budget Travel.xlsx
See attached




                                                                                                    JVM 001067
                Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 247 of 269




Travel Budget


                                                  # of People   Cost / Cost Per
                                                                    Person               Days         Total
Travel to Ecuador
    Airfare from Canada                               5         $        1,000                           5,000
    Airfare from US                                   2         $        1,000                           2,000
    Hotel                                             5         $            120           4             2,400
    Airport Transportation                            5         $            200                         1,000
    Local Ground Transportation                                 $            500           5             2,500
    Local Airfare                                     10        $            200                         2,000
    Meals                                             10        $            150           5             7,500
    Local Guides                                                $        2,500                           2,500
    Press Event                                                 $            700                              700
    Misc.                                                       $        5,000                           5,000
                                                                                                  $     30,600


Travel to Canada for Hearing & Press Conference
    Airfare from Ecuador                              4         $        1,000                           4,000
    Airfare from US                                   2         $            500                         1,000
    Hotel                                             6         $            250           2             3,000
    Airport Transportation                            6         $            300                         1,800
    Local Ground Transportation                       6         $            100           2             1,200
    Meals                                             8         $            300           2             4,800
    Misc.                                                       $        3,000                           3,000
                                                                                                  $     18,800


Total For Two Trips                                                                                     49,400


Salary/Travel
                                                                             Per Month
                                                  # of Months       Salary               Travel       Total
Legal
    Steven Donziger                                   4         $      10,000            5000     $     60,000
    Aaron Page                                        4         $        5,000            500     $     22,000
    Peter Grant                                       4         $                        2000     $      8,000
    John Phillips                                     4         $            -           2000     $      8,000
                                                                $      15,000            9500     $     98,000


Media/Investor Outreach
    Simon Billinness                                  4         $        3,000            250     $     13,000
    Rex Wyler                                         4         $        2,000           2000     $     16,000
    Karen Hinton                                      4                                  2000     $      8,000
                                                                $        5,000           4250     $     37,000


Ecuador Gov't Relations/Media
    Juan Auleesta                                     4         $        1,000            300            5,200
    Christina Munoz                                   4         $            500          300            3,200
    Luis Yanza                                        4         $        1,000            300            5,200
    FDA Expenses                                      4         $        1,000             0             4,000
                                                                $        3,500            900     $     17,600
Financial Mgmt./Fund Raising
    Josh Rizack                                       4         $        1,000           1000     $      8,000


Past due Expenses                                               $            -           40000    $     40,000


Total For Salary/Travel                                         $      24,500            55650    $    200,600


Total For Two Trips & Salary/Travel                             $    24,500          55650        $ 250,000




                                                                                                                    JVM 001068
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 248 of 269




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Monday, May 8, 2017 11:27 AM
To:                              'John van Merkensteijn'
Subject:                         Fw: Nice to meet/Ecuador opportunity
Attachments:                     HumRtsInvestOpty.May2017.docx

Categories:                      KF2



Sent this to Weeks. Meeting Harter tomorrow and then lunching with Ian. Let's talk later if u have time wanted
to get a little guidance. Hope u are well. SRD




From: Steven Donziger
Sent: Monday, May 8, 2017 7:25 AM
To: Stephen Weeks
Subject: Nice to meet/Ecuador opportunity
Stephen,

It was a pleasure to meet last week in London regarding the Ecuador case opportunity. I wanted to follow up
on a couple of open items that we discussed.

Regarding dates for the possible meeting with your sister, I will be in Northern California the week of June 26.
(I will in the Lake Tahoe area on June 24 and 25 for a wedding.) If those dates don't work, I am somewhat
flexible and I am in California on a fairly regular basis.

Regarding the issue of a foundation putting up the funds, I think that would be permissible under U.S. law
according to a preliminary inquiry we made with a lawyer who works in this area. If you decide at some point
that you want to move in this direction, we can talk further about the implications.

I am back in New York tomorrow so let me know if you have any questions or would like more materials.

I have attached a short summary of the case opportunity from a human rights and environmental perspective.
John Van M might have sent this document to you, but I wanted to be sure you had it as it might appeal in
particular to your sister given your description of her interests.

Thanks much. If I don't hear from you, I will follow up in a few days.

Best,

Steven




                                                         1




                                                                                                          JVM 002222
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 249 of 269




                         Human Rights Investment Opportunity
                                   February 2017


 This offering is a unique opportunity to support indigenous nationalities in the rainforest
 who are on the cutting edge of creating a new legal paradigm to hold the fossil fuel
 industry accountable and to help save the planet from global warming.

 Background: Led by a team of American and international lawyers, five indigenous
 groups and dozens of farmer communities in the Amazon rainforest of Ecuador have
 quietly spent the last two decades winning the largest environmental court judgment ever
 — $9.5 billion in damages, which has risen to roughly $12 billion with statutory interest.
 The liability was imposed on Chevron after three layers of courts found it guilty of
 deliberately dumping billions of gallons of toxic waste into streams and rivers relied on
 by indigenous groups and other local communities for their survival. The oil dumping is
 considered the worst in history and is called the "Amazon Chernobyl" by locals. Cancer
 rates in the affected area have skyrocketed and thousands have either died or face a grave
 risk of death because of the pollution. Because Chevron sold its assets in Ecuador and
 now refuses to pay for the court-mandated clean-up, the indigenous groups are enforcing
 their judgment in Canada and in the process trying to seize Chevron's assets there.
 Canada's Supreme Court already has backed their effort in a unanimous opinion that
 potentially takes corporate accountability in the environmental and human rights contexts
 to a dramatic new level. In fact, the case represents the first time in history that a
 judgment of this magnitude has been issued by a court against a large oil company
 capable of paying the full amount.

 Bottom line: Never before in history have rainforest communities with nothing more
 than sheer will and fortitude come so far to hold the fossil fuel industry accountable for
 its gross misconduct. If they succeed in collecting the court-mandated recovery, the legal
 paradigm of human rights litigation could change forever and the oil industry will be on
 notice like never before to change its practices to take into account global warming and
 the environmental impacts of traditional energy production. Capital and resources will
 flow into litigations that will further increase the cost of unchecked fossil fuel production
 to the earth's worst polluters. Already, the campaign of the Ecuadorians has forced
 significant improvements in oil industry practices in delicate ecosystems while the
 success of the court case has opened up new frontiers for human rights accountability on
 a global scale — so much so that much of the fossil fuel industry and the U.S. Chamber of
 Commerce have actually joined forces with Chevron to try to defeat the case.

 New funding model: Supporters can take advantage of a novel for-profit funding model
 used to sustain the litigation in the face of Chevron's strategy to win at all costs. Chevron
 has spent an estimated $2 billion and used 2,000 lawyers to defend itself against the
 indigenous groups and their small team of lawyers. But without more funding flowing to
 the indigenous groups and their lawyers, it will be difficult for them to collect the full
 amount of the $12 billion judgment. While the nationalities and their lawyers operate
 with far greater efficiencies than Chevron, they still need significant support to be able to




                                                                                                 JVM 002223
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 250 of 269




 sustain their campaign. All support will be in the form of an investment with those
 contributing receiving a return if a recovery occurs. Several individuals already have
 taken advantage of the opportunity. For private foundations and others, making the
 investment through one of our charitable partner organizations is available. Further, the
 case is a springboard to start a social justice fund to help finance human rights litigations
 more generally.

 The team: Donziger has been lauded by BusinessWeek as a man of "Herculean
 tenacity" and by Rolling Stone as a "war horse lawyer" for his work on the case.
 Donziger works with a small group of dedicated lawyers, including Alan Lenczner,
 known as one of the leading litigators in Canada; and Sergio Bermudes, one of the most
 renowned litigators in Brazil where the villagers are also pursuing Chevron's assets.

 Use of funds: Additional funds will be used to enforce the historic Ecuador judgment
 against Chevron with various activities as follows:

 ** payment of legal fees to sustain the asset seizure action against Chevron in Canada,
 such that the team of lawyers can be expanded for an upcoming enforcement trial;

 ** organizing support for indigenous and environmental groups in Canada who are allied
 with the Ecuadorian indigenous groups, including visits by the Canadians to witness the
 damage in Ecuador;

 ** creating additional pressure on the company via public education of shareholders and
 other stakeholders, including the introduction of resolutions at Chevron annual meetings
 and complaints to various legal authorities, including the Securities and Exchange
 Commission;

 **legal actions to seize Chevron assets in other countries, to put additional pressure on
 the company.

 Contact:

 Steven Donziger, Esq.
 sdonziger!idonzigerandassociates.com
 +1-917-566-2526

 Disclaimer

 Litigation finance transactions entail a high degree of risk, including the risk of loss of some or all invested
 capital. As potential judgments can be very high, defendants often will invest significant resources to
 defeat, reduce or merely defer potential payment obligations. Such measures can materially reduce the
 prospects of successful financial returns from financing high-profile, high-stakes litigation.

 The information set forth in this overview provides only a brief summary of a complicated, multi-
 jurisdictional litigation with a long history. Efforts to enforce certain judgments have been time consuming,
 expensive, subject to reversal or appeal, and are likely to continue to be so. In addition, this litigation and




                                                                                                                    JVM 002224
Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 251 of 269



 related countersuits have resulted and in the future may result in conflicting determinations and judgments
 that may limit (a) the plaintiffs' ability to pursue claims, in particular jurisdictions, or at all; (b) the
 plaintiffs' ability to secure successful judgments or awards; as well as (c) the ability of certain parties to
 participate in any prospective recoveries.

 Detailed information regarding the litigation described in this presentation, including without limitation
 information regarding the parties to the litigation, their respective agents and other interested parties, and
 the litigation and judgments involving such persons, will be made available to prospective investors prior
 to any investment by such persons. Prospective investors are strongly urged to carefully review any
 prospective litigation finance investment, and to discuss the risks associated with such investments with
 their legal and tax advisers.




                                                                                                                  JVM 002225
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 252 of 269




From:                              Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                              Tuesday, May 9, 2017 10:42 AM
To:                                'Bill Twist'
Cc:                                'John van Merkensteijn'
Subject:                           Important

Categories:                        KF2



Bill,

I hope you are well. I miss you.

While in London last week, I met a potential investor in the Ecuador case named Stephen Weeks. He was
referred by Ian Watson and JVM. He lives in London but is American with roots in Colorado.

Mr. Weeks suggested that his sister Tacy also might be interested in the Ecuador case as an investment and he
plans to introduce me to her, assuming she wants to meet. Mr. Weeks said that Tacy has been on a
Pachamama trip and knows you guys. I think she lives somewhere outside of Sacramento in the direction of
Lake Tahoe.

I have no idea if Tacy gives money to Pachamama but I wanted to alert you in the event she asks about
Ecuador. I also don't want to step on any toes so please make sure it would be OK if I were to meet her and
pitch on an investment in the case. Note that no meeting is scheduled yet.

See you soon.

Abrazos, Steven




                                                         1




                                                                                                       JVM 002495
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 253 of 269




From:                             Ian Watson <iw@genagro.net >
Sent:                             Thursday, February 23, 2017 4:04 PM
To:                               'John van Merkensteijn'
Subject:                          RE: London trip

Categories:                        KF2



John,


Another name for you to contact is Alan Harter, CEO and Founder of Pactolus - a large multi-family office - and
a good friend. He is looking forward to hearing from you. He details are:


Email: aharter@pactoluspwm.com
Phone: 07824 369324


Best wishes,


lan


From: John van Merkensteijn [mailto:jhvm@rossteq.corn]
Sent: 15 February 2017 20:08
To: Ian Watson
Subject: London trip

Ian

Steve donziger and I and probably Cliff Eisler are organizing to come to London and Belgium and are thinking about the
week of
March 13

Would you be around? The last email from Vicky said you would not leave until april 5 but just wanted to double check

If you have time we would like to meet with you and with anyone else you think might be useful to talk to about the
Fund or the Chevron case.

Maybe we could chat when you have time

There were three people you tried to introduce, I think, David freedman, Alan Harter and Tony Welden if
I recall correctly. How is it best to make those connections 9 I think you mentioned they were in Boulder, Washington
and ??)

Give me a call whenever you have time

Much thanks

JEW!!!

                                                           1




                                                                                                                 JVM 002830
        Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 254 of 269




John H. van Merkensteijn Ill
Managing Director
Rossi Technologies LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769-4055
ihvm@rossteq.com




Genagro Services Ltd
Registered Office: 24 Old Burlington Street, London W1S 3AW
Registered in England. Company Number: 6433022

This email and any files transmitted with it are confidential and intended solely for the use of the
individual or entity to whom they are addressed. Please note that any views or opinions presented in
this email are solely those of the author and do not necessarily represent those of Genagro Services
Ltd and associated companies. The recipient should check this email and any attachments for the
presence of viruses. Genagro Services Ltd and associated companies accept no liability for any
damage caused by any virus transmitted by this email. If you have received this email in error please
notify mailto:admnstrator@genagro.net




                                                  2




                                                                                               JVM 002831
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 255 of 269




From:                          Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                          Monday, May 15, 2017 10:32 PM
To:                            'Alan Harter'
Cc:                            'John van Merkensteijn'
Subject:                       Ecuador/Thanks for the meeting

Categories:                     KF2



Alan,

I wanted to thank you again for taking the time to meet in London as I really enjoyed the conversation and
hearing about your very interesting business. With regard to the Ecuador opportunity, I am following up on
your suggestion about the person in Texas. I also am sending updated information on the case to the extent
anybody in your world might also be interested in hearing our story.

Here is a link to a good article from a prominent environmental group about recent developments in the case,
including our appeal of Chevron's retaliatory civil RICO matter to the U.S. Supreme Court:

www.earthrights.org/blog/chevrons-illegal-payments-witnesses-should-prompt-supreme-court-reconsider-
case

Here's a blog on the 17 environmental and human rights groups that are supporting our efforts to urge the
U.S. Supreme Court to reverse the RICO ruling:

http://thechevronpit.blogspot.com/2017/05/17-environmental-groups-criticize.html

Although I don't remember if we drilled down into the details of any potential deal, the terms being offered
now are pretty rich as John and Ian Watson (who have invested) can attest. We are heading to somewhat of a
mini-showdown with Chevron in Canada in the Fall when our case is argued before an appellate court in
Toronto. This and some other things on the horizon might provide an impetus for engagement and a possible
compression of the time frame needed for resolution of the admittedly long-running dispute.

I also would welcome the opportunity to take you out when you get to New York. I think you mentioned that
might happen in early June. There's some people here I know whom I believe might be interested in meeting
you and hearing about your business. Aside from that, it might be fun to socialize.

Stay in touch and thanks again for the meeting.

Best,

Steven Donziger




                                                      1




                                                                                                      JVM 003432
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 256 of 269




From:                                Sausen, David <David.Sausen@kayescholer.com > on behalf of Sausen, David
Sent:                                Sunday, August 28, 2016 3:56 AM
To:                                  Ben-Jacob, Michael; John van Merkensteijn
Cc:                                  Stoldt, Derek; 'Bill Twist'; 'Steven Donziger'
Subject:                             RE: Opinion letter on taxes


Categories:                          KFLaw



Yes, of course. Michael Friedman (of McMillan LLP in Toronto) is on vacation (through next week), but I spoke with Carl
Irvine (one of his tax partners whom I also have worked with in the past) last week (on an anonymous basis, as Mike
mentioned). Subject to a conflicts check, I'm sure they would be able and willing to assist and provide more formal
advice.


John — how specifically would you like us to handle this? Would you like me to reach out to McMillan and set up a call
with you, me and them (and whomever else you think should be on the call) for early this week? I presume this can wait
until Monday, but if it is more urgent please let me know. For purposes of McMillan running a conflicts check, it may
expedite this process if you can send me the names of the relevant parties so that I can pass that information on to them
in advance.


David


From: Ben-Jacob, Michael
Sent: Saturday, August 27, 2016 2:18 PM
To: John van Merkensteijn; Sausen, David
Cc: Stoldt, Derek; Bill Twist; Steven Donziger
Subject: RE: Opinion letter on taxes


Of course.


I am copying my partner, David Sausen. He has a very good relationship with Michael Friedman at a firm in Canada who
we ran this past on an anonymous basis) earlier.


David, can you connect John with the appropriate person and facilitate this in whatever way is necessary for John to get
the Canadian tax piece covered asap?


mbj


Michael Ben-Jacob
Kaye Scholer LLP
250 West 55th Street I New York, New York 10019-9710
T: +1 212.836.8310 I F: +1 212.836.6310
michael.ben-jacob@kayescholer.com I www.kayescholer.com




From: John van Merkensteijn [tpalitcyjhvm©rossteq..com]
Sent: Saturday, August 27, 2016 10:38 AM
To: Ben-Jacob, Michael


                                                                1




                                                                                                                 JVM 004918
          Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 257 of 269
Cc: Stoldt, Derek; Bill Twist; Steven Donziger
Subject: FW: Opinion letter on taxes

MICHAEL

Sorry to bother you on vacation

I spoke to Steven today (he is on vacation in Greece I think) and here is where
we are

Neither George nor Alan have anyone in their firms who is a tax person

We need to ask someone to look at the transaction contract and tell us how any payment would be treated in Canada

Presumably it will be a capital gain and presumably long term and if that is the tax in Canada I think the rate is lower
than
the US rate and KS can then confirm that the tax is or is not fully creditable in my tax return against what I
assume I will have as a US long term capital gains tax.

Is there anything else? is there any withholding tax issue?
Is any part of any payment interest and treated differently?

Is there any other Canadian tax issue we need to be aware of?

So, is there someone you have a relationship with in a Toronto law firm who is able to advise on this
issue quickly? Should I ask for some names at KPMG or elsewhere? I used to know some tax people in Toronto
but I don't think they are there anymore—

If we can get advice that the Canadian tax is cap gain and fully creditable then there is nothing to solve
if not we need to know what issue we have so we can solve it

can you help with this?

many thanks

JEW!!!

John H. van Merkensteijn Ill
Managing Director
Rossi Technology LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769-4055
ihyrn@rossteq.com



From: Steven Donziger <sdonzilgen@donzjgerandassodates.corn>
Date: Saturday, August 27, 2016 at 6:06 AM
To: John van Merkensteijn <hym@rossteq.com>
Subject: Re: Opinion letter on taxes

                                                               2




                                                                                                                     JVM 004919
           Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 258 of 269




From:                            John van Merkensteijn <jhvm@rossteq.com >
Sent:                            Tuesday, March 20, 2018 11:39 PM
To:                              Steven Donziger
Subject:                         Re: talk?



What the hell I am jealous

Did you ever talk with twist

I am around tonite if you want to do that or we can wait till you come back—when are you back?


John H. van Merkensteijn Ill
Phone (212) 769-4055
jhvm@rossteo.com


From: Steven Donziger <sdonziger@donzigerandassociates.com >
Date: Tuesday, March 20, 2018 at 7:34 PM
To: John van Merkensteijn <jhvm@rossteq.com >
Subject: talk?



I'm in morocco




                                                          1




                                                                                                 JVM 006914
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 259 of 269




[logo] Ministry                                                         [handwritten:] 14
of the Interior                                                         [emblem]


                                        Official Letter No. MDI-VDI-SDM-2018-1505-O

                                               Quito, Metropolitan District, June 6, 2018


Subject: RESPONSE TO OFFICIAL LETTER No. 2018-01882G.J.Q.CLERK

Mr. Fausto Cristobal Paucar Remache
Clerk
CRIMINAL DIVISION SITTING IN THE INAQUITO PARISH IN THE
METROPOLITAN DISTRICT OF QUITO
Hand Delivered

Dear Sirs:

Responding to Official Letter No. 2018-01882G.J.Q.CLERK dated June 1, 2018, in case No.
17294-2018-01645G, upon review of the information in the Ecuadorian Migration System
database, we enclose the requested migratory movements for citizen DONZIGER STEVEN
ROBERT.

Respectfully and sincerely yours,

[signature]
Anita Isabel Chaves Villafuerte
[circular seal: MINISTRY OF THE INTERIOR – MIGRATION – [emblem] SAM-P – [logo]
MINISTRY OF THE INTERIOR SAM-P]
MIGRATORY CONTROL ANALYST




                                                      Address: Benalcazar N4-24 y Espejo
                                                               Telefax: (593) 02 2955-666
                                                           www.ministeriointerior.gob.ec
                                                                                      1/1


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 260 of 269




                                                                         [QR CODE]
                                                                       75601586-DFE
                                JUDICIAL BRANCH
                  PROVINCIAL COURT OF JUSTICE OF PICHINCHA
                        Criminal Filings North Court Complex




CRIMINAL DIVISION SITTING IN THE INAQUITO PARISH IN THE METROPOLITAN
DISTRICT OF QUITO, PROVINCE OF PICHINCHA


Judge: CAMPANA TERAN PAOLA VIVIANA


Case No. 17294-2018-01645G

Received today, Monday, June 11, 2018, at 8:41 a.m., submitted by the MINISTRY OF THE
INTERIOR, who submits:

RESPONSE TO OFFICIAL LETTER,
In zero (0) pages, attaching the following documents:

   1) Official Letter (ORIGINAL)
   2) 5 pages attached (CERTIFIED COPIES)



                                     [signature]
                         LORETA XIMENA UMAJINGA PASTUNA
                               ASSIGNMENTS CLERK




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 261 of 269



[logo] Ministry                 ECUADORIAN MIGRATION SYSTEM (SIMIEC)              [handwritten:] 9
of the Interior                      MIGRATORY CONTROL UNIT                       [initials]
MIGRATION
            CERTIFICATE OF MIGRATORY MOVEMENTS              Report Date: 06/06/2018
NAME: DONZIGER STEVEN ROBERT
NATIONALITY: U.S.                                           DATE OF BIRTH: 09/14/1961
 DATE MOVEMENT          COUNTRY DEST-ORIGIN AIRLINE   FLIGHT PORT DEP-ARR PASSPORT VISA TIME

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/NEW YORK NEW YORK

           ARRIVAL   UNITED STATES/NEW YORK NEW
                     YORK>ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/NEW YORK NEW YORK

           ARRIVAL   UNITED STATES/MIAMI
                     FLORIDA>ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/NEWARK NEW JERSEY

           ARRIVAL   UNITED STATES/HOUSTON
                     TEXAS>ECUADOR/QUITO


           EXIT      ECUADOR/QUITO>UNITED
                     STATES/NEW YORK NEW YORK

           ARRIVAL   UNITED STATES/MIAMI
                     FLORIDA>ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/NEW YORK NEW YORK

           ARRIVAL   UNITED STATES/MIAMI
                     FLORIDA>ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI

           ARRIVAL   UNITED   STATES/MIAMI >
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI


           ARRIVAL   UNITED STATES/MIAMI >
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI >
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI >
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI >
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>UNITED
                     STATES/MIAMI


                                                                                  Page 1 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 262 of 269




 DATE   MOVEMENT COUNTRY DEST-ORIGIN        AIRLINE   FLIGHT PORT DEP-ARR PASSPORT   VISA TIME


         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/NEW YORK

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/NEW YORK

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   PANAMA/PANAMA

         ARRIVAL   UNITED STATES/HOUSTON>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 263 of 269



                                                                                       [handwritten:] 10


 DATE MOVEMENT     COUNTRY DEST-ORIGIN      AIRLINE   FLIGHT PORT DEP-ARR   PASSPORT      VISA TIME


        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO
        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/HOUSTON
        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/NEW YORK

        ARRIVAL   UNITED STATES/NEW YORK>
                  ECUADOR/GUAYAQUIL

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI
        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO
        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/ATLANTA -
                  VIRGINIA>ECUADOR/QUITO
        EXIT      ECUADOR/QUITO>
                  UNITED STATES/HOUSTON

        ARRIVAL   UNITED STATES/HOUSTON>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI
        ARRIVAL   PERU/LIMA>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI

        ARRIVAL   UNITED STATES/MIAMI>
                  ECUADOR/QUITO

        EXIT      ECUADOR/QUITO>
                  UNITED STATES/MIAMI
                                                                                            Page 3 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 264 of 269




 DATE   MOVEMENT      COUNTRY DEST-ORIGIN       AIRLINE   FLIGHT   PORT DEP-ARR   PASSPORT   VISA TIME

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/NEW JERSEY>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO
         EXIT      ECUADOR/QUITO>
                   UNITED STATES/NEW YORK

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   COLOMBIA/BOGOTA

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/ATLANTA-
                   VIRGINIA
         ARRIVAL   UNITED STATES/LOS ANGELES>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   SPAIN/MADRID>
                   ECUADOR/QUITO
         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/NEW YORK

         ARRIVAL   UNITED STATES/NEW YORK>
                   ECUADOR/GUAYAQUIL

         EXIT      ECUADOR/QUITO>
                   UNITED STATES/MIAMI

         ARRIVAL   UNITED STATES/MIAMI>
                   ECUADOR/QUITO




CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 265 of 269



                                                                                    [handwritten:] 11

  DATE   MOVEMENT       COUNTRY DEST-ORIGIN   AIRLINE   FLIGHT   PORT DEP-ARR   PASSPORT    VISA TIME

           EXIT      ECUADOR/GUAYAQUIL>
                     UNITED STATES/MIAMI
           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI
           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/HOUSTON>
                     ECUADOR/QUITO
           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO
           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO
           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/ATLANTA-
                     VIRGINIA>ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO
           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/NEW YORK

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO
           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI




                                                                                           Page 5 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 266 of 269




   DATE   MOVEMENT      COUNTRY DEST-ORIGIN     AIRLINE    FLIGHT PORT DEP-ARR   PASSPORT   VISA TIME

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/WASHINGTON
          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>              PRIVATE FLIGHT
                    MEXICO/PUEBLA

          ARRIVAL   UNITED STATES/NEW YORK>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO
          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/NUEVA YORK>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI
          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI
          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI
          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI




                                                                                            Page 6 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 267 of 269



                                                                                      [handwritten:] 12
   DATE MOVEMENT COUNTRY DEST-ORIGIN            AIRLINE   FLIGHT PORT DEP-ARR   PASSPORT   VISA TIME

          ARRIVAL   UNITED STATES/NEW YORK>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>               PRIVATE FLIGHT
                    ANTIGUA & BARBUDA/DEEP
                    WATER HARBOUR
          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI
          ARRIVAL   UNITED STATES/NEW YORK>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/HOUSTON

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/NEW YORK>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/GUAYAQUIL

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/WASHINGTON>
                    ECUADOR/QUITO
          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/ATLANTA-
                    VIRGINIA>ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO
                                                                                           Page 7 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 268 of 269




 DATE   MOVEMENT COUNTRY DEST-ORIGIN            AIRLINE   FLIGHT PORT DEP-ARR   PASSPORT   VISA TIME

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO
          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/NEW JERSEY>
                    ECUADOR/GUAYAQUIL

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/HOUSTON

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO
          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/NEW YORK>
                    ECUADOR

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/NEW YORK

          ARRIVAL   UNITED STATES/MIAMI>
                    ECUADOR/QUITO

          EXIT      ECUADOR/QUITO>
                    UNITED STATES/HOUSTON

          ARRIVAL   UNITED STATES/NEW JERSEY>
                    ECUADOR
          EXIT      ECUADOR/QUITO>
                    UNITED STATES/MIAMI

                                                                                             Page 8 of 9


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-4 Filed 11/07/18 Page 269 of 269




                                                                                 [handwritten:] 13

 DATE    MOVEMENT      COUNTRY DEST-ORIGIN   AIRLINE   FLIGHT PORT DEP-ARR   PASSPORT   VISA TIME

           ARRIVAL   COLOMBIA/BOGOTA>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     UNITED STATES/MIAMI

           ARRIVAL   UNITED STATES/MIAMI>
                     ECUADOR/QUITO

           EXIT      ECUADOR/QUITO>
                     COLOMBIA/BOGOTA




NOTES:


EXIT IMPEDIMENTS                             YES ( ) NO (X)
DEPORTATIONS                                 YES ( ) NO (X)
EXCLUSIONS                                   YES ( ) NO (X)
FINES                                        YES ( ) NO (X)


UPDATE TO MIGRATORY CATEGORY




DATE: 06/06/2018
CERTIFIED BY: CRISTIAN DANIEL CRUZ QUIMBITA
                        [signature]
[circular seal: MINISTRY OF THE INTERIOR – MIGRATION – [emblem] SAM-P – [logo]
MINISTRY OF THE INTERIOR SAM-P]




                                                                                        Page 9 of 9


CERT. ULG VER: JD
